


 

EXHIBIT 10.2

 

             

Confidential portions of this document have been omitted pursuant to a request
for confidential treatment and filed separately with Securities and Exchange
Commission

 

EXECUTION COPY

 

Published CUSIP Number: ______

 

 

CREDIT AGREEMENT,

 

DATED AS OF MAY 31, 2007

 

among

 

QUEST DIAGNOSTICS INCORPORATED

as Borrower,

 

AND

 

CERTAIN SUBSIDIARIES OF THE BORROWER

as Guarantors,

 

AND

 

THE LENDERS IDENTIFIED HEREIN,

 

AND

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

AND

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agent

 

AND

 

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH BANK, USA

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers and Joint Book Runners


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

SECTION 1

     DEFINITIONS AND ACCOUNTING TERMS

2

 

1.1

Definitions

2

 

1.2

Other Interpretive Provisions

27

 

1.3

Accounting Terms/Calculation of Financial Covenants

27

 

1.4

Time

28

 

1.5

Rounding

28

 

1.6

Exchange Rates; Currency Equivalents

28

 

1.7

Additional Alternative Currencies

29

 

1.8

Change of Currency

29

 

1.9

References to Agreements and Laws

30

 

1.10

Letter of Credit Amounts

30

SECTION 2

     CREDIT FACILITIES

30

 

2.1

Term Loans

30

 

2.2

Revolving Loans

31

 

2.3

Letter of Credit Subfacility

35

 

2.4

Swing Line Loans Subfacility

41

 

2.5

Competitive Bid Loans Subfacility

42

 

2.6

[Intentionally Omitted]

45

 

2.7

Continuations and Conversions

45

 

2.8

Minimum Amounts

45

SECTION 3

     GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

46

 

3.1

Interest

46

 

3.2

Place and Manner of Payments

46

 

3.3

Prepayments

47

 

3.4

Fees

48

 

3.5

Payment in full at Maturity

50

 

3.6

Computations of Interest and Fees

50

 

3.7

Pro Rata Treatment

51

 

3.8

Sharing of Payments

52

 

3.9

Capital Adequacy/Regulation D

53

 

3.10

Inability To Determine Interest Rate

53

 

3.11

Illegality

53

 

3.12

Requirements of Law

54

 

3.13

Taxes

54

 

3.14

Compensation

57

 

3.15

Determination and Survival of Provisions

58

 

3.16

Notification by Lenders

58

 

3.17

Mitigation; Mandatory Assignment

59

SECTION 4

     GUARANTY

59

 

4.1

Guaranty of Payment

59

 

4.2

Obligations Unconditional

59

 

4.3

Modifications

60

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

 

4.4

Waiver of Rights

61

 

4.5

Reinstatement

61

 

4.6

Remedies

61

 

4.7

Limitation of Guaranty

61

 

4.8

Rights of Contribution

62

 

4.9

Release of Guarantors

62

SECTION 5

     CONDITIONS PRECEDENT

62

 

5.1

Closing Conditions to Extensions of Credit Made on the Closing Date

62

 

5.2

Conditions to All Other Extensions of Credit

64

SECTION 6

     REPRESENTATIONS AND WARRANTIES

65

 

6.1

Organization and Good Standing

65

 

6.2

Due Authorization

66

 

6.3

Enforceable Obligations

66

 

6.4

No Conflicts

66

 

6.5

Consents

66

 

6.6

Financial Condition

67

 

6.7

Intentionally Omitted

67

 

6.8

Disclosure

67

 

6.9

No Default

67

 

6.10

Litigation

67

 

6.11

Taxes

67

 

6.12

Compliance with Law

68

 

6.13

Licensing and Accreditation

68

 

6.14

Title to Properties, Liens

69

 

6.15

Insurance

69

 

6.16

Use of Proceeds

69

 

6.17

Government Regulation

69

 

6.18

ERISA

69

 

6.19

Environmental Matters

70

 

6.20

Intellectual Property

71

 

6.21

Subsidiaries

72

 

6.22

Solvency

72

 

6.23

Taxpayer Identification Number

72

SECTION 7

     AFFIRMATIVE COVENANTS

72

 

7.1

Information Covenants

72

 

7.2

Financial Covenants

76

 

7.3

Preservation of Existence and Franchises

76

 

7.4

Books and Records

77

 

7.5

Compliance with Law

77

 

7.6

Payment of Taxes and Other Indebtedness

77

 

7.7

Insurance

78

 

7.8

Maintenance of Property

78

 

7.9

Performance of Obligations

78

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

 

7.10

Use of Proceeds

78

 

7.11

Audits/Inspections

78

 

7.12

Additional Credit Parties

79

 

7.13

Compliance Program

79

SECTION 8

     NEGATIVE COVENANTS

79

 

8.1

Indebtedness

80

 

8.2

Liens

81

 

8.3

Nature of Business

81

 

8.4

Consolidation and Merger

81

 

8.5

Sale or Lease of Assets

81

 

8.6

Investments

82

 

8.7

Transactions with Affiliates

82

 

8.8

Fiscal Year; Accounting; Organizational Documents

82

 

8.9

Stock Repurchases

83

 

8.10

Sale/Leasebacks

83

SECTION 9

     EVENTS OF DEFAULT

83

 

9.1

Events of Default

84

 

9.2

Acceleration; Remedies

86

 

9.3

Allocation of Payments After Event of Default

87

SECTION 10

     AGENCY PROVISIONS

88

 

10.1

Appointment

88

 

10.2

Delegation of Duties

89

 

10.3

Exculpatory Provisions

89

 

10.4

Reliance on Communications

90

 

10.5

Notice of Default

90

 

10.6

Non-Reliance on Administrative Agent and Other Lenders

91

 

10.7

Indemnification

92

 

10.8

Administrative Agent in Its Individual Capacity

92

 

10.9

Successor Agent

92

 

10.10

Agent May File Proofs of Claim

93

SECTION 11

     MISCELLANEOUS

93

 

11.1

Notices, Etc

94

 

11.2

Right of Set-Off

96

 

11.3

Benefit of Agreement

96

 

11.4

No Waiver; Remedies Cumulative

101

 

11.5

Payment of Expenses; Indemnification

101

 

11.6

Amendments, Waivers and Consents

103

 

11.7

Counterparts

104

 

11.8

Headings

104

 

11.9

Defaulting Lender

104

 

11.10

Survival of Indemnification

105

 

11.11

Governing Law; Venue; Jurisdiction

105

 

11.12

Waiver of Jury Trial; Waiver of Consequential Damages

106

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

 

11.13

Severability

106

 

11.14

Further Assurances

106

 

11.15

Confidentiality

106

 

11.16

Entirety

107

 

11.17

Binding Effect; Continuing Agreement

107

 

11.18

USA Patriot Act Notice

108

 

11.19

No Advisory or Fiduciary Responsibility

108

 

11.20

Judgment Currency

109

iv

--------------------------------------------------------------------------------




 

 

SCHEDULES

 

 

 

Schedule 1.01

Mandatory Cost Formulae

Schedule 1.1(a)

Commitment Percentages/Lending Offices

Schedule 2.3(c)

Existing Letters of Credit

Schedule 6.10

Litigation

Schedule 6.21

Subsidiaries

Schedule 6.23

Taxpayer Identification Number

Schedule 8.1

Indebtedness

Schedule 8.2

Liens

Schedule 8.6

Investments

Schedule 8.7

Affiliate Transactions

Schedule 11.1

Notices

 

 

EXHIBITS

 

 

 

Exhibit 2.1(c)

Form of Term Note

Exhibit 2.2(b)

Form of Notice of Borrowing

Exhibit 2.2(f)

Form of Revolving Note

Exhibit 2.4(b)

Form of Swing Line Loan Request

Exhibit 2.4(d)

Form of Swing Line Note

Exhibit 2.5(b)

Form of Competitive Bid Request

Exhibit 2.5(g)

Form of Competitive Bid Loan Note

Exhibit 2.7

Form of Notice of Continuation/Conversion

Exhibit 7.1(c)

Form of Officer’s Certificate

Exhibit 7.12

Form of Joinder Agreement

Exhibit 11.3(b)

Form of Assignment and Assumption


--------------------------------------------------------------------------------



CREDIT AGREEMENT

          THIS CREDIT AGREEMENT (this “Credit Agreement”), is entered into as of
May 31, 2007 among QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation (the
“Borrower”), certain of the Subsidiaries of the Borrower (individually a
“Guarantor” and collectively the “Guarantors”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”),
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, MORGAN STANLEY SENIOR FUNDING, INC.
(“Morgan Stanley”) as syndication agent (in such capacity, the “Syndication
Agent”), for the Lenders, Barclays Bank PLC, JPMorgan Chase Bank, NA., Merrill
Lynch Bank, USA and Wachovia Bank, National Association, as the co-documentation
agents for the Lenders (in such capacities, the “Co-Documentation Agents”) for
the Lenders and Morgan Stanley and Banc of America Securities LLC, as the joint
lead arrangers and joint lead bookrunners (in such capacities, the “Lead
Arrangers”).

RECITALS

          WHEREAS, the Borrower, Ace Acquisition Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of the Borrower (“Merger Sub”) and
Ameripath Group Holdings, Inc. (“Ameripath) have entered into that certain
Agreement and Plan of Merger, dated as of April 15, 2007 (as it may be amended
from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which, among other things, (i) the Borrower will acquire Ameripath
by means of a merger (the “Merger”) of Merger Sub and Ameripath (the “Ameripath
Acquisition”), with Ameripath being the surviving company of the Merger and the
Borrower being the 100% owner of all Capital Securities of Ameripath immediately
upon the effectiveness of the Merger and (ii) in connection with the Ameripath
Acquisition, the Borrower will repay (or cause to be repaid) (a) certain
Indebtedness of Ameripath and its Subsidiaries (the “Ameripath Refinancing”) and
(b) certain Indebtedness of the Borrower and its Subsidiaries (the “Borrower
Refinancing” and, together with Ameripath Refinancing, the “Refinancing”);

          WHEREAS, for purposes of consummating the Ameripath Acquisition, the
Refinancing, paying related fees, costs and expenses, and providing financing
for the post-Merger working capital and general corporate needs of the Borrower
and its Subsidiaries, including acquisitions (collectively, the “Transaction”),
the Borrower has requested the following financing facilities:

 

 

 

          (i) (a) a $1,600,000,000 term loan facility (the “Term Loan Facility”)
and (b) a $750,000,000 revolving credit facility (the “Revolving Credit
Facility”, together with the Term Loan Facility, the “Senior Credit
Facilities”); and

 

 

 

          (ii) a $1,000,000,000 bridge loan facility; and

          WHEREAS, the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to provide the Senior Credit Facilities;

--------------------------------------------------------------------------------



          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

                    1.1 Definitions.

          As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

          “Acquisition” means the acquisition by any Person of (a) more than 50%
of the Capital Stock of another Person, (b) all or substantially all of the
assets of another Person or (c) all or substantially all of a line of business
of another Person, in each case whether or not involving a merger or
consolidation with such other Person.

          “Additional Credit Party” means each Person that becomes a Guarantor
after the Closing Date, as provided in Section 7.12 or otherwise.

          “Administrative Agent” means Bank of America, N.A. (or any successor
thereto) or any successor administrative agent appointed pursuant to Section
10.9.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

          “Affiliated Practice” means any physician-owned professional
organization, association or corporation that employs or contracts with
physicians engaged in a pathology or other medical practice and has entered into
a Management Services Agreement with the Borrower or any of its Subsidiaries.

          “Agency Services Address” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.1 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
designate by notice to the Borrower and the Lenders.

2

--------------------------------------------------------------------------------



          “Agent-Related Person” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Bank of America in its capacity as the Administrative Agent, BAS), and
their respective officers, directors, employees, agents, counsel and
attorneys-in-fact.

          “Agents” means Bank of America N.A., in its capacity as Administrative
Agent, Morgan Stanley Senior Funding, Inc., in its capacity as Syndication
Agent, Barclays Bank PLC, in its capacity as Co-Documentation Agent, JPMorgan
Chase Bank, N.A., , in its capacity as Co-Documentation Agent, Merrill Lynch
Bank, USA, in its capacity as Co-Documentation Agent, and Wachovia Bank,
National Association in its capacity as Co-Documentation Agent.

          “Alternative Currency” means Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.7.

          “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

          “Ameripath Acquisition” has the meaning given to it in the first
recital.

          “Ameripath Refinancing” has the meaning given to it in the first
recital.

          “Applicable Percentage” means the appropriate applicable percentages
corresponding to the Debt Rating of the Borrower in effect from time to time as
described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pricing
Level

 

Debt Rating

 

Applicable
Percentage for
Eurocurrency Rate
Revolving Loans

 

Applicable
Percentage for Eurocurrency
Rate Term Loans

 

Applicable
Percentage for
Standby Letter of
Credit Fees

 

Applicable
Percentage for
Facility Fee on
the Revolving
Credit Facility
Commitments

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I

 

³ BBB+ from S&P/
³ Baa1 from Moody’s

 

.320

%

 

.400

%

 

.320

%

 

.080

%

II

 

³BBB but < BBB+ from S&P/
³Baa2 but <Baa1 from Moody’s

 

.400

%

 

.500

%

 

.400

%

 

.100

%

III

 

³BBB- but <BBB from S&P/
³Baa3 but <Baa2 from Moody’s

 

.500

%

 

.625

%

 

.500

%

 

.125

%

IV

 

³BB+ but < BBB- from S&P/
³Ba1 but <Baa3 from Moody’s

 

.575

%

 

.750

%

 

.575

%

 

.175

%

V

 

<BB+ or unrated by S&P/
<Ba1 or unrated by Moody’s

 

1.00

%

 

1.250

%

 

1.00

%

 

.250

%


 

 

 

The Applicable Percentage for the Eurocurrency Rate Revolving Loans, the
Eurocurrency Rate Term Loans, the Letter of Credit Fees and the Facility Fees
shall, in each case, be determined and adjusted on the date (each a “Calculation
Date”) one Business Day after the date on which the Borrower’s Debt Rating is
upgraded or downgraded in a manner which requires a change in the then
applicable Pricing Level set forth above. If at any time there is a split in the
Borrower’s Debt Ratings between S&P and Moody’s, the Applicable Percentages
shall be determined by the higher of the two Debt Ratings (i.e. the lower

3

--------------------------------------------------------------------------------




 

 

 

pricing); provided that if the two Debt Ratings are more than one level apart,
the Applicable Percentage shall be based on the Debt Rating which is one level
higher than the lower rating. Each Applicable Percentage shall be effective from
one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentage shall be applicable to all existing Eurocurrency Rate
Loans and Letters of Credit as well as any new Eurocurrency Rate Loans made or
Letters of Credit issued.

          “Applicable Time” means, with respect to any borrowings and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

          “Approved Fund” means any Fund that is administered or managed by (i)
a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit 11.3(b).

          “Attorney Costs” means all reasonable fees and disbursements of any
law firm or other external counsel and the reasonable allocated cost of internal
legal services and all disbursements of internal counsel.

          “Attributable Debt” means, with respect to a Sale and Leaseback
Transaction, an amount equal to the lesser of: (a) the fair market value of the
Principal Property (as determined in good faith by the Borrower’s board of
directors); and (b) the present value of the total net amount of rent payments
to be made under the lease during its remaining term, discounted at the rate of
interest set forth or implicit in the terms of the lease, compounded
semi-annually.

          “Authorized Officer” means any of the chief executive officer,
president, chief financial officer, corporate controller, treasurer or assistant
treasurer of the Borrower.

          “Bank of America” means Bank of America, N.A. or any successor
thereto.

          “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

          “BAS” means Banc of America Securities LLC.

          “Base Rate” means, for any day, the rate per annum equal to the
greater of (a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b)
the Prime Rate in effect on such day. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable after due inquiry to ascertain the Federal Funds Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms hereof, the Base
Rate shall be determined without

4

--------------------------------------------------------------------------------



regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective at the opening of business on the day specified in the public
announcement of such change.

          “Base Rate Loan” means any Loan bearing interest at a rate determined
by reference to the Base Rate.

          “BBA LIBOR” is defined within the definition of “Eurocurrency Rate”.

          “Borrower” means Quest Diagnostics Incorporated, a Delaware
corporation, together with any successors and permitted assigns.

          “Borrower Materials” has the meaning set forth in Section 7.1(i).

          “Borrower Refinancing” has the meaning given to it in the first
recital.

          “Bridge Credit Agreement” means the Bridge Credit Agreement, dated as
of the date hereof, among the Borrower, the lenders party thereto and the
Agents.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Agency Service Address with respect to
Loans denominated in Dollars is located and:

          (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

          (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

          (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

          (d) if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

5

--------------------------------------------------------------------------------



          “Businesses” has the meaning set forth in Section 6.19(a)(i).

          “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage.

          “CAP” means the College of American Pathologists.

          “Capital Lease” means, as applied to any Person, any lease of any
Property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person and the amount of such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

          “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

          “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than eighteen months from
the date of acquisition, (b) Dollar denominated time and demand deposits,
certificates of deposit and banker’s acceptances of (i) any Lender, (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations, (e) Investments in
tax-exempt municipal bonds rated A (or the equivalent thereof) or better by S&P
or MIG2 (or the equivalent thereof) or better by Moody’s, (f) auction rate
securities rated AA or better by S&P or Moody’s, in either case with a reset of
no longer than 90 days and (g) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (f).

          “Cash Interest Expenses” means all Interest Expense actually paid in
cash by the Borrower and its Subsidiaries.

          “CHAMPUS” means the United States Department of Defense Civilian
Health and Medical Program of the United States or any successor thereto
including, without limitation, TRICARE.

6

--------------------------------------------------------------------------------



          “Change of Control” means either of the following events:

 

 

 

          (a) any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) has become, directly or indirectly, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), by way of
merger, consolidation or otherwise of 35% or more of the Voting Stock of the
Borrower on a fully-diluted basis, after giving effect to the conversion and
exercise of all outstanding warrants, options and other securities of the
Borrower convertible into or exercisable for Voting Stock of the Borrower
(whether or not such securities are then currently convertible or exercisable);
or

 

 

 

          (b) during any period of twelve calendar months, individuals who at
the beginning of such period constituted the board of directors of the Borrower
together with any new members of such board of directors whose elections by such
board or board of directors or whose nomination for election by the stockholders
of the Borrower was approved by a vote of a majority of the members of such
board of directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved cease for any reason to constitute a majority of the
directors of the Borrower then in office.

          “CLIA” means the Clinical Laboratory Improvement Amendment as set
forth at 42 U.S.C. 263a and the regulations promulgated thereunder, as amended.

          “Closing Date” means the date on which the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders) and on which the initial Loans shall have been made and/or the initial
Letters of Credit shall have been issued.

          “CMS” means the Centers for Medicare and Medicaid Services of HHS, any
successor thereof and any predecessor thereof, including the HCFA.

          “Co-Documentation Agents” has the meaning given to it in the preamble.

          “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.

          “Commitments” means, without duplication, (a) the commitment of each
Lender with respect to the Term Loan Committed Amount (b) the commitment of each
Lender with respect to the Revolving Committed Amount, (c) the commitment of the
Issuing Lender with respect to the LOC Committed Amount, (d) the commitment of
the Swing Line Lender with respect to the Swing Line Committed Amount and (e)
the commitment of each Lender with respect to the Incremental Revolving
Committed Amount.

          “Company” has the meaning given to it in the preamble.

          “Competitive Bid” means an offer by a Lender to make a Competitive Bid
Loan pursuant to Section 2.5.

7

--------------------------------------------------------------------------------



          “Competitive Bid Fee” means $1,000 for each Competitive Bid Request.

          “Competitive Bid Loan” means a loan made by a Lender in its discretion
pursuant to Section 2.5.

          “Competitive Bid Loan Notes” means the promissory notes of the
Borrower in favor of each Lender evidencing the Competitive Bid Loans provided
pursuant to Section 2.5, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented or replaced from time to
time and as evidenced in the form of Exhibit 2.5(g).

          “Competitive Bid Rate” means, as to any Competitive Bid made by a
Lender in accordance with the provisions of Section 2.5, the rate of interest
offered by the Lender making the Competitive Bid.

          “Competitive Bid Request” means a request by the Borrower for
Competitive Bids in the form of Exhibit 2.5(b).

          “Credit Agreement” has the meaning given to it in the preamble.

          “Credit Documents” means this Credit Agreement, the Notes, any Joinder
Agreement, the LOC Documents, any Notice of Borrowing, any Competitive Bid
Request and any Swing Line Loan Request.

          “Credit Exposure” has the meaning set forth in the definition of
Required Lenders in this Section 1.1.

          “Credit Parties” means the Borrower and the Guarantors and “Credit
Party” means any one of them.

          “Credit Party Obligations” means, without duplication, all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender
and the Swing Line Lender) and the Administrative Agent, whenever arising, under
this Credit Agreement, the Notes, or any of the other Credit Documents.

          “Debt Rating” means the long-term senior unsecured, non-credit
enhanced debt rating of the Borrower from S&P and Moody’s.

          “Default” means any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.

          “Defaulting Lender” means, at any time, any Lender that, (a) has
failed to make a Loan or purchase a Participation Interest required pursuant to
the terms of this Credit Agreement (but only for so long as such Loan is not
made or such Participation Interest is not purchased), (b) has failed to pay to
the Administrative Agent or any Lender an amount owed by such Lender pursuant to
the terms of this Credit Agreement (but only for so long as such amount has not
been repaid) or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

8

--------------------------------------------------------------------------------



          “Dividends” means any payment of dividends or any other distribution
upon any shares of any class of Capital Stock of the Borrower.

          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

          “Dollars” and “$” means dollars in lawful currency of the United
States of America.

          “Domestic Subsidiary” means each direct and indirect Subsidiary of the
Borrower that is domiciled or organized under the laws of any State of the
United States or the District of Columbia.

          “EBITDA” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) Net Income for such period (excluding
the effect of any extraordinary or other non-recurring gains and losses
(including any gain or loss from the sale of Property)) plus (b) an amount
which, in the determination of Net Income for such period, has been deducted for
(i) Interest Expense for such period, (ii) total Federal, state, foreign or
other income or franchise taxes for such period, (iii) all depreciation and
amortization for such period, (iv) other items of expense during such period
that do not involve a cash payment at any time (other than the provision for bad
debt in connection with uncollectible accounts receivable), (v) cash charges
during such period for which the Borrower and its Subsidiaries are reimbursed by
a third party during such period, (vi) special or restructuring items during any
such period included in Net Income that do not involve a cash payment during
such period (collectively, “Non-Cash Items”) and (vii) expenses charged pursuant
to FAS 123(R), as promulgated in accordance with GAAP, during such period minus
(c) any actual cash payments during the applicable period related to Non-Cash
Items expensed or reserved under clauses (v) and (vi) above plus (d) Tender
Costs during such period; provided that, for purposes of calculating the
Leverage Ratio and the Interest Coverage Ratio hereunder, EBITDA shall be
calculated as if Ameripath and its Subsidiaries were Subsidiaries of the
Borrower on the Closing Date and during the twelve-month period preceding such
date unless, in the case of any Subsidiary of Ameripath which has not been a
Subsidiary for the entire twelve-month period preceding the Closing Date, such
lesser period of time.

          “Eligible Assets” means any assets or any business (or any substantial
part thereof) used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries are engaged on the date hereof or other
healthcare-related businesses or businesses reasonably related thereto.

          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund and (d) any other Person approved by the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Borrower (such approval
not to be unreasonably withheld or delayed); provided that (i) the Borrower’s
consent is not required during the existence and continuation of a Default or an
Event of Default, (ii) approval by the Borrower shall be deemed given if no
objection is received by the assigning Lender and the Administrative Agent from
the Borrower within five Business Days after notice of such proposed assignment
has been delivered to the Borrower; (iii) neither the Borrower nor an Affiliate
of the Borrower shall qualify as an Eligible Assignee; and (iv) no competitor of
the Borrower shall qualify as an Eligible Assignee.

9

--------------------------------------------------------------------------------



          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.

          “Environmental Laws” means any current or future legally enforceable
requirement of any Governmental Authority pertaining to (a) the protection of
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42
USC 6901 et seq., Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42
USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq.,
Hazardous Materials Transportation Act, 49 USC App. 1801 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act
of 1990, 33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act
of 1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, and any amendment, rule,
regulation, order, or directive issued thereunder.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

          “ERISA Affiliate” means an entity, whether or not incorporated, which
is treated as a single employer with the Borrower or any Subsidiary of the
Borrower under Sections 414(b) or (c) of the Code and solely for purposes of
Section 412 of the Code under Section 414(m) of the Code.

          “ERISA Event” means (a) with respect to any Single Employer or
Multiple Employer Plan, the occurrence of a Reportable Event or the substantial
cessation of operations (within the meaning of Section 4062(e) of ERISA); (b)
the withdrawal of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan; (c) the distribution of a notice
of intent to terminate or the actual termination of a Plan pursuant to Section
4041(a)(2) or 4041A of ERISA; (d) the institution of proceedings to terminate or
the actual termination of any Plan by the PBGC under Section 4042 of ERISA; (e)
any event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (f) the complete or partial withdrawal of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (g) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Plan; or (h) the adoption of an amendment to any Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA.

10

--------------------------------------------------------------------------------



          “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

          “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

          “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

          “Eurocurrency Reserve Percentage” means, with respect to each Lender,
the percentage (expressed as a decimal) applicable to such Lender which is in
effect from time to time under Regulation D as the reserve requirement
(including, without limitation, any basic, supplemental, emergency, special, or
marginal reserves) applicable with respect to its Eurocurrency liabilities, as
that term is defined in Regulation D (or against any other category of
liabilities that includes deposits by reference to which the interest rate of
Eurocurrency Rate Loans is determined). Eurocurrency Rate Loans made by a Lender
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements, if applicable, without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to such Lender.

          “Event of Default” means any of the events or circumstances specified
in Section 9.1.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as amended, modified,
succeeded or replaced from time to time.

          “Existing Letters of Credit” means the letters of credit described on
Schedule 2.3(c).

          “Extension of Credit” means, as to any Lender, the making of a Loan by
such Lender (or a participation therein by a Lender) or the issuance or increase
in the face amount of, or participation in, a Letter of Credit by such Lender.

          “Facility Fees” means the fees payable to the Lenders pursuant to
Section 3.4(a).

11

--------------------------------------------------------------------------------



          “Federal Funds Rate” means for any day the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next preceding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

          “Fee Letter” means that certain letter agreement dated as of April 23,
2007 among the Borrower, BAS, Bank of America and Morgan Stanley.

          “Foreign Subsidiary” means each direct and indirect Subsidiary of the
Borrower that is not a Domestic Subsidiary.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “Funded Debt” means, without duplication, the sum of (a) all
Indebtedness of the Borrower and its Subsidiaries for borrowed money, (b) all
purchase money Indebtedness of the Borrower and its Subsidiaries, (c) the
principal portion of all obligations of the Borrower and its Subsidiaries under
Capital Leases, (d) all drawn but unreimbursed amounts under all letters of
credit (other than letters of credit supporting trade payables in the ordinary
course of business) issued for the account of the Borrower or any of its
Subsidiaries, (e) all Funded Debt of another Person secured by a Lien on any
Property of the Borrower and its Subsidiaries whether or not such Funded Debt
has been assumed by a Borrower or any of its Subsidiaries, (f) all Funded Debt
of any partnership or unincorporated joint venture to the extent the Borrower or
one of its Subsidiaries is legally obligated with respect thereto and (g) the
amount of principal attributable under any outstanding Synthetic Lease. It is
understood and agreed that Indebtedness incurred pursuant to Hedging Agreements
is not Funded Debt.

          “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis and subject to Section 1.3.

          “Government Acts” has the meaning set forth in Section 2.3(j)(i).

          “Governmental Authority” means any, Federal, state, local, provincial
or foreign court or governmental agency, authority (including executive
authority), instrumentality or regulatory body.

          “Granting Lender” has the meaning set forth in Section 11.3(g).

          “Guarantor” means each of the Material Domestic Subsidiaries of the
Borrower, any other Subsidiary of the Borrower that guaranties any Pari Passu
Debt and each Additional Credit Party, together with their successors and
assigns.

12

--------------------------------------------------------------------------------



          “Guaranty” means the guaranty of the Credit Party Obligations provided
by the Guarantors pursuant to Section 4.

          “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any Property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

          “Hazardous Materials” means any substance, material or waste defined
in or regulated under any Environmental Laws.

          “HCFA” means the United States Health Care Financing Administration
and any successor thereto, including CMS.

          “Hedging Agreements” means, collectively, interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements, in each case, entered into or purchased by a Credit Party.

          “HHS” means the United States Department of Health and Human Services
and any successor thereof.

          “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936 and regulations
promulgated thereunder, as amended from time to time.

          “Incremental Revolving Loans” has the meaning given to it in Section
2.2(e)(i).

          “Incremental Revolving Loan Commitment” has the meaning given to it in
Section 2.2(e)(i).

          “Incremental Revolving Committed Amount” has the meaning given to it
in Section 2.2(e)(i).

          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of

13

--------------------------------------------------------------------------------



such Person under conditional sale or other title retention agreements relating
to Property purchased by such Person to the extent of the value of such Property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations,
other than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, (h) all obligations of such Person to
repurchase any securities which repurchase obligation is related to the issuance
thereof, including, without limitation, obligations commonly known as residual
equity appreciation potential shares, (i) all net obligations of such Person in
respect of Hedging Agreements, (j) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), and (k) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) regardless of whether such transaction is effected
without recourse to such Person or in a manner that would not be reflected on
the balance sheet of such Person in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any partnership or unincorporated
joint venture in which such Person is legally obligated.

          “Indemnified Liabilities” has the meaning set forth in Section
11.5(b)(i).

          “Indemnitees” has the meaning set forth in Section 11.5(b)(i).

          “Intellectual Property” has the meaning set forth in Section 6.20.

          “Information” is defined in Section 11.15.

          “Interest Coverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) EBITDA for the twelve month period ending on such date
to (b) Cash Interest Expense for the twelve month period ending on such date.

          “Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, all interest expense,
including, without duplication, the interest component under Capital Leases, as
determined in accordance with GAAP.

          “Interest Payment Date” means (a) as to Base Rate Loans and Swing Line
Loans, the last day of each calendar quarter and the Maturity Date, (b) as to
Eurocurrency Rate Loans, the last day of each applicable Interest Period and the
Maturity Date and in addition, where the applicable Interest Period for a
Eurocurrency Rate Loan is greater than three months, then also the date three
months from the beginning of the Interest Period and each three months
thereafter and (c) as to Competitive Bid Loans, on the last day of the Interest
Period for each Competitive Bid Loan and on

14

--------------------------------------------------------------------------------



the Maturity Date. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurocurrency Rate Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day.

          “Interest Period” means (a) as to Eurocurrency Rate Loans, a period of
one, two, three or six months’ duration, as the Borrower may elect, commencing,
in each case, on the date of the borrowing (including continuations and
conversions thereof) and (b) as to Competitive Bid Loans, a period beginning on
the date the Competitive Bid Loan is made and ending on the date specified in
the respective Competitive Bid whereby the offer to make the Competitive Loan
was extended, which shall not be less than 14 days nor more than 180 days
duration; provided, however, (i) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (ii) no Interest Period shall extend beyond the Maturity Date and (iii)
where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.

          “Investment” in any Person means (a) the acquisition (whether for
cash, property, services, assumption of Indebtedness, securities or otherwise)
of assets, shares of Capital Stock, bonds, notes, debentures, partnership, joint
ventures or other ownership interests or other securities of such other Person
or (b) any deposit with, or advance, loan or other extension of credit to, such
Person (other than deposits or advances made in connection with the purchase of
equipment or other assets or services in the ordinary course of business) or (c)
any other capital contribution to or investment in such Person, including,
without limitation, any Guaranty Obligation (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.

          “Issuing Lender” means Bank of America.

          “Issuing Lender Fees” has the meaning set forth in Section 3.4(b)(ii).

          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit 7.12.

          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

          “Lead Arrangers” has the meaning given to it in the preamble.

          “Lender” means any of the Persons identified as a “Lender” on the
signature pages hereto, and any Eligible Assignee which may become a Lender by
way of assignment in accordance with the terms hereof, together with their
successors and permitted assigns.

15

--------------------------------------------------------------------------------



          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such on Schedule 1.1(a), or such other office or
offices as a Lender may from time notify to the Borrower and the Administrative
Agent.

          “Letter of Credit” means any letter of credit issued for the account
of the Borrower by the Issuing Lender pursuant to Section 2.3, as such letter of
credit may be amended, modified, extended, renewed or replaced.

          “Letter of Credit Fees” has the meaning set forth in Section
3.4(b)(i).

          “Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) Funded Debt on such date to (b) EBITDA for the twelve month period
ending on such date.

          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof (other than operating
leases).

          “Loan” or “Loans” means the Term Loans, the Revolving Loans, the
Competitive Bid Loans and the Swing Line Loans (or any portion thereof),
individually or collectively, as appropriate.

          “Loan Participant” has the meaning set forth in Section 11.3(d).

          “LOC Commitment” means the commitment of the Issuing Lender to issue
Letters of Credit for the account of the Borrower in an aggregate face amount
outstanding (together with the amounts of any unreimbursed drawings thereon) at
any time of up to the LOC Committed Amount.

          “LOC Committed Amount” means ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

          “LOC Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or at risk or (b) any collateral security for such
obligations.

          “LOC Obligations” means, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.

          “Management Services Agreement” means a written management agreement
entered into by the Borrower or any of its Subsidiaries in connection with an
Affiliated Practice, which agreement has been approved in accordance with the
Borrower’s customary policies and procedures (as then in effect) for similar
contracts and agreements.

16

--------------------------------------------------------------------------------



          “Mandatory Borrowing” has the meaning set forth in Section 2.3(e).

          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of a Credit Party to perform its obligations
under this Credit Agreement or any of the other Credit Documents, or (c) the
validity or enforceability of this Credit Agreement, any of the other Credit
Documents, or the rights and remedies of the Lenders hereunder or thereunder
taken as a whole.

          “Material Domestic Subsidiary” means any wholly-owned Domestic
Subsidiary of the Borrower that, directly or indirectly, (a) owns assets in
excess of $20,000,000 or (b) has annual revenues, as of the most recently ended
fiscal year of the Borrower, in excess of two percent (2%) of the total revenues
of the Borrower and its Subsidiaries on a consolidated basis; provided that
neither Quest Receivables nor any Affiliated Practice shall be deemed to be a
Material Domestic Subsidiary; and provided further that neither Ameripath nor
any of its wholly-owned Domestic Subsidiaries that would otherwise qualify as a
Material Domestic Subsidiary on the date hereof shall be deemed to be a Material
Domestic Subsidiary for purposes of Section 7.12(a) hereof until the date that
the 10½% Subordinated Note Tender Offer shall have been consummated.

          “Maturity Date” means the fifth anniversary of the Closing Date.

          “Medicaid” shall mean that entitlement program under Title XIX of the
Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria.

          “Medicaid Provider Agreement” means an agreement entered into between
a state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.

          “Medicaid Regulations” means, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting Medicaid and any statutes succeeding thereto; (b) all applicable
provisions of all federal rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (a) above; (c) all state statutes and plans for
medical assistance enacted in connection with the statutes and provisions
described in clauses (a) and (b) above; and (d) all applicable provisions of all
rules, regulations, manuals and orders and administrative, reimbursement and
other guidelines having the force of law of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(c) above and all state administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (b) above, in each case as
may be amended, supplemented or otherwise modified from time to time.

          “Medical Reimbursement Programs” shall mean the Medicare, Medicaid,
CHAMPUS and TRICARE programs and any other healthcare program operated by or
financed in whole or in part

17

--------------------------------------------------------------------------------



by any foreign, domestic, federal, state or local government and any other
non-government funded third party payor programs.

          “Medicare” shall mean that government-sponsored entitlement program
under Title XVIII of the Social Security Act that provides for a health
insurance system for eligible elderly and disabled individuals.

          “Medicare Provider Agreement” means an agreement entered into between
CMS or other such entity administering the Medicare program on behalf of CMS,
and a health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

          “Medicare Regulations” shall mean, collectively, all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto;
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of law of all Governmental Authorities (including, without limitation, the HHS,
CMS, the OIG, or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.

          “Merger” has the meaning given to it in the first recital.

          “Merger Agreement” has the meaning given to it in the first recital.

          “Merger Sub” has the meaning given to it in the first recital.

          “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

          “Morgan Stanley” has the meaning given to it in the preamble.

          “Multiemployer Plan” means a Plan which is a multiemployer plan as
defined in Sections 3(37) or 4001(a)(3) of ERISA.

          “Multiple Employer Plan” means a Plan covered by Title IV of ERISA
(other than a Multiemployer Plan) in which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate and at least one employer other than the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate are contributing
sponsors.

          “Net Income” means, for any period, the net income after taxes for
such period of the Borrower and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP and without duplication.

          “Non-Cash Items” has the meaning set forth in the definition of EBITDA
in Section 1.1.

          “Non-Consenting Lender” has the meaning set forth in Section 11.6.

18

--------------------------------------------------------------------------------



          “Non-Material Domestic Subsidiary” means any wholly-owned Domestic
Subsidiary that is not a Guarantor other than Quest Receivables and any
Affiliated Practice.

          “Note” or “Notes” means the Term Notes, the Revolving Notes, the
Competitive Bid Loan Notes and the Swing Line Loan Note, individually or
collectively, as appropriate.

          “Notice of Borrowing” means a request by the Borrower for a Loan, in
the form of Exhibit 2.2(b).

          “Notice of Continuation/Conversion” means a request by the Borrower to
continue an existing Eurocurrency Rate Loan to a new Interest Period or to
convert a Eurocurrency Rate Loan to a Base Rate Loan or a Base Rate Loan to a
Eurocurrency Rate Loan, in the form of Exhibit 2.5.

          “OIG” means the Office of Inspector General of HHS and any successor
thereof.

          “Other Taxes” has the meaning given to it in Section 3.13(b).

          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Lender, or
the Swing Line Lender, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

          “Pari Passu Debt” means all unsecured indebtedness of the Borrower.

          “Participants” means Lenders with a Revolving Loan Commitment
Percentage greater than zero.

          “Participating Member State” means each state so described in any EMU
Legislation.

          “Participation Interest” means the Extension of Credit by a Lender by
way of a purchase of a participation in (a) Letters of Credit or LOC Obligations
as provided in Section 2.3, (b) Swing Line Loans as provided in Section 2.4 or
(c) any Loans as provided in Section 3.8.

          “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and supplemented from time to
time.

          “Patriot Act Disclosures” means all documentation and other
information available to the Borrower or its Subsidiaries which a Lender, if
subject to the Patriot Act, is required to provide pursuant to the applicable
section of the Patriot Act and which required documentation and information the
Administrative Agent or any Lender reasonably requests in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

19

--------------------------------------------------------------------------------



          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.

          “Permitted Acquisition” means an Acquisition by the Borrower or any of
its Subsidiaries; provided that (a) substantially all of the Property acquired
(or the Property of the Person acquired) in such Acquisition constitutes
Eligible Assets (or goodwill associated therewith), (b) in the case of an
Acquisition of the Capital Stock of another Person, the board of directors (or
other comparable governing body) of such other Person or its parent shall have
duly approved such Acquisition, (c) on the date of such Acquisition no Event of
Default exists, (d) after giving effect to such Acquisition, no Default or Event
of Default shall exist, (e) if such Acquisition involves the formation of a new
Subsidiary of the Borrower, such Subsidiary complies with Section 7.12, (f) such
Acquisition is undertaken in accordance with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees and awards to which any party to
such Acquisition may be subject and (g) the Borrower shall have delivered to the
Administrative Agent a compliance certificate for the period of four full fiscal
quarters immediately preceding such acquisition (prepared in good faith and in a
manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 7.1) giving pro forma effect
to the consummation of such acquisition and evidence compliance with the
covenants set forth in Section 7.2.

          “Permitted Investments” means Investments which constitute the
following: (a) cash or Cash Equivalents, (b) trade accounts receivable created,
acquired or made in the ordinary course of business, (c) inventory, raw
materials, general intangibles and other current assets acquired in the ordinary
course of business, (d) Investments by the Borrower or one of its Subsidiaries
in each other, (e) Permitted Acquisitions, (f) advances to management personnel
and employees in the ordinary course of business, (g) Investments existing as of
the date hereof; provided that any such Investment in excess of $2,000,000 is
set forth on Schedule 8.6, (h) Investments consisting of non-cash consideration
received in the form of securities, notes or similar obligations in connection
with any conveyance, sale, lease, assignment, transfer or other disposition of
any Property by the Borrower or one of its Subsidiaries to any Person, and which
are permitted hereunder, and (i) any other Investment as long as (i) on the date
of such Investment, no Event of Default exists and (ii) after giving effect to
such Investment no Default or Event of Default shall exist.

          “Permitted Liens” means (a) Liens securing Credit Party Obligations,
if any, (b) Liens for taxes not yet due or Liens for taxes being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the Property subject
to any such Lien is not yet subject to foreclosure, sale, collection, levy or
loss on account thereof), (c) Liens in respect of Property imposed by law
arising in the ordinary course of business such as materialmen’s, mechanics’,
warehousemen’s, carrier’s, landlords’ and other nonconsensual statutory Liens
which are not yet due and payable or which are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(d) Liens (other than Liens imposed under ERISA) consisting of pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of

20

--------------------------------------------------------------------------------



the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered Property for its intended purposes, (h) judgment Liens
that would not constitute an Event of Default, (i) Liens in connection with
Indebtedness of the type permitted by Section 8.1(e) incurred by any Subsidiary,
(j) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution, (k) Liens
existing on the date hereof and identified on Schedule 8.2, (I) Liens upon
Property acquired (or the Property of a Subsidiary that is acquired) after the
Closing Date by the Borrower or its Subsidiaries, which Liens either (i) existed
on such Property before the time of such acquisition and was not created in
anticipation thereof or (ii) were created solely for the purpose of securing
Indebtedness representing, or incurred to finance or refinance, the cost of such
Property or improvements thereon; provided, however; that (A) no such Lien shall
extend to or cover any Property of any Credit Party other than the Property so
acquired and improvements thereon and proceeds thereof, (B) the principal amount
of Indebtedness secured by any such Lien shall at no time exceed 100% of the
fair market value of such Property at the time it was acquired or constructed
and (C) the Indebtedness secured by any such Lien is permitted hereunder;
provided that (x) no such Lien shall extend to any Property other than the
Property subject thereto on the closing date of such acquisition and (y) the
principal amount of the Indebtedness secured by such Liens shall not be
increased, (m) Liens in connection with Permitted Receivables Financing, (n)
Liens with respect to lease filings for notice purposes only, (o) Liens on
purchase money Indebtedness incurred by the Borrower in an amount not to exceed,
in the aggregate, $100,000,000 less Indebtedness incurred by Subsidiaries of the
Borrower pursuant to Section 8.1(e), (p) Liens on Property of non-wholly owned
Subsidiaries of the Borrower incurred to finance working capital, (q) Liens on
Property of Foreign Subsidiaries securing Indebtedness of the type permitted by
Section 8.1(k) incurred by Foreign Subsidiaries, and (r) renewals and extensions
of the foregoing so long as such Lien (i) does not cover any additional
Property, (ii) does not secure additional Indebtedness and (iii) is not
otherwise prohibited by this Credit Agreement.

          “Permitted Receivables Financing” means any transaction entered into
pursuant to documentation reasonably acceptable to the Administrative Agent in
which (a) one or more Credit Parties sells, conveys or otherwise transfers to
Quest Receivables and (b) Quest Receivables sells, conveys or otherwise
transfers to any other Person or grants a security interest to any Person in,
any Receivables (whether now existing or hereafter acquired) of a Credit Party,
and any assets related thereto including all collateral securing such
Receivables, all contracts and all Guaranty Obligations or other obligations in
respect of such Receivables, all proceeds of such Receivables and all other
assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables.

          “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.

          “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower, any
Subsidiary of the Borrower or any

21

--------------------------------------------------------------------------------



ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

          “Platform” has the meaning given thereto in Section 7.1(i).

          “Prime Rate” means the per annum rate of interest established from
time to time by the Administrative Agent at its principal office in Charlotte,
North Carolina (or such other principal office of the Administrative Agent as
communicated in writing to the Borrower and the Lenders) as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
some loans which may be priced at, above or below such announced rate and is not
intended to be the lowest rate of interest charged on any extension of credit to
any debtor.

          “Principal Property” means any real property and any related
buildings, fixtures or other improvements located in the United States owned by
the Borrower or its Subsidiaries (a) on or in which one of its 30 largest
domestic clinical laboratories conducts operations, as determined by net
revenues for the four most recent fiscal quarters for which financial statements
have been filed with the Securities and Exchange Commission, or (b) the net book
value of which at the time of the determination exceeds 1% of Total Assets.

          “Projections” has the meaning given thereto in Section 5.1(j).

          “Property” means any right, title or interest in or to any property or
asset of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible.

          “Public Lender” has the meaning given thereto in Section 7.1(i).

          “Quest Receivables” means Quest Diagnostics Receivables Incorporated,
a Delaware corporation, a wholly-owned, bankruptcy-remote, special purpose
Subsidiary of the Borrower.

          “Real Properties” has the meaning given thereto in Section 6.19.

          “Receivable” means the indebtedness and payment obligations of any
Person to any Credit Party or acquired by any Credit Party (including
obligations constituting an account or general intangible or evidenced by a
note, instrument, contract, security agreement, chattel paper or other evidence
of indebtedness or security) arising from a sale of merchandise or the provision
of services in the ordinary course of business by such Credit Party or the
Person from which such indebtedness and payment obligation were acquired by any
Credit Party, including (a) any right to payment for goods sold or for services
rendered and (b) the right to payment of any interest, sales taxes, finance
charges, returned check or late charges and other obligations of such Person
with respect thereto.

          “Refinancing” has the meaning given to it in the first recital.

          “Register” has the meaning given to it in Section 11.3(c).

22

--------------------------------------------------------------------------------



          “Regulation T, U or X” means Regulation T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the notice requirement has
been waived by regulation or by the PBGC.

          “Required Lenders” means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes hereof, the term “Credit
Exposure” as applied to each Lender shall mean (a) at any time prior to the
termination of the Commitments, the sum of (x) the Revolving Loan Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount and (y)
the Term Loan Commitment Percentage of such Lender multiplied by the Term Loan
Committed Amount and (b) at any time after the termination of the Commitments,
the sum of (i) the principal balance of the outstanding Loans of such Lender
plus (ii) such Lender’s Participation Interests in the face amount of the
outstanding Letters of Credit and outstanding Swing Line Loans.

          “Requirement of Law” means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material Property is subject.

          “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.7, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative Currency
and (iv) such additional dates as the Administrative Agent or the Issuing Lender
shall determine or the Required Lenders shall require.

          “Revolving Committed Amount” means SEVEN HUNDRED AND FIFTY MILLION
DOLLARS ($750,000,000) or such lesser amount to which the Revolving Committed
Amount may be reduced pursuant to Section 2.2(d) or increased pursuant to
Section 2.2(e).

          “Revolving Credit Facility” has the meaning given to it in the second
recital.

          “Revolving Loan Commitment Percentage” means, for each Lender, the
percentage identified as its Revolving Loan Commitment Percentage on Schedule
1.1(a), as such percentage

23

--------------------------------------------------------------------------------



may be modified in connection with any assignment made in accordance with the
provisions of Section 11.3 and with any Incremental Revolving Loan Commitment.

          “Revolving Loans” means the Revolving Loans made to the Borrower
pursuant to Section 2.2.

          “Revolving Notes” means the promissory notes of the Borrower in favor
of each of the Lenders evidencing the Revolving Loans provided pursuant to
Section 2.2, individually or collectively, as appropriate, as such promissory
notes may be amended, modified, supplemented, extended, renewed or replaced from
time to time and as evidenced in the form of Exhibit 2.2(f).

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any successor or assignee of the business of such
division in the business of rating securities.

          “Sale and Leaseback Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or one of its Subsidiaries of any
Principal Property that has been or is to be sold or transferred by the Borrower
or any Guarantor to such Person, as the case may be.

          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as amended, modified, succeeded or
replaced from time to time.

          “Senior Credit Facilities” has the meaning given to it in the second
recital.

          “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.

          “Social Security Act” means the Social Security Act as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed also to refer to any successor sections.

          “Solvent” means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage, (d)
the fair value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent

24

--------------------------------------------------------------------------------



liabilities, of such Person and (e) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability reduced
by the amount of any contribution or indemnity that can reasonably be expected
to be received.

          “SPC” has the meaning set forth in Section 11.3(g).

          “Special Notice Currency” means at any time an Alternative Currency,
other than the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.

          “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

          “Sterling” and “£” mean the lawful currency of the United Kingdom.

          “Stock Repurchase” has the meaning set forth in Section 8.9.

          “Strategic Investment Portfolio” means all Investments in Persons in
which the Borrower and its Subsidiaries own less than 50% of the Voting Stock of
such Person.

          “Subsidiary” means, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than a 50% equity interest at any time.

          “Swing Line Committed Amount” means FIFTY MILLION DOLLARS
($50,000,000).

          “Swing Line Lender” means Bank of America.

          “Swing Line Loans” means the loans made by the Swing Line Lender
pursuant to Section 2.4.

          “Swing Line Loan Note” means the promissory note of the Borrower in
favor of the Swing Line Lender evidencing the Swing Line Loans provided pursuant
to Section 2.4, as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time in and as evidenced by the form
of Exhibit 2.4(d).

25

--------------------------------------------------------------------------------



          “Swing Line Loan Request” means a request by the Borrower for a Swing
Line Loan in substantially the form of Exhibit 2.4(b).

          “Syndication Agent” has the meaning given to it in the preamble.

          “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP.

          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

          “Taxes” has the meaning given to it in Section 3.13(a).

          “10½% Subordinated Note Tender Offer” has the meaning given to it in
Section 5.1(f).

          “Tender Costs” means the costs incurred by the Borrower in connection
with any tender for outstanding indebtedness of the Borrower, and the
termination of the interest rate swap contracts related thereto in an aggregate
amount not to exceed $50,000,000 during the term of this Credit Agreement.

          “Term Loan Commitment Percentage” means, for each Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 1.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 11.3.

          “Term Loan Committed Amount” means ONE BILLION SIX HUNDRED MILLION
DOLLARS ($1,600,000,000).

          “Term Loan Facility” has the meaning given to it in the second
recital.

          “Term Loans” means the Term Loans made to the Borrower pursuant to
Section 2.1.

          “Term Notes” means the promissory notes of the Borrower in favor of
each of the Lenders evidencing the Term Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and as evidenced in the form of Exhibit 2.1(c).

          “Termination Date” means the date on which the Merger Agreement is
terminated pursuant to Section 10.1 of the Merger Agreement (as in effect on the
date hereof).

          “Total Assets” means all items that in accordance with GAAP would be
classified as assets of the Borrower and its Subsidiaries on a consolidated
basis.

          “Transaction” has the meaning given to it in the second recital.

26

--------------------------------------------------------------------------------



          “TRICARE” means the United States Department of Defense health care
program for service families including, but not limited to, TRICARE Prime,
TRICARE Extra and TRICARE Standard, and any successor to or predecessor thereof
(including, without limitation, CHAMPUS).

          “Voting Stock” means all classes of the Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors (or
similar governing authority).

                    1.2 Other Interpretive Provisions.

          With reference to this Credit Agreement and each other Credit
Document, unless otherwise specified herein or in such other Credit Document:

 

 

 

 

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

 

 

 

          (b)      (i) The words “herein”, “hereto”, “hereof” and “hereunder”
and words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provisions thereof.

 

 

 

 

 

          (ii) Article, Section, Exhibit and Schedule references are to the
Credit Document in which such reference appears.

 

 

 

 

 

          (iii) The term “including” is by way of example and not limitation.

 

 

 

 

 

          (iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

          (d) Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

                    1.3 Accounting Terms/Calculation of Financial Covenants.

 

 

 

          (a) Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the financial statements delivered to
the Lenders prior to the Closing Date); provided, however, if (a) the Borrower
shall object to determining

27

--------------------------------------------------------------------------------




 

 

 

such compliance on such basis at the time of delivery of such financial
statements due to any change in GAAP or the rules promulgated with respect
thereto or (b) the Administrative Agent or the Required Lenders shall so object
in writing within 30 days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with GAAP as in effect as of
the date of the most recent financial statements delivered by the Borrower to
the Lenders to which no such objection shall have been made.

 

 

 

          (b) Notwithstanding anything herein to the contrary, for the purposes
of calculating the financial covenants set forth in Section 7.2, (i) income
statement items (positive or negative) attributable to any Person or Property
acquired in a Permitted Acquisition and Indebtedness incurred in connection with
such Permitted Acquisition shall, without duplication, be treated as if such
Person or Property was acquired or such Indebtedness incurred as of the first
day of the twelve month period ending as of the most recently completely fiscal
quarter of the Borrower and (ii) income statement items (positive or negative)
attributable to Property disposed of in any asset sale permitted by Section
8.5(g) and Indebtedness retired in connection with such sale shall, without
duplication, be treated as if such sale occurred as of the first day of the
twelve month period ending as of the most recently completed fiscal quarter of
the Borrower.

                    1.4 Time.

          All references to time herein shall be references to Eastern Standard
Time or Eastern Daylight Time, as the case may be, unless specified otherwise.

                    1.5 Rounding.

          Any financial ratios required to be maintained by the Borrower
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

                    1.6 Exchange Rates; Currency Equivalents.

 

 

 

          (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Loans
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

 

 

          (b) Wherever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple

28

--------------------------------------------------------------------------------




 

 

 

amount, is expressed in Dollars, but such borrowing, Eurocurrency Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

 

 

 

          1.7 Additional Alternative Currencies.

 

 

 

          (a) The Borrower may from time to time request that Eurocurrency Rate
Loans be made in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders.

 

 

 

          (b) Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired making
of Eurocurrency Rate Loans (or such other time or date as may be agreed by the
Administrative Agent). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans in such
requested currency.

 

 

 

          (c) Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurocurrency Rate Loans to be made in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any borrowings
of Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.7, the
Administrative Agent shall promptly so notify the Borrower.

 

 

 

          1.8 Change of Currency.

 

 

 

          (a) Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any

29

--------------------------------------------------------------------------------




 

 

 

borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.

 

 

 

 

          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

 

 

 

 

          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

 

 

 

 

          1.9 References to Agreements and Laws.

 

          Unless otherwise expressly provided herein, (a) references to
organization documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Credit Document and (b) references
to any law shall include all statutory and regulatory provisions (having the
force of law) consolidating, amending, replacing, supplementing or interpreting
such law.

                    1.10 Letter of Credit Amounts.

          Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the LOC Documents related thereto, whether or not
such maximum face amount is in effect at such time.

SECTION 2

CREDIT FACILITIES

 

 

 

          2.1 Term Loans.

 

 

 

          (a) Term Loan Commitment. Subject to the terms and conditions set
forth herein, each Lender with a Commitment to make Term Loans severally agrees
to make a single loan to the Borrower on the Closing Date (each a “Term Loan”
and collectively the “Term Loans”), in Dollars, in an amount equal to such
Lender’s Term Loan Commitment Percentage of the Term Loan Committed Amount;
provided that the aggregate amount of such Term Loans made by all Term Loan
Lenders shall not exceed the Term Loan Committed Amount. Once repaid or prepaid,
Term Loans cannot be reborrowed.

30

--------------------------------------------------------------------------------




 

 

 

          (b) Funding of Term Loans. Each Lender shall make its Term Loan
Commitment Percentage of the Term Loan Committed Amount available to the
Administrative Agent by 1:00 p.m. on the Closing Date by deposit, in Dollars, of
immediately available funds at the Agency Services Address. The amount of the
Term Loans will then be made available to the Borrower by the Administrative
Agent as directed by the Borrower, to the extent the amount of such Term Loans
are made available to the Administrative Agent. All Term Loans made on the
Closing Date shall be Base Rate Loans unless the Borrower delivers a funding
indemnity letter in form and substance reasonably acceptable to the
Administrative Agent at least three (3) Business Days prior to the Closing Date.
Thereafter, all or any portion of the Term Loans may be converted into
Eurocurrency Rate Loans in accordance with the terms of Section 2.7. The
obligations of the Lenders hereunder to make Term Loans and to make payments
pursuant to Section 10.7 are several and not joint. No Lender shall be
responsible for the failure or delay by any other Lender in its obligation to
make Term Loans hereunder; provided, however, that the failure of any Lender to
fulfill its obligations hereunder shall not relieve any other Lender of its
obligations hereunder. Unless the Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to the Administrative Agent its portion of the Term Loans, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the Closing Date, and the Administrative Agent in
reliance upon such assumption may (in its sole discretion but without any
obligation to do so) make available to the Borrower a corresponding amount. If
such Lender’s portion of the Term Loans is not in fact made available to the
Administrative Agent, the Administrative Agent shall be able to recover from
such Lender an amount equal to such corresponding amount which the
Administrative Agent has made available to the Borrower. If such Lender does not
pay such amount upon the Administrative Agent’s demand therefor, the
Administrative Agent will promptly notify the Borrower, and the Borrower shall
immediately pay such amount to the Administrative Agent. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such amount in respect of each day from the date an
amount equal to such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the Base Rate or (ii) from such Lender, at a rate per annum equal
to, during the period to but excluding the date two Business Days after demand
therefor, the Federal Funds Rate, and, thereafter, the Base Rate plus two
percent (2%) per annum.

 

 

 

          (c) Term Notes. The Term Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower to each Lender that requests
an Term Note in substantially the form of Exhibit 2.1(c).

 

 

 

 

 

          2.2 Revolving Loans.

 

 

 

          (a) Revolving Loan Commitment. Subject to the terms and conditions set
forth herein, including but not limited to Section 5.2, each Lender severally
agrees to make revolving loans (each a “Revolving Loan” and collectively the
“Revolving Loans”) to the Borrower, in Dollars or in one or more Alternative
Currencies, in an amount equal

31

--------------------------------------------------------------------------------




 

 

 

to its Revolving Loan Commitment Percentage, if any, of such Revolving Loan, at
any time and from time to time, during the period from and including the Closing
Date to but not including the Maturity Date (or such earlier date if the
Commitments have been terminated as provided herein); provided, however, that,
after giving effect to any borrowing of Revolving Loans, the sum of (i) the
aggregate amount of the Dollar Equivalent of Revolving Loans outstanding, plus
(ii) the aggregate amount of LOC Obligations outstanding, plus (iii) the
aggregate amount of Competitive Bid Loans outstanding plus (iv) the aggregate
amount of Swing Line Loans outstanding shall not exceed the Revolving Committed
Amount, and the Dollar Equivalent of the Revolving Loans denominated in
Alternative Currencies at any time shall not exceed $100,000,000. Subject to the
terms of this Credit Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

 

 

          (b) Method of Borrowing for Revolving Loans. By no later than 11:00
a.m. (i) on the date of the requested borrowing of Revolving Loans that will be
made as Base Rate Loans or (ii) three Business Days prior to the date of the
requested borrowing of Revolving Loans that will be made as Eurocurrency Rate
Loans denominated in Dollars, and (iii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the date of the
requested borrowing of Revolving Loans that will be Eurocurrency Rate Loans
denominated in Alternative Currencies, the Borrower shall provide telephonic
notice to the Administrative Agent, followed promptly by a written Notice of
Borrowing in the form of Exhibit 2.2(b) (which may be submitted by telecopy),
each of such telephonic notice and such written Notice of Borrowing setting
forth (A) the amount requested, (B) whether such Revolving Loans shall accrue
interest at the Base Rate or the Eurocurrency Rate, (C) with respect to
Revolving Loans that will be Eurocurrency Rate Loans, the Interest Period
applicable thereto and (D) certification that the Borrower has complied in all
respects with Section 5.2. Each such notice must be received by the
Administrative Agent not later than (i) three Business Days prior to the
requested date of any borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., (i) three Business Days before the requested date of such borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice

32

--------------------------------------------------------------------------------




 

 

 

Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.

 

 

 

          (c) Funding of Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each Lender shall make its Revolving Loan Commitment Percentage of the requested
Revolving Loans available to the Administrative Agent in Same Day Funds at the
Agency Services Address for the applicable currency not later than 1:00 p.m. in
the case of any Revolving Loans denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loans in an Alternative Currency, in each case on the Business Day
specified in the Notice of Borrowing. The amount of the requested Revolving
Loans will then be made available to the Borrower by the Administrative Agent as
directed by the Borrower, to the extent the amount of such Revolving Loans are
made available to the Administrative Agent.

          No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make Revolving Loans hereunder; provided, however,
that the failure of any Lender to fulfill its obligations hereunder shall not
relieve any other Lender of its obligations hereunder. Unless the Administrative
Agent shall have been notified by any Lender prior to the date of any such
Revolving Loan that such Lender does not intend to make available to the
Administrative Agent its portion of the Revolving Loans to be made on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the date of such Revolving Loans, and
the Administrative Agent in reliance upon such assumption may (in its sole
discretion but without any obligation to do so) make available to the Borrower a
corresponding amount. If such Lender’s portion of the Revolving Loans is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover from such Lender an amount equal to such corresponding amount
which the Administrative Agent has made available to the Borrower. If such
Lender does not pay such amount upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such amount in respect of each day
from the date an amount equal to such corresponding amount was made available by
the Administrative Agent to the Borrower to the date such corresponding amount
is recovered by the Administrative Agent at a per annum rate equal to (i) from
the Borrower at the applicable rate for such Revolving Loan pursuant to the
Notice of Borrowing or (ii) from such Lender, at the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

 

 

 

          (d) Reductions of Revolving Committed Amount. Upon at least three
Business Days’ prior written notice, the Borrower shall have the right to
permanently reduce, without premium or penalty, all or part of the aggregate
unused amount of the Revolving Committed Amount at any time or from time to
time; provided that (i) each partial reduction shall be in an aggregate amount
at least equal to $10,000,000 and in integral multiples of $1,000,000 above such
amount and (ii) no reduction shall be made which would reduce the Revolving
Committed Amount to an amount less than the

33

--------------------------------------------------------------------------------




 

 

 

aggregate amount of outstanding Revolving Loans plus the aggregate amount of
outstanding LOC Obligations plus the aggregate amount of outstanding Competitive
Bid Loans plus the aggregate amount of outstanding Swing Line Loans. Any
reduction in (or termination of) the Revolving Committed Amount pursuant to this
Section 2.2(d) shall be permanent and may not be reinstated. The Administrative
Agent shall immediately notify the Lenders of any reduction in the Revolving
Committed Amount pursuant to this Section 2.2(d).


 

 

 

 

 

(e) Increases in Revolving Commitment Amount.

 

 

 

 

 

          (i) At any time that no Default has occurred and is continuing, and
prior to the Maturity Date, the Borrower may, from time to time, notify the
Administrative Agent that the Borrower is requesting that, on the terms and
subject to the conditions contained in this Credit Agreement, the Lenders and/or
other lenders or other financial institutions not then a party to this Credit
Agreement provide up to an aggregate amount of an additional $250,000,000
Revolving Committed Amount to make Revolving Loans to the Borrower (such loans,
the “Incremental Revolving Loans”) (any such commitment to make Incremental
Revolving Loans being an “Incremental Revolving Loan Commitment”; and the
aggregate amount thereof agreed to be provided by the applicable Lenders or
other lenders in response to any such request, an “Incremental Revolving
Committed Amount”).

 

 

 

 

 

          (ii) Upon receipt of such notice, together with a certificate
demonstrating pro forma compliance with the financial covenants contained in
Section 7.2, after giving effect to the increase in, and assuming full usage of,
the Revolving Committed Amount, the Administrative Agent shall use commercially
reasonable efforts to arrange for the Lenders or other lenders to provide such
additional Commitments. Nothing contained in this Section or otherwise in this
Agreement is intended to commit any Person to provide any portion of any such
additional Commitments.

 

 

 

 

 

          (iii) If and to the extent that any Lenders and/or other lenders
agree, in their sole discretion, to provide any such additional Commitments,
pursuant to documentation in form and substance to be mutually satisfactory to
the Borrower, the Administrative Agent and the applicable Lenders, such
documentation shall provide (w) that the Revolving Committed Amount shall be
increased by the aggregate amount of the Incremental Revolving Loan Commitments
agreed to be so provided, (x) the Revolving Loan Commitment Percentage of the
respective Lenders in respect of the increased Revolving Committed Amount shall
be proportionally adjusted (provided, however, that for any Lender, the product
of such Lender’s adjusted Revolving Loan Commitment Percentage of a Lender in
respect of Revolving Loans multiplied by the Revolving Committed Amount as
increased pursuant to clause (w) may not exceed an amount equal to the Revolving
Loan Commitment Percentage of such Lender in respect of Revolving Loans
immediately prior to any adjustment made pursuant to this clause (x) multiplied
by the Revolving Committed Amount immediately prior to the

34

--------------------------------------------------------------------------------




 

 

 

 

 

corresponding increase thereof pursuant to clause (w) without the consent of
such Lender) and such adjustment shall be recorded in the Register, (y) at such
time and in such manner as the Borrower and the Administrative Agent shall agree
(it being understood that the Borrower and the Administrative Agent will use
commercially reasonable efforts to avoid the prepayment or assignment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
applicable thereto), the Lenders shall assign and assume outstanding Revolving
Loans and participations in outstanding Letters of Credit so as to cause the
amounts of such Revolving Loans and participations in Letters of Credit held by
each Lender with a Revolving Loan Commitment Percentage in excess of zero of the
Revolving Loan Commitment to conform to its Revolving Loan Commitment Percentage
of the Revolving Loan Commitment and (z) the Borrower shall execute and deliver
any additional Notes, other amendments or modifications to any Credit Document
and any other certificates, consents or legal opinions as the Administrative
Agent may reasonably request, and (notwithstanding anything to the contrary
contained in Section 11.6 hereof) each such amendment or modification may be
effective without the consent of any other Lenders, as may be necessary or
appropriate and to the extent not materially adverse to the other Lenders in the
opinion of the Administrative Agent to effect the provisions of this Section
22(e).

 

 

 

 

          (f) Revolving Notes. The Revolving Loans made by each Lender shall be
evidenced by a duly executed promissory note of the Borrower to each Lender that
requests a Revolving Note in substantially the form of Exhibit 2.2(f).

 

 

 

 

2.3 Letter of Credit Subfacility.

 

 

 

 

          (a) Issuance. Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions relating to the
Borrower which the Issuing Lender may reasonably require (so long as such terms
and conditions do not impose any financial obligation on or require any Lien
(not otherwise contemplated by this Credit Agreement) to be given by any Credit
Party or conflict with any obligation of, or detract from any action which may
be taken by, the Borrower or its Subsidiaries under this Credit Agreement), the
Issuing Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.3, from time to time upon request, in its reasonable
discretion, to issue (from the Closing Date to thirty days prior to the Maturity
Date and in a form reasonably acceptable to the Issuing Lender), in Dollars, and
the Participants shall participate in, Letters of Credit for the account of the
Borrower; provided, however, that, after giving effect to the issuance (or
drawdown or extension) of any Letter of Credit, (i) the aggregate amount of LOC
Obligations shall not at any time exceed the LOC Committed Amount and (ii) (A)
the sum of the aggregate amount of outstanding LOC Obligations, plus (B) the
aggregate amount of the Dollar Equivalent of Revolving Loans outstanding, plus
(C) the aggregate amount of Competitive Bid Loans outstanding, plus (D) the
aggregate amount of Swing Line Loans outstanding shall not exceed the Revolving
Committed Amount and (iii) if any Participant shall be a Defaulting Lender at
the time of issuance of any Letter of Credit, the amount of such Letter of
Credit shall be reduced by the amount of such Participant’s Participation

35

--------------------------------------------------------------------------------




 

 

 

 

Interest in such Letter of Credit, unless otherwise agreed by the Issuing Lender
in its sole discretion. The Issuing Lender may require the issuance and expiry
date of each Letter of Credit to be a Business Day. Each Letter of Credit shall
be a standby letter of credit issued to support the obligations (including
pension or insurance obligations), contingent or otherwise, of the Borrower or
any of its Subsidiaries. Except as otherwise expressly agreed upon by all the
Participants, no Letter of Credit shall have an original expiry date more than
one year from the date of issuance nor, as extended or otherwise, shall have an
expiry date beyond the Maturity Date. Each Letter of Credit shall comply with
the related LOC Documents. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the Issuing Lender.

 

 

 

 

          (b) Notice and Reports. The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least three Business Days
prior to the requested date of issuance. The Issuing Lender will, at least
quarterly and more frequently upon request, provide to the Administrative Agent
for dissemination to the Lenders a report specifying the Letters of Credit which
are then issued and outstanding. The Issuing Lender will further provide to the
Administrative Agent, promptly upon request, copies of the Letters of Credit and
the other LOC Documents.

 

 

 

 

(c) Participations.

 

 

 

 

 

          (i) On the Closing Date, each Participant shall automatically acquire
a participation in the liability of the Issuing Lender under each Existing
Letter of Credit in an amount equal to its Revolving Loan Commitment Percentage
of such Existing Letters of Credit.

 

 

 

 

 

          (ii) Each Participant, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in such Letter of Credit and each LOC Document related thereto and the
rights and obligations arising thereunder and any collateral relating thereto,
in each case in an amount equal to its Revolving Loan Commitment Percentage of
the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Revolving Loan Commitment Percentage of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Participant’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any such Letter of Credit or
pursuant to a Mandatory Borrowing under Section 2.3(e)(i), each such Participant
shall fund its Participation Interest in such unreimbursed drawing in accordance
with the terms of Section 2.3(e)(ii). Any such reimbursement shall not relieve
or otherwise impair the obligation of the Borrower or any other Credit Party to
reimburse the Issuing Lender under any Letter of Credit, together with interest
as hereinafter provided.

36

--------------------------------------------------------------------------------




 

 

 

 

          (d) Reimbursement by Borrower. In the event of any drawing under any
Letter of Credit, the Issuing Lender will promptly notify the Borrower. Unless
the Borrower shall notify the Issuing Lender of its intent to otherwise
reimburse the Issuing Lender and shall reimburse the Issuing Lender in same day
funds within one hour of receipt of notice of such drawing from the Issuing
Lender, the Borrower shall be deemed to have requested a Revolving Loan at the
Base Rate in the amount of the drawing, the proceeds of which will be used to
satisfy the reimbursement obligations. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of (but without waiver of) (i) any rights of set-off, counterclaim
or defense to payment the applicable account party or the Borrower may claim or
have against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation, any defense based on any failure of the applicable account
party, the Borrower or any other Credit Party to receive consideration or (ii)
the legality, validity, regularity or unenforceability of the Letter of Credit,
this Credit Agreement or any other Credit Document.

 

 

 

 

 

(e) Reimbursement by Lenders.

 

 

 

 

 

          (i) Reimbursement with Revolving Loans. On any day on which the
Borrower shall have requested, or been deemed to have requested, a Revolving
Loan borrowing to reimburse a drawing under a Letter of Credit (as set forth in
clause (d) above), the Administrative Agent shall give notice to the Lenders
that a Revolving Loan has been requested or deemed requested in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan borrowing
comprised solely of Base Rate Loans (each such borrowing, a “Mandatory
Borrowing”) shall be made from all Lenders (without giving effect to any
termination of the Commitments pursuant to Section 9.2) pro rata based on each
Lender’s respective Revolving Loan Commitment Percentage and the proceeds
thereof shall be paid directly to the Issuing Lender for application to the
respective LOC Obligations. Each applicable Lender hereby irrevocably agrees to
make such Revolving Loans upon any such request or deemed request on account of
each such Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and in accordance with the terms of Section 2.3(e)(iii)
notwithstanding (A) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(B) whether any conditions specified in Section 5.2 are then satisfied, (C)
whether a Default or Event of Default then exists, (D) failure of any such
request or deemed request for Revolving Loans to be made by the time otherwise
required hereunder, (E) the date of such Mandatory Borrowing, (F) any reduction
in the Revolving Committed Amount or any termination of the Commitments, or (G)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Issuing Lender, the Borrower or any other Person for any
reason whatsoever.

 

 

 

 

 

          (ii) Reimbursement Through Funding of Participation Interests. In the
event that any Mandatory Borrowing cannot for any reason be made on the date

37

--------------------------------------------------------------------------------




 

 

 

 

 

otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower or any other Credit Party), the Issuing Lender will promptly notify the
Participants of the amount of any unreimbursed drawing (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to the funding of the
Participation Interests therein) and each Participant shall fund its
Participation Interest in such unreimbursed drawing by paying to the Issuing
Lender, in Dollars and in immediately available funds, the amount of such
Participant’s Revolving Loan Commitment Percentage of such unreimbursed drawing.
Each Participant’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to (A) the termination of this Credit Agreement or the Commitments
hereunder, (B) the existence of a Default or Event of Default, (C) the
acceleration of the obligations hereunder and (D) any set-off, counterclaim,
recoupment, defense or other right which such Participant may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever.
Simultaneously with the making of each such payment by a Participant to the
Issuing Lender, such Participant shall, automatically and without any further
action on the part of the Issuing Lender or such Participant, acquire a
participation in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the Issuing Lender) in the related
unreimbursed drawing portion of the LOC Obligation and in the interest thereon
and in the related LOC Documents, and shall have a claim against the Borrower
and the other Credit Parties with respect thereto.

 

 

 

 

 

          (iii) Funding of Mandatory Borrowing or Participation Interest. Each
applicable Lender (including the Lender acting as Issuing Lender) and each
Participant shall upon any notice pursuant to Section 2.3(e)(i) or Section
2.3(e)(ii), respectively, make its Revolving Loan Commitment Percentage of the
unreimbursed drawing available to the Administrative Agent, for the benefit of
the Issuing Lender, by 1:00 p.m. on the day of the notice if notice is given on
or before 11:00 a.m. or by 1:00 p.m. the next Business Day if notice is given
after 11:00 a.m., in Dollars, of immediately available funds at the Agency
Services Address. The Administrative Agent shall remit the funds so received to
the Issuing Lender.

 

 

 

 

 

          (iv) Failure to Fund. In the event any Lender or any Participant shall
fail to fund its portion of a Mandatory Borrowing or its Participation Interest,
respectively, on the date required pursuant to Section 2.3(e)(iii), the amount
of such Lender’s unfunded portion of the Mandatory Borrowing or such
Participant’s unfunded Participation Interest shall bear interest payable to the
Issuing Lender upon demand, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Issuing Lender in connection with the
foregoing.

38

--------------------------------------------------------------------------------




 

 

 

 

          (f) Modification and Extension. The issuance of any supplement,
modification, amendment, renewal, or extensions to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

 

 

 

          (g) Applicability of ISP98. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit.

 

 

 

 

(h) Responsibility of Issuing Lender.

 

 

 

 

 

          (i) It is expressly understood and agreed as between the Lenders that
the obligations of the Issuing Lender hereunder to the Participants are only
those expressly set forth in this Credit Agreement and that the Issuing Lender
shall be entitled to assume that the conditions precedent set forth in Section
5.2 have been satisfied unless it shall have acquired actual knowledge that any
such condition precedent has not been satisfied; provided, however, that nothing
set forth in this Section 2.3 shall be deemed to prejudice the right of any
Participant to recover from the Issuing Lender any amounts made available by
such Participant to the Issuing Lender pursuant to this Section 2.3 in the event
that it is determined by a court of competent jurisdiction that the payment with
respect to a Letter of Credit constituted gross negligence or willful misconduct
on the part of the Issuing Lender.

 

 

 

 

 

          (ii) The Issuing Lender shall be under no obligation to issue any
Letter of Credit if (a) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, (b) any Requirement of Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (c) the issuance of such Letter of
Credit would violate one or more policies of the Issuing Lender.

 

 

 

 

          (i) Conflict with LOC Documents. In the event of any conflict between
this Credit Agreement and any LOC Document, this Credit Agreement shall govern.

 

 

 

 

          (j) Indemnification of Issuing Lender.

39

--------------------------------------------------------------------------------




 

 

 

 

 

 

          (i) In addition to its other obligations under this Credit Agreement,
the Borrower hereby agrees to protect, indemnify, pay and save the Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including Attorney Costs) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit or (B) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions, herein called
“Government Acts”).

 

 

 

 

 

          (ii) As between the Borrower and the Issuing Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible for
(except in the case of (A), (B) and (C) below if the Issuing Lender has actual
knowledge to the contrary): (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of a Letter of Credit to comply fully with conditions required
in order to draw upon a Letter of Credit; (D) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (E) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under a Letter of Credit or of the proceeds thereof; and (F) any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

 

 

 

 

          (iii) In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Credit Agreement shall be construed
and applied to protect and indemnify the Issuing Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Borrower, including, without limitation, any and all risks
of the acts or omissions, whether rightful or wrongful, of any present or future
Government Acts. The Issuing Lender shall not, in any way, be liable for any
failure by the Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of the Issuing Lender.

40

--------------------------------------------------------------------------------




 

 

 

 

 

          (iv) Nothing in this subsection (j) is intended to limit the
reimbursement obligation of the Borrower contained in this Section 2.3. The
obligations of the Borrower under this subsection (j) shall survive the
termination of this Credit Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender to enforce any right, power or benefit under this Credit
Agreement.

 

 

 

 

 

          (v) Notwithstanding anything to the contrary contained in this
subsection (j), the Borrower shall have no obligation to indemnify the Issuing
Lender in respect of any liability incurred by the Issuing Lender arising out of
the gross negligence or willful misconduct of the Issuing Lender, as determined
by a court of competent jurisdiction.

 

 

 

 

 

 

 

          (k) Designation of other Persons as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.3(a) hereof, a Letter of Credit issued hereunder may
contain a statement to the effect that such Letter of Credit is issued for the
account of a Subsidiary of the Borrower; provided that notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Credit Agreement for such Letter of Credit and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Letter of Credit.

 

 

 

 

 

2.4 Swing Line Loans Subfacility.

 

 

 

 

          (a) Swing Line Loans. The Swing Line Lender hereby agrees, on the
terms and subject to the conditions set forth herein and in the other Credit
Documents, to make loans (each a “Swing Line Loan” and collectively, the “Swing
Line Loans”) to the Borrower, in Dollars, at any time and from time to time,
during the period from and including the Closing Date to but not including the
Maturity Date (or such earlier date if the Commitments have been terminated as
provided herein); provided that, after giving effect to the issuance of any such
Swing Line Loan, (i) the aggregate principal amount of the Swing Line Loans
outstanding at any one time shall not exceed the Swing Line Committed Amount and
(ii) the sum of (A) the aggregate amount of Swing Line Loans outstanding, plus
(B) the aggregate amount of the Dollar Equivalent of Revolving Loans
outstanding, plus (C) the aggregate amount of LOC Obligations outstanding, plus
(D) the aggregate amount of outstanding Competitive Bid Loans shall not exceed
the Revolving Committed Amount. Subject to the terms of this Credit Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans.

 

 

 

 

          (b) Method of Borrowing and Funding Swing Line Loans. By no later than
1:00 p.m. on the date of the requested borrowing of Swing Line Loans, the
Borrower shall provide telephone notice to the Swing Line Lender, followed
promptly by a written Swing Line Loan Request in the form of Exhibit 2.4(b)
(which may be submitted by telecopy) setting forth (i) the amount of the
requested Swing Line Loan and (ii) the date of the requested Swing Line Loan and
complying in all respects with Section 5.2. The Swing Line Lender shall initiate
the transfer of funds representing the Swing Line Loan advance to the Borrower
by 3:00 p.m. on the Business Day of the requested borrowing.

41

--------------------------------------------------------------------------------




 

 

 

          (c) Repayment and Participations of Swing Line Loans. The Borrower
agrees to repay all Swing Line Loans immediately upon the existence of a Default
or Event of Default or otherwise within three Business Days of demand therefor
by the Swing Line Lender. Each repayment of a Swing Line Loan may be
accomplished by requesting Revolving Loans which request is not subject to the
conditions set forth in Section 5.2. In the event that the Borrower shall fail
to timely repay any Swing Line Loan, and in any event upon (i) a request by the
Swing Line Lender, (ii) the occurrence of an Event of Default described in
Section 9.1(f) or (iii) the acceleration of any Loan or termination of any
Commitment pursuant to Section 9.2, each Lender shall irrevocably and
unconditionally purchase from the Swing Line Lender, without recourse or
warranty, an undivided interest and participation in such Swing Line Loan in an
amount equal to such other Lender’s Revolving Loan Commitment Percentage
thereof, by directly purchasing a participation in such Swing Line Loan in such
amount (regardless of whether the conditions precedent thereto set forth in
Section 5.2 are then satisfied, whether or not the Borrower has submitted a
Notice of Borrowing and whether or not the Commitments are then in effect, any
Event of Default exists or all the Loans have been accelerated) and paying the
proceeds thereof to the Swing Line Lender at the Agency Services Address, or at
such other address as the Swing Line Lender may designate, in Dollars and in
immediately available funds. If such amount is not in fact made available to the
Swing Line Lender by any Participant, the Swing Line Lender shall be entitled to
recover such amount on demand from such Participant, together with accrued
interest thereon for each day from the date of demand thereof, at a rate equal
to, if paid within two Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate plus two percent (2%) per annum. If
such Participant does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Participant makes the required
payment, the Swing Line Lender shall be deemed to continue to have outstanding
Swing Line Loans in the amount of such unpaid participation obligation for all
purposes of the Credit Documents other than those provisions requiring the other
Participants to purchase a participation therein. Further, such Participant
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans, and any other amounts due to it hereunder to the Swing
Line Lender to fund Swing Line Loans in the amount of the participation in Swing
Line Loans that such Participant failed to purchase pursuant to this Section
2.4(c) until such amount has been purchased (as a result of such assignment or
otherwise).

 

 

 

          (d) Swing Line Loan Note. The Swing Line Loans made by the Swing Line
Lender shall, if requested by the Swing Line Lender, be evidenced by a duly
executed promissory note of the Borrower to the Swing Line Lender in
substantially the form of Exhibit 2.4(d).

 

 

 

 

2.5 Competitive Bid Loans Subfacility.

 

 

 

 

          (a) Competitive Bid Loans. Subject to the terms and conditions set
forth herein, the Borrower may, from time to time, during the period from the
Closing Date to the Maturity Date, request, and each Lender may, in its sole
discretion, agree to make loans to the Borrower in accordance with the terms of
this Section 2.5 (each a “Competitive Bid Loan” and collectively the
“Competitive Bid Loans”); provided,

42

--------------------------------------------------------------------------------




 

 

 

 

however, that (i) the sum of (A) the aggregate amount of the Dollar Equivalent
of Revolving Loans outstanding, plus (B) the aggregate amount of Competitive Bid
Loans outstanding, plus (C) the aggregate amount of Swing Line Loans
outstanding, plus (D) the aggregate amount of LOC Obligations outstanding shall
not exceed the Revolving Loan Commitment, (ii) the aggregate amount of
Competitive Bid Loans outstanding at any one time cannot exceed $500,000,000,
(iii) all Competitive Bid Loans shall be denominated in Dollars and (iv) if a
Lender does make a Competitive Bid Loan it shall not reduce such Lender’s
obligation to make its pro rata share of any Revolving Loan.

 

 

 

 

          (b) Competitive Bid Requests. The Borrower may solicit Competitive
Bids by delivery of a Competitive Bid Request to the Administrative Agent by
11:00 a.m. on a Business Day not less than one or more than five Business Days
prior to the date of the requested Competitive Bid Loan. A Competitive Bid
Request must be substantially in the form of Exhibit 2.5(b) and shall specify
(i) the date of the requested Competitive Bid Loan (which shall be a Business
Day), (ii) the amount of the requested Competitive Bid Loan and (iii) the
applicable Interest Period or Interest Periods requested and be accompanied by
the Competitive Bid Fee. The Administrative Agent shall notify the Lenders of
its receipt of a Competitive Bid Request and the contents thereof and invite the
Lenders to submit Competitive Bids in response thereto. The Borrower may not
request a Competitive Bid for more than four different Interest Periods per
Competitive Bid Request and Competitive Bid Requests may be made no more
frequently than six times every calendar month.

 

 

 

 

          (c) Competitive Bid Procedure. Each Lender may, in its sole
discretion, make one or more Competitive Bids to the Borrower in response to a
Competitive Bid Request. Each Competitive Bid must be received by the
Administrative Agent not later than 11:00 a.m. on the proposed date of the
requested Competitive Bid Loan; provided, however, that should the
Administrative Agent, in its capacity as a Lender, desire to submit a
Competitive Bid it shall notify the Borrower of its Competitive Bid and the
terms thereof not later than 15 minutes prior to the time the other Lenders are
required to submit their Competitive Bid. A Lender may offer to make all or part
of the requested Competitive Bid Loan and may submit multiple Competitive Bids
in response to a Competitive Bid Request. Any Competitive Bid must specify (i)
the particular Competitive Bid Request as to which the Competitive Bid is
submitted, (ii) the minimum (which shall be not less than $10,000,000 and
integral multiples of $1,000,000 in excess thereof) and maximum principal
amounts of the requested Competitive Bid Loan or Loans as to which the Lender is
willing to make and (iii) the applicable interest rate or rates and Interest
Period or Interest Periods therefor. A Competitive Bid submitted by a Lender in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall promptly notify the Borrower of all Competitive Bids made and the
terms thereof. The Administrative Agent shall send a copy of each of the
Competitive Bids to the Borrower and each of the Lenders for its records as soon
as practicable.

 

 

 

 

          (d) Acceptance of Competitive Bids. The Borrower may, in its sole
discretion, subject only to the provisions of this subsection (d), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be

43

--------------------------------------------------------------------------------




 

 

 

 

promptly confirmed in writing) to the Administrative Agent by 12:00 noon on the
proposed date of the Competitive Bid Loan; provided, however, (i) the failure by
the Borrower to give timely notice of its acceptance of a Competitive Bid shall
be deemed to be a refusal thereof, (ii) to the extent Competitive Bids are for
comparable Interest Periods, the Borrower may accept Competitive Bids only in
ascending order of rates, (iii) the aggregate amount of Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (iv) if the Borrower shall accept a bid or bids made at
a particular Competitive Bid Rate, but the amount of such bid or bids shall
cause the total amount of bids to be accepted by the Borrower to be in excess of
the amount specified in the Competitive Bid Request, then the Borrower shall
accept a portion of such bid or bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which acceptance in the
case of multiple bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such bid at such Competitive Bid Rate and (v)
no bid shall be accepted for a Competitive Bid Loan unless such Competitive Bid
Loan is in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, except that where a portion of a Competitive Bid
is accepted in accordance with the provisions of clause (iv) of subsection (d)
hereof, then in a minimum principal amount of $500,000 and integral multiples of
$100,000 (but not in any event less than the minimum amount specified in the
Competitive Bid), and in calculating the pro rata allocation of acceptances of
portions of multiple bids at a particular Competitive Bid Rate pursuant to
clause (iv) of subsection (d) hereof, the amounts shall be rounded to integral
multiples of $100,000 in a manner which shall be in the discretion of the
Borrower. A notice of acceptance of a Competitive Bid given by the Borrower in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall, not later than 1:00 p.m. on the proposed date of such Competitive
Bid Loan, notify each bidding Lender whether or not its Competitive Bid has been
accepted (and if so, in what amount and at what Competitive Bid Rate), and each
successful bidder will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Bid Loan in respect of which its bid
has been accepted.

 

 

 

 

          (e) Funding of Competitive Bid Loans. Each Lender which is to make a
Competitive Bid Loan shall make its Competitive Bid Loan available to the
Administrative Agent by 2:00 p.m. on the date specified in the Competitive Bid
Request by deposit of immediately available funds at the Agency Services Address
or at such other address as the Administrative Agent may designate in writing.
The Administrative Agent will, upon receipt, make the proceeds of such
Competitive Bid Loans available to the Borrower.

 

 

 

 

          (f) Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall
mature and be due and payable in full on the last day of the Interest Period
applicable thereto. Unless the Borrower shall give notice to the Administrative
Agent otherwise (or repays such Competitive Bid Loan), or a Default or Event of
Default exists and is continuing, the Borrower shall be deemed to have requested
Revolving Loans from all of the Lenders (in the amount of the maturing
Competitive Bid Loan and accruing interest at the Base Rate), the proceeds of
which will be used to repay such Competitive Bid Loan.

44

--------------------------------------------------------------------------------




 

 

 

          (g) Competitive Bid Loan Notes. The Competitive Bid Loans made by each
Lender shall be evidenced by a duly executed promissory note of the Borrower to
each Lender that requests a Competitive Bid Loan Note in substantially the form
of Exhibit 2.5(g).

 

 

 

          2.6 [Intentionally Omitted].

 

 

 

          2.7 Continuations and Conversions.

          Subject to the terms below, the Borrower shall have the option, on any
Business Day, to continue existing Eurocurrency Rate Loans for a subsequent
Interest Period, to convert Base Rate Loans into Eurocurrency Rate Loans or to
convert Eurocurrency Rate Loans into Base Rate Loans. By no later than 11:00
a.m. (a) on the date of the requested conversion of a Eurocurrency Rate Loan
denominated in Dollars to a Base Rate Loan or (b) three Business Days prior to
the date of the requested continuation of a Eurocurrency Rate Loan denominated
in Dollars or conversion of a Base Rate Loan to a Eurocurrency Rate Loan
denominated in Dollars or (c) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the date of the requested
continuation of a Eurocurrency Rate Loan denominated in Alternative Currencies,
the Borrower shall provide telephonic notice to the Administrative Agent,
followed promptly by a written Notice of Continuation/Conversion, in the form of
Exhibit 2.7 setting forth (i) whether the Borrower wishes to continue or convert
such Loans and (ii) if the request is to continue a Eurocurrency Rate Loan or
convert a Base Rate Loan to a Eurocurrency Rate Loan, the Interest Period
applicable thereto. Notwithstanding anything herein to the contrary, (A) except
as provided in Section 3.11, Eurocurrency Rate Loans may only be continued or
converted into Base Rate Loans on the last day of the Interest Period applicable
thereto, (B) Eurocurrency Rate Loans may not be continued nor may Base Rate
Loans be converted into Eurocurrency Rate Loans during the existence and
continuation of a Default or an Event of Default, (C) any request to continue a
Eurocurrency Rate Loan that fails to comply with the terms hereof or any failure
to request a continuation of a Eurocurrency Rate Loan at the end of an Interest
Period shall constitute a conversion to a Base Rate Loan on the last day of the
applicable Interest Period provided, however, that in the case of a failure to
timely request a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month, and (D) any
failure to state the Interest Period with respect to the continuation of a
Eurocurrency Rate Loan or the conversion of a Base Rate Loan to a Eurocurrency
Rate Loan shall constitute a request for a one month Interest Period. No
Revolving Loans may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Loan and reborrowed in the other currency. It is
understood and agreed that Competitive Bid Loans and Swing Line Loans may not be
continued or converted.

 

 

 

2.8 Minimum Amounts.

          Each request for a borrowing, conversion or continuation shall be
subject to the requirements that (a) each Eurocurrency Rate Loan and each
Competitive Bid Loan shall be in a minimum amount of $10,000,000 and in integral
multiples of $1,000,000 in excess thereof, (b) each Base Rate Loan shall be in a
minimum amount of the lesser of $5,000,000 (and in integral multiples of
$1,000,000 in excess thereof) or the remaining amount available under the
Revolving Committed

45

--------------------------------------------------------------------------------



Amount, (c) each Swing Line Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $100,000 in excess thereof) or the
remaining amount available under the Swing Line Committed Amount and (d) no more
than ten Eurocurrency Rate Loans shall be outstanding hereunder at any one time.
For the purposes of this Section 2.8, all Eurocurrency Rate Loans with the same
Interest Periods that begin and end on the same date shall be considered as one
Eurocurrency Rate Loan, but Eurocurrency Rate Loans with different Interest
Periods, even if they begin on the same date, shall be considered as separate
Eurocurrency Rate Loans.

SECTION 3

GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT

 

 

 

 

 

3.1 Interest.

 

 

 

 

          (a) Interest Rate. Subject to Section 3.1(b), (i) all Base Rate Loans
shall accrue interest at the Base Rate, (ii) all Eurocurrency Rate Loans shall
accrue interest at the Eurocurrency Rate plus the Applicable Percentage plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost, (iii) all Swing Line Loans shall accrue interest at the Base Rate and (iv)
all Competitive Bid Loans shall accrue interest at the applicable Competitive
Bid Rate with respect to each Competitive Bid Loan.

 

 

 

 

          (b) Default Rate of Interest. Upon the occurrence, and during the
continuation, of an Event of Default pursuant to Section 9.1(a) and (k), the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents (including
without limitation fees and expenses) shall bear interest, payable on demand, at
a per annum rate equal to 2% plus the rate which would otherwise be applicable
(or if no rate is applicable, then the Base Rate plus two percent (2%) per
annum).

 

 

 

 

          (c) Interest Payments. Except as set forth in clause (b) above,
interest on Loans shall be due and payable in arrears on each Interest Payment
Date.

 

 

 

 

 

3.2 Place and Manner of Payments.

          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Agency Services Address in Dollars and in Same Day Funds not later
than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Agency Services Address in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates

46

--------------------------------------------------------------------------------



specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its pro rata share of such payment (based upon the
applicable Commitments of the Lenders) in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

 

 

          3.3 Prepayments.

 

 

 

          (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) (A) Eurocurrency Rate Loans denominated in Dollars
may only be prepaid on three Business Days’ prior written notice to the
Administrative Agent, (B) Eurocurrency Rate Loans denominated in Alternative
Currencies may only be prepaid on four Business Days’ prior written notice to
the Administrative Agent, (C) Eurocurrency Rate Loans denominated in Special
Notice Currencies may only be prepaid on five Business Days’ prior written
notice to the Administrative Agent and (D) Base Rate Loans may be prepaid on
same-day prior written notice to the Administrative Agent, (ii) each such
partial prepayment of Eurocurrency Rate Loans or Base Rate Loans shall be in the
minimum principal amount of $5,000,000 and integral multiples of $1,000,000,
(iii) each such partial prepayment of Swing Line Loans shall be in the minimum
principal amount of $1,000,000 and integral multiples of $100,000 and (iv)
Competitive Bid Loans may not be prepaid unless a breakage fee equal to the
amount of damages suffered by the Lender (other than loss of anticipated
profits) whose Competitive Bid Loan is prepaid is paid to such Lender (as
determined by such Lender in its reasonable discretion). Amounts prepaid
pursuant to this Section 3.3(a) shall be applied as the Borrower may elect;
however, if the Borrower fails to specify, such prepayment will be applied in
the manner set forth in Section 3.3(d) below.

 

 

 

          (b) Mandatory Prepayments. If at any time (i) the sum of the aggregate
amount of the Dollar Equivalent of outstanding Revolving Loans plus the
aggregate amount of outstanding LOC Obligations plus the aggregate amount of
outstanding Competitive Bid Loans plus the aggregate amount of outstanding Swing
Line Loans exceeds the Revolving Committed Amount, (ii) the aggregate amount of
outstanding Swing Line Loans exceeds the Swing Line Committed Amount, (iii) the
aggregate amount of outstanding LOC Obligations exceeds the LOC Committed Amount
or (iv) the amount of outstanding Competitive Bid Loans exceeds $500,000,000,
the Borrower shall immediately make a principal payment to the Administrative
Agent (or with respect to LOC Obligations an amount to be held as cash
collateral) in a manner and in an

47

--------------------------------------------------------------------------------




 

 

 

amount necessary to be in compliance with Sections 2.1, 2.2, 2.3, 2.4 and 2.5,
as applicable and as directed by the Administrative Agent (any such prepayment
with respect to clause (i) above to be applied as set forth in Section 3.3(c)
below).

 

 

 

          (c) Scheduled Repayment of Term Loans. Commencing on the last day of
the first full fiscal quarter following the Closing Date, the Borrower shall
repay the aggregate outstanding principal amount of all Term Loans, in equal
quarterly installments, in each of the relevant one-year periods (each an
“Annual Period”) following the Closing Date set forth in the grid below in an
amount equal to the product of (i) the percentage set forth opposite such Annual
Period in the grid below (the “Repayment Percentage”) and (ii) the Term Loan
Committed Amount:


 

 

 

 

 

Annual Period

 

Repayment Percentage
of Term Loan
Committed Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

First Year

 

5

%

 

Second Year

 

5

%

 

Third Year

 

10

%

 

Fourth Year

 

10

%

 

Fifth Year

 

70

%

 

 

 

 

 

 


 

 

 

          (d) Application of Prepayments. All amounts paid pursuant to Sections
3.3(a) and 3.3(b)(i), if the Borrower has not otherwise elected an application
of such amounts as contemplated in Section 3.3(a), shall be applied first to
Term Loans (with the amount of such prepayment of the Term Loans being applied
to the remaining Term Loan amortization payments, pro rata in accordance with
the amount of each such remaining Term Loan amortization payment), second, once
all Term Loans have been repaid in full, to Swing Line Loans, third, to
Revolving Loans (first to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period Maturities), fourth, pro rata, to Competitive
Bid Loans and fifth to a cash collateral account in respect of LOC Obligations.
All prepayments under this Section 3.3 shall be subject to Section 3.14.

 

 

 

          3.4 Fees.

 

 

 

          (a) Facility Fees. In consideration of the commitments under the
Revolving Credit Facility being made available by the Lenders hereunder, the
Borrower agrees to pay to the Administrative Agent a per annum fee (the
“Facility Fee”) for the pro rata benefit of each Lender (based upon such
Lender’s pro rata committed portion of the Revolving Committed Amount), which
Facility Fee shall be calculated by multiplying, at any time of determination,
the Applicable Percentage then in effect for the Facility Fee, by the daily
average amount of the Revolving Committed Amount (whether or not drawn

48

--------------------------------------------------------------------------------




 

 

 

 

or available to be drawn) during the fiscal quarter or other relevant period for
which such Facility Fee is being calculated. The Facility Fee shall accrue from
the Closing Date and shall be due and payable in arrears on the last day of each
fiscal quarter of the Borrower for such fiscal quarter, or period ended thereon,
and on the Maturity Date, with the first such payment to be made on the last day
of the first full fiscal quarter following the Closing Date.

 

 

 

          (b) Letter of Credit Fees.

 

 

 

 

          (i) Letter of Credit Fees. In consideration of the issuance of Letters
of Credit hereunder, the Borrower agrees to pay to the Issuing Lender, for the
pro rata benefit of each Lender (based on each Lender’s Revolving Loan
Commitment Percentage), a per annum fee (the “Letter of Credit Fees”) for each
standby Letter of Credit equal to the Applicable Percentage for Standby Letter
of Credit Fees on the average daily maximum amount available to be drawn under
each such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) from the date of issuance to the date of
expiration. The Letter of Credit Fees will be payable in arrears on the last day
of each fiscal quarter of the Borrower for such fiscal quarter, or period ended
thereon, and on the Maturity Date, with the first such payment to be made on the
last day of the first full fiscal quarter following the Closing Date.

 

 

 

 

 

          (ii) Issuing Lender Fees. In addition to the Letter of Credit Fees
payable pursuant to subsection (i) above, the Borrower shall pay to the Issuing
Lender for its own account, without sharing by the other Lenders, (A) the
customary, incidental and/or out of pocket charges from time to time to the
Issuing Lender for its services in connection with the issuance, amendment,
payment, transfer, administration, cancellation and conversion of, and drawings
under, Letters of Credit and (B) with respect to each standby Letter of Credit,
a standby letter of credit fronting fee of .125% per annum of the face amount of
each Letter of Credit payable quarterly on the tenth day following each fiscal
quarter of the Borrower and on the Maturity Date (collectively, the “Issuing
Lender Fees”).

 

 

 

 

          (c) Administrative Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrower and the Administrative Agent as set forth in the Fee Letter.

 

 

 

 

          (d) Ticking Fee. If the Closing Date has not occurred on or before the
90th day following the date hereof, the Borrower agrees to pay to the
Administrative Agent a per annum fee for the pro rata benefit of each Lender
(based upon such Lender’s pro rata portion of the Term Loan Committed Amount and
the Revolving Committed Amount). Such fee shall begin to accrue on the 91st day
following the date hereof (if the Closing Date shall not have occurred prior to
such date) and shall be calculated by multiplying, at any time of determination,
.08% by the aggregate amount of the Term Loan Committed Amount and the Revolving
Committed Amount. If the Closing Date has not occurred on

49

--------------------------------------------------------------------------------




 

 

 

or before the 90th day following the date hereof, such fee shall be payable on
the earlier of (i) the Closing Date and (ii) the Termination Date.

 

 

 

          3.5 Payment in full at Maturity.

          On the Maturity Date, the entire outstanding principal balance of all
Loans and all LOC Obligations, together with accrued but unpaid interest and all
other sums owing with respect thereto, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.

 

 

 

          3.6 Computations of Interest and Fees.

 

 

 

          (a) Except for Base Rate Loans and Swing Line Loans that are based
upon the Prime Rate, in which case interest shall be computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days, or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue from and include the date of borrowing (or
continuation or conversion) but exclude the date of payment.

 

 

 

          (b) It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to accelerate the payment of any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand. All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted

50

--------------------------------------------------------------------------------




 

 

 

by applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

 

 

 

          3.7 Pro Rata Treatment.

 

 

 

Except to the extent otherwise provided herein:

 

 

 

          (a) Revolving Loans. Each Revolving Loan borrowing (including, without
limitation, each Mandatory Borrowing), each payment or prepayment of principal
of any Revolving Loan, each payment of fees (other than the Issuing Lender Fees
retained by the Issuing Lender for its own account and the Administrative Fees
retained by the Administrative Agent for its own account), each reduction of the
Revolving Committed Amount, and each conversion or continuation of any Revolving
Loan, shall (except as otherwise provided in Section 3.11) be allocated pro rata
among the relevant Lenders in accordance with the respective Revolving Loan
Commitment Percentages of such Lenders, as applicable, (or, if the Commitments
of such Lenders have expired or been terminated, in accordance with the
respective principal amounts of the outstanding Revolving Loans and
Participation Interests of such Lenders); provided that, if any Lender shall
have failed to pay its applicable pro rata share of any Revolving Loan, then any
amount to which such Lender would otherwise be entitled pursuant to this
subsection (a) shall instead be payable to the Administrative Agent until the
share of such Loan not funded by such Lender has been repaid; provided further,
that in the event any amount paid to any Lender pursuant to this subsection (a)
is rescinded or must otherwise be returned by the Administrative Agent, each
Lender shall, upon the request of the Administrative Agent, repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Rate, and thereafter, the Base Rate
plus two percent (2%) per annum; and

 

 

 

          (b) Letters of Credit. Each payment of unreimbursed drawings in
respect of LOC Obligations shall be allocated to each Participant pro rata in
accordance with its Revolving Loan Commitment Percentage; provided that, if any
Participant shall have failed to pay its applicable pro rata share of any
drawing under any Letter of Credit, then any amount to which such Participant
would otherwise be entitled pursuant to this subsection (b) shall instead be
payable to the Issuing Lender until the share of such unreimbursed drawing not
funded by such Lender has been repaid; provided further, that in the event any
amount paid to any Participant pursuant to this subsection (b) is rescinded or
must otherwise be returned by the Issuing Lender, each Participant shall, upon
the request of the Issuing Lender, repay to the Administrative Agent for the
account of the Issuing Lender the amount so paid to such Participant, with
interest for the period commencing on the date such payment is returned by the
Issuing Lender until the date the Issuing Lender receives such repayment at a
rate per annum equal to, during the period to

51

--------------------------------------------------------------------------------




 

 

 

but excluding the date two Business Days after such request, the Federal Funds
Rate, and thereafter, the Base Rate plus two percent (2%) per annum.

 

 

 

          (c) Swing Line Loans. The Swing Line Lender shall receive, for its own
account, all payments or prepayments of principal and interest with respect to
the Swing Line Loans; provided, however, upon the funding of the Participants’
participation interests with respect to a Swing Line Loan pursuant to Section
2.4(c), such Participants shall be entitled to receive their pro rata share of
any payment or prepayment of principal and interest with respect to such Swing
Line Loan.

 

 

 

          3.8 Sharing of Payments.

          The Lenders agree among themselves that, except to the extent
otherwise provided herein, in the event that any Lender shall obtain payment in
respect of any Loan, unreimbursed drawing with respect to any LOC Obligations or
any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its pro rata share of such
payment as provided for in this Credit Agreement, such Lender shall promptly pay
in cash or purchase from the other Lenders a participation in such Loans, LOC
Obligations, and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise restored.
The Borrower agrees that any Lender so purchasing such a participation may, to
the fullest extent permitted by law, exercise all rights of payment, including
setoff, banker’s lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan, LOC Obligation or other
obligation in the amount of such participation. Except as otherwise expressly
provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to any other Lender an amount payable by such Lender or the
Administrative Agent to such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.8 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.8 to share in the
benefits of any recovery on such secured claim.

52

--------------------------------------------------------------------------------



                    3.9 Capital Adequacy/Regulation D.

          (a) If, after the date thereof, any Lender determines that the
introduction after the Closing Date of any law, rule or regulation or other
Requirement of Law regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has or would have the effect of reducing the rate of return on the
capital or assets of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

          (b) The Borrower shall pay to each Lender, as long as such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System of the United States of America to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency Liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to (i) (A) the
applicable Eurocurrency Rate divided by (B) one minus the Eurocurrency Reserve
Percentage minus (ii) the applicable Eurocurrency Rate. Such additional interest
shall be due and payable on each date on which interest is payable on such Loan;
provided the Borrower shall have received at least five days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice five days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable five
days from the receipt by the Borrower of such notice.

                    3.10 Inability To Determine Interest Rate.

          If the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
Dollar deposits are not being offered to banks in the applicable offshore Dollar
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for such Eurocurrency Rate Loan, or (c) the Eurocurrency Rate
for such Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly notify the Borrower and all the Lenders. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending Notice of Borrowing or Notice
of Continuation/Conversion with respect to Eurocurrency Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
borrowing of or conversion into a Base Rate Loan in the amount specified
therein.

                    3.11 Illegality.

          If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or materially restricts the authority

53

--------------------------------------------------------------------------------



of such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable offshore Dollar market, or to determine or charge interest rates
based upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted, together with any
amounts due with respect thereto pursuant to Section 3.14. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

                    3.12 Requirements of Law.

          If any Lender determines that as a result of the introduction of or
any change in, or in the interpretation of, any Requirement of Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.13 shall govern) and (ii) reserve requirements
utilized in the determination of the Eurocurrency Rate), then from time to time,
within 10 days of demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction in
yield.

                    3.13 Taxes.

 

 

 

          (a) Any and all payments by or on behalf of a Credit Party to or for
the account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future income, stamp or other taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, but excluding, in the case of the Administrative Agent and each
Lender, any branch profit taxes or taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded present or future income,
stamp or other taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If a Credit Party shall be required by any Requirement of Law to
deduct any Taxes from or in respect of any sum payable under any Credit Document
to the Administrative Agent or any Lender, (i) the sum

54

--------------------------------------------------------------------------------




 

 

 

payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.13(a)), the Administrative Agent or such Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions, (iii)
such Credit Party shall pay the full amount deducted to the relevant taxation
authority or other Governmental Authority in accordance with applicable
Requirements of Law, and (iv) within 30 days after the date of such payment,
such Credit Party shall furnish to the Administrative Agent (which shall forward
the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof, to the extent such receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

 

 

 

          (b) In addition, each Credit Party agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Credit Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).

 

 

 

          (c) If a Credit Party shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent or any Lender, such Credit Party shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender reasonably
specifies by written notice to such Credit Party as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed; provided that if such Lender fails to provide such
notice to such Credit Party before the date which is five days prior to the date
such interest is paid, such Credit Party shall pay at the time such interest is
paid such amount as such Credit Party reasonably estimates will preserve such
Lender’s after-tax yield (after factoring in only such Taxes or Other Taxes) and
pay the balance within five days after receiving such notice.

 

 

 

          (d) Each Credit Party agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.13(d)) paid by the Administrative Agent and such Lender,
and (ii) any liability (including penalties, interest and reasonable expenses)
arising therefrom or with respect thereto.

 

 

 

          (e) In the case of any payment hereunder or under any other Credit
Document by or on behalf of a Credit Party through an account or branch outside
the United States, or on behalf of a Credit Party by a payor that is not a
United States person, if such Credit Party determines that no taxes are payable
in respect thereof, such Credit Party shall furnish, or shall cause such payor
to furnish, to the Administrative Agent, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Code.

55

--------------------------------------------------------------------------------




 

 

 

          (f) Each Lender that is a foreign corporation, foreign partnership or
foreign trust within the meaning of the Code shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code,
two duly signed completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Lender by the
Credit Parties pursuant to this Credit Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Lender by a
Credit Party pursuant to this Credit Agreement), as appropriate, or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, United States
withholding tax. Upon the request of the Administrative Agent or the Borrower,
each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9 or any successor thereto or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, United States
withholding tax. Thereafter and from time to time, each such Lender shall (i)
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities), as
appropriate, as may reasonably be requested by the Borrower or the
Administrative Agent and then be available under then current United States laws
and regulations to avoid, or such evidence as is satisfactory to the Borrower
and the Administrative Agent of any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Credit Agreement, (ii) promptly notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction (or it is determined the
earlier claimed exemption was incorrectly claimed for any reason), and (iii)
take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any Requirement of
Law that the Credit Parties make any deduction or withholding for taxes from
amounts payable to such Lender. If the forms or other evidence provided by such
Lender at the time such Lender first becomes a party to this Credit Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes for purpose
of any indemnity or gross up unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that, if at the date of any
assignment pursuant to which a Lender becomes a party to this Credit Agreement,
the Lender assignor was entitled to payments under subsection (a) of this
Section 3.13 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If such Lender
fails to deliver the above forms or other evidence, then the Borrower or the
Administrative Agent may withhold from any interest payment to such Lender an
amount equal to the applicable withholding

56

--------------------------------------------------------------------------------




 

 

 

tax imposed by the Code, without reduction. If any Governmental Authority
asserts that the Borrower or the Administrative Agent did not properly withhold
any tax or other amount from payments made in respect of such Lender, such
Lender shall indemnify the Borrower or the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Borrower or the Administrative Agent under this
Section 3.13(f), and costs and expenses (including Attorney Costs) of the
Borrower or the Administrative Agent. For any period with respect to which a
Lender has failed to provide the Administrative Agent with the above forms or
other evidence (other than if such failure is due to a change in the applicable
law, or in the interpretation or application thereof, occurring after the date
on which such form or other evidence originally was required to be provided or
if such form or other evidence otherwise is not required), such Lender shall not
be entitled to indemnification under subsection (d) of this Section 3.13 nor
shall the Credit Party be required to deduct or withhold under subsections (a)
or (c) of this Section 3.13 with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver such form or other evidence
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender in recovering such Taxes. The
obligation of the Lenders under this Section 3.13(f) shall survive the payment
of all Credit Party Obligations and the resignation or replacement of the
Administrative Agent.

 

 

 

          (g) In the event that an additional payment is made under Section
3.13(a) or (c) for the account of any Lender and such Lender, in its reasonable
judgment, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender to do
anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.

 

 

 

          3.14 Compensation.

          Upon the written demand of any Lender, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

 

 

          (a) any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such

57

--------------------------------------------------------------------------------




 

 

 

Eurocurrency Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

 

 

          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Eurocurrency Rate Loan) to prepay, borrow, continue or
convert any Eurocurrency Rate Loan on the date or in the amount previously
requested by the Borrower; or

 

 

 

          (c) any repayment of a Competitive Bid Loan on a date which is not the
last day of the Interest Period applicable thereto or any failure by the
Borrower to borrow a Competitive Bid Loan on the date in the amount previously
agreed to by the Borrower; or

                    (d) any assignment required pursuant to Section 2.2(e)(iii),
Section 3.17 or Section 11.6.

The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including Attorney Costs) incurred and reasonably attributable thereto.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender may deem that it funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Eurocurrency Rate Loan by a
matching deposit or other borrowing in the applicable offshore interbank markets
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

                    3.15 Determination and Survival of Provisions.

          All determinations by the Administrative Agent or a Lender of amounts
owing under Sections 3.9 through 3.14, inclusive, shall, absent manifest error,
be conclusive and binding on the parties hereto. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. Section 3.9 through 3.14, inclusive, shall survive the
termination of this Credit Agreement and the payment of all Credit Party
Obligations.

                    3.16 Notification by Lenders.

          Subject to Section 3.13(c), each Lender shall notify the Borrower (and
any applicable Credit Party) of any event that will entitle such Lender to
compensation under Section 3.9, 3.12, 3.13 or 3.14 as promptly as practicable,
but in any event within 90 days after such Lender obtains actual knowledge
thereof; provided, however, that if any Lender fails to give such notice within
90 days after it obtains actual knowledge of such an event, such Lender shall,
with respect to compensation payable pursuant to Section 3.9, 3.12, 3.13 or 3.14
in respect of any costs resulting from such event, only be entitled to payment
under Section 3.9, 3.12, 3.13 or 3.14 for costs incurred from and after the date
90 days prior to the date that such Lender gives such notice. If requested by
the Borrower, each Lender will furnish to Borrower within ten Business Days of
the time the Lender requests compensation under Section 3.9, 3.12, 3.13 or 3.14,
a certificate setting forth the basis, amount and reasonable detail of
computation of each request by such Lender for

58

--------------------------------------------------------------------------------



compensation under Section 3.9, 3.12, 3.13 or 3.14, which certificate shall,
except for demonstrable error, be final, conclusive and binding for all
purposes.

                    3.17 Mitigation; Mandatory Assignment.

          Each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 3.9 through 3.14 above to the greatest extent practicable (including
transferring the Loans to another Lending Office or Affiliate of a Lender)
unless, in the reasonable opinion of such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 3.9, 3.11, 3.12,
3.13 or 3.14, then, provided that no Default or Event of Default has occurred
and is continuing at such time, the Borrower may, at its own expense (such
expense to include, without limitation, any transfer fee payable to the
Administrative Agent under Section 11.3(b)) and in its sole discretion, require
such Lender to transfer and assign in whole (but not in part), without recourse
(in accordance with and subject to the terms and conditions of Section 11.3(b)),
all of its interests, rights and obligations under this Credit Agreement to an
Eligible Assignee which shall assume such assigned obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (a)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority and (b) the Borrower or such assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder held by such assigning Lender and all other amounts owed to
such assigning Lender hereunder, including amounts owed pursuant to Sections 3.9
through 3.14 hereof.

SECTION 4

GUARANTY

                    4.1 Guaranty of Payment.

          Subject to Section 4.7 below, each of the Guarantors hereby, jointly
and severally, unconditionally guarantees to each Lender and the Administrative
Agent the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) and the timely performance of all other obligations under the Credit
Documents. This Guaranty is a guaranty of payment and not of collection and is a
continuing guaranty and shall apply to all Credit Party Obligations whenever
arising.

                    4.2 Obligations Unconditional.

          The obligations of the Guarantors hereunder are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Credit Documents, or any other agreement or
instrument referred to therein, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Guarantor agrees that this Guaranty may be enforced by the Lenders without
the necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or

59

--------------------------------------------------------------------------------



any other of the Credit Documents or any collateral, if any, hereafter securing
the Credit Party Obligations or otherwise and each Guarantor hereby waives the
right to require the Lenders to proceed against the Borrower or any other Person
(including a co-guarantor) or to require the Lenders to pursue any other remedy
or enforce any other right. Each Guarantor further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor of the Credit Party Obligations for amounts paid
under this Guaranty until such time as the Lenders have been paid in full and
all Commitments under the Credit Agreement have been terminated. Each Guarantor
further agrees that nothing contained herein shall prevent the Lenders from
suing on the Notes or any of the other Credit Documents or foreclosing its
security interest in or Lien on any collateral, if any, securing the Credit
Party Obligations or from exercising any other rights available to it under this
Credit Agreement, the Notes, any other of the Credit Documents, or any other
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of any of any Guarantor’s obligations hereunder; it being the purpose
and intent of each Guarantor that its obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances. Neither any
Guarantor’s obligations under this Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower or by reason of the bankruptcy or insolvency of the
Borrower. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Credit Party Obligations and notice of or
proof of reliance of by the Administrative Agent or any Lender upon this
Guaranty or acceptance of this Guaranty. The Credit Party Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty. All dealings between the Borrower and any of the Guarantors, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty. The Guarantors further agree to all rights of
set-off as set forth in Section 11.2.

                    4.3 Modifications.

          Each Guarantor agrees that (a) all or any part of the collateral, if
any, now or hereafter held for the Credit Party Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Lenders shall
not have any obligation to protect, perfect, secure or insure any such security
interests, liens or encumbrances now or hereafter held, if any, for the Credit
Party Obligations or the properties subject thereto; (c) the time or place of
payment of the Credit Party Obligations may be changed or extended, in whole or
in part, to a time certain or otherwise, and may be renewed or accelerated, in
whole or in part; (d) the Borrower and any other party liable for payment under
the Credit Documents may be granted indulgences generally; (e) any of the
provisions of the Notes or any of the other Credit Documents may be modified,
amended or waived; (f) any party (including any co-guarantor) liable for the
payment thereof may be granted indulgences or be released; and (g) any deposit
balance for the credit of the Borrower or any other party liable for the payment
of the Credit Party Obligations or liable upon any security therefor may be
released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Credit Party Obligations, all without notice to or
further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

60

--------------------------------------------------------------------------------



                    4.4 Waiver of Rights.

          Each Guarantor expressly waives to the fullest extent permitted by
applicable law: (a) notice of acceptance of this Guaranty by the Lenders and of
all extensions of credit to the Borrower by the Lenders; (b) presentment and
demand for payment or performance of any of the Credit Party Obligations; (c)
protest and notice of dishonor or of default (except as specifically required in
the Credit Agreement) with respect to the Credit Party Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any security interest, lien or
encumbrance, if any, hereafter securing the Credit Party Obligations, or the
Lenders’ subordinating, compromising, discharging or releasing such security
interests, liens or encumbrances, if any; and (e) all other notices to which
such Guarantor might otherwise be entitled.

                    4.5 Reinstatement.

          The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Credit Party Obligations is
rescinded or must be otherwise restored by any holder of any of the Credit Party
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable Attorney Costs) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

                    4.6 Remedies.

          The Guarantors agree that, as between the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, the Credit
Party Obligations may be declared to be forthwith due and payable as provided in
Section 9 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Credit Party
Obligations being deemed to have become automatically due and payable), such
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors.

                    4.7 Limitation of Guaranty.

          Notwithstanding any provision to the contrary contained herein or in
any of the other Credit Documents, to the extent the obligations of any
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state or otherwise and including,
without limitation, the Bankruptcy Code).

61

--------------------------------------------------------------------------------



                    4.8 Rights of Contribution.

          The Credit Parties agree among themselves that, in connection with
payments made hereunder, each Credit Party shall have contribution rights
against the other Credit Parties as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of the Credit Parties under the Credit Documents and no Credit Party
shall exercise such rights of contribution until all Credit Party Obligations
have been paid in full and the Commitments terminated.

                    4.9 Release of Guarantors.

          Subject to Section 7.12(b), if any of the Guarantors shall cease to be
a Material Domestic Subsidiary of the Borrower for any reason subject to and in
accordance with the terms of the Credit Agreement, then such Guarantor shall,
automatically and without any further action on the part of any party to any
Credit Document, and upon notice to the Administrative Agent, be fully released
and discharged from all its liabilities and obligations under or in respect of
the Credit Documents to which such Guarantor is a party (other than liabilities
and obligations resulting from a demand on such Guarantor’s Guaranty pursuant to
Section 9.2) and, promptly upon the request of the Borrower and at the expense
of the Borrower, the Administrative Agent shall execute such documents and take
such other action as is reasonably requested by the Borrower to evidence the
release and discharge of such Guarantor from all such liabilities and
obligations and shall, if applicable, certify to the Borrower that such
Guarantor has no liabilities or obligations resulting from a demand on such
Guarantor’s Guaranty pursuant to Section 9.2.

SECTION 5

CONDITIONS PRECEDENT

                    5.1 Closing Conditions to Extensions of Credit Made on the
Closing Date.

          The obligation of the Lenders to make the initial Extensions of Credit
is subject to satisfaction (or waiver) of the following conditions:

 

 

 

 

          (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of: (i) this Credit Agreement; (ii) the Notes requested by
Lenders (or the Swing Line Lender) prior to the Closing Date; and (iii) all
other Credit Documents, each in form and substance reasonably acceptable to the
Lenders in their sole discretion.

 

 

 

 

          (b) Authority Documents. Receipt by the Administrative Agent of the
following with respect to each Credit Party:

 

 

 

 

 

          (i) Organizational Documents. Copies of the articles or certificates
of incorporation or other organizational documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its formation and
certified by a secretary or assistant secretary of such Credit Party to be true
and correct as of the Closing Date.

62

--------------------------------------------------------------------------------




 

 

 

 

 

          (ii) Bylaws. A copy of the bylaws or other governing documents of each
Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.

 

 

 

 

 

          (iii) Resolutions. Copies of resolutions of the Board of Directors or
other governing body of each Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in full
force and effect as of the Closing Date.

 

 

 

 

 

          (iv) Good Standing. Copies of certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its formation.

 

 

 

 

 

          (v) Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary of such Credit Party to be true
and correct as of the Closing Date.

 

 

 

          (c) Opinions of Counsel. Receipt by the Administrative Agent of
opinions reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Closing Date.

 

 

 

          (d) Consents. Receipt by the Administrative Agent of evidence that all
necessary governmental, shareholder and third party consents and approvals, if
any, have been received and no condition or Requirement of Law exists which
would reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

 

 

 

          (e) Officer’s Certificate. The Borrower shall have delivered a
certificate of an Authorized Officer in substantially the form of Exhibit
5.1(e).

 

 

 

          (f) Existing Debt. (A) Receipt by the Administrative Agent of “payoff
letters” (or the like) or other evidence satisfactory to it that (i) the Amended
and Restated Credit Agreement, dated as of April 20, 2004, among the Borrower,
certain of the Borrower’s subsidiaries, as Guarantors, the Lenders (as defined
therein), and Bank of America, N.A., as Administrative Agent, (ii) the Interim
Credit Agreement, dated as of January 31, 2007, among the Borrower, certain of
the Borrower’s subsidiaries, as Guarantors, the Lenders (as defined therein),
and Bank of America, N.A., as Administrative Agent, (iii) the 10% Senior
Subordinated Note due 2014 of Ameripath Holdings, Inc. and (iv) the Credit
Agreement, dated as of January 31, 2006, and as amended on September 27, 2006,
by and among Ameripath Holdings, Inc., Ameripath, Inc., Wachovia Bank, N.A.,
Citigroup Global Markets Inc., Deutsche Bank Securities Inc., UBS Securities
LLC, and Wachovia Capital Markets, LLC, have been paid in full (or will be paid
in full with the proceeds of the initial Loans made hereunder) and all
agreements and notes executed or delivered in connection therewith have been
cancelled or terminated, (B) receipt by the

63

--------------------------------------------------------------------------------




 

 

 

Administrative Agent of evidence satisfactory to it that funds sufficient to
defease the Floating Rate PIK Toggle Notes of Ameripath Intermediate Holdings,
Inc shall be deposited with the trustee thereunder from the proceeds of the
initial Loans made hereunder, and (C) evidence satisfactory to the
Administrative Agent that the tender offer (the “10½ Subordinated Note Tender
Offer”) for the 10½% Senior Subordinated Notes due 2013 of AmeriPath, Inc. shall
have been commenced.

 

 

 

          (g) Fees and Expenses. Payment by the Credit Parties of all fees (and
all expenses for which invoices have been presented at least three Business Days
prior to the Closing Date) owed by them as of the Closing Date to the Agents and
the Lenders, including, without limitation, as set forth in the Fee Letter.

 

 

 

          (h) Bridge Credit Agreement. The Bridge Credit Agreement shall have
been duly executed and be in full force and effect.

 

 

 

          (i) Consummation of Ameripath Acquisition. The Lead Arrangers shall
have received evidence reasonably satisfactory to it that the Ameripath
Acquisition shall have been concurrently consummated in accordance with the
Merger Agreement (as in effect on the date hereof).

 

 

 

          (j) Financial Projections. The Administrative Agent shall have
received financial projections prepared on a pro forma basis giving effect to
the Transaction as if the Transaction had occurred as of the most recent fiscal
quarter ended prior to the Closing Date (the “Projections”). The Borrower shall
have prepared the Projections in good faith and based upon reasonable
assumptions.

 

 

 

          (k) Patriot Act Disclosures. The Lenders shall have received all
Patriot Act Disclosures reasonably requested by them prior to execution of this
Credit Agreement.

 

 

 

          (1) Material Adverse Effect. Since April 15, 2007, there shall not
have been a Material Adverse Effect (as defined in the Merger Agreement as in
effect on the date hereof).

 

 

 

          (m) [Intentionally Omitted].

 

 

 

          (n) Termination Date. The Termination Date shall not have occurred.

 

 

 

          (o) Other. Receipt by the Administrative Agent of such other customary
closing documents, certificates and instruments, as reasonably and timely
requested by the Administrative Agent.

                    5.2 Conditions to All Other Extensions of Credit.

          In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make Loans nor shall the Issuing Lender be
required to issue or extend a Letter of Credit in each case, after the Closing
Date and excluding the initial funding of the Loans hereunder, unless, as of the
date thereof:

64

--------------------------------------------------------------------------------




 

 

 

          (a) Notice. The Borrower shall have delivered (i) in the case of any
Loan, to the Administrative Agent, an appropriate Notice of Borrowing, duly
executed and completed, by the time specified in Section 2.2, (ii) in the case
of any Letter of Credit, to the Issuing Lender, an appropriate request for
issuance of a Letter of Credit in accordance with the provisions of Section 2.3,
(iii) in the case of any Swing Line Loan, to the Swing Line Lender, a Swing Line
Loan Request, duly executed and completed, by the time specified in Section 2.4,
and (iv) in the case of any Competitive Bid Loan, to the Administrative Agent,
an appropriate Competitive Bid Request, duly executed and completed, by the time
specified in Section 2.5.

 

 

 

          (b) Representations and Warranties. The representations and warranties
made by the Credit Parties in this Agreement or any Credit Document are true and
correct in all material respects at and as if made as of such date except to the
extent they expressly and exclusively relate to an earlier date in which case
such representations and warranties shall be true and correct as of such earlier
date.

 

 

 

          (c) No Default. No Default or Event of Default shall exist and be
continuing either prior to or after giving effect to such Extension of Credit.

 

 

 

          (d) Availability. Immediately after giving effect to the making of a
Loan (and the application of the proceeds thereof) or to the issuance of a
Letter of Credit, as the case may be, (i) the sum of the Dollar Equivalent of
outstanding Revolving Loans plus outstanding LOC Obligations plus outstanding
Swing Line Loans plus outstanding Competitive Bid Loans shall not exceed the
Revolving Committed Amount, (ii) the sum of outstanding LOC Obligations shall
not exceed the LOC Committed Amount, (iii) the sum of outstanding Swing Line
Loans shall not exceed the Swing Line Committed Amount and (iv) the sum of
outstanding Competitive Bid Loans shall not exceed $500,000,000.

The delivery of each Notice of Borrowing, each request for a Letter of Credit,
each Swing Line Loan Request and each Competitive Bid Loan Request shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c), and (d) above.

SECTION 6

REPRESENTATIONS AND WARRANTIES

          The Credit Parties hereby represent to the Administrative Agent and
each Lender that:

                    6.1 Organization and Good Standing.

          Each Credit Party (a) is either a partnership, a corporation or a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified
and in good standing as a foreign organization and authorized to do business in
every other jurisdiction where its ownership or operation of property or the
conduct of its business would require it to be qualified, in good standing and
authorized, unless

65

--------------------------------------------------------------------------------



the failure to be so qualified, in good standing or authorized would not have or
would not reasonably be expected to have a Material Adverse Effect and (c) has
the power and authority to own and operate its properties and to carry on its
business as now conducted and as currently proposed to be conducted.

                    6.2 Due Authorization.

          Each Credit Party (a) has the power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to incur the obligations herein and therein provided for and (b) has
duly taken all necessary action to authorize, and is duly authorized, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.

                    6.3 Enforceable Obligations.

          Each Credit Party has duly executed this Credit Agreement and each
other Credit Document to which such Credit Party is a party and this Credit
Agreement and such other Credit Documents constitute legal, valid and binding
obligations of such Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

                    6.4 No Conflicts.

          Neither the execution and delivery of the Credit Documents to which it
is a party, nor the consummation of the transactions contemplated herein and
therein, nor the performance of or compliance with the terms and provisions
hereof and thereof by a Credit Party will (a) violate, contravene or conflict
with any provision of such Credit Party’s organizational documents, (b) violate,
contravene or conflict with any Requirement of Law (including, without
limitation, Regulations T, U or X), order, writ, judgment, injunction, decree,
license or permit applicable to such Credit Party which violation would have or
would reasonably be expected to have a Material Adverse Effect, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which such Credit Party is a party or by
which it or its properties may be bound which violation would have or would
reasonably be expected to have a Material Adverse Effect, or (d) result in or
require the creation of any Lien upon or with respect to the properties of such
Credit Party.

                    6.5 Consents.

          Except for consents, approvals and authorizations which have been
obtained or the absence of which would not have or would not reasonably be
expected to have a Material Adverse Effect, no consent, approval, authorization
or order of, or filing, registration or qualification with, any Governmental
Authority, equity owner or third party in respect of any Credit Party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents, or the consummation of
any transaction contemplated herein or therein by such Credit Party.

66

--------------------------------------------------------------------------------



                    6.6 Financial Condition.

          The financial statements delivered to the Administrative Agent and the
Lenders pursuant to Sections 7.1(a) and (b): (a) have been prepared in
accordance with GAAP and (b) present fairly the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. Since December 31, 2006,
there has been no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or property of the
Borrower and its Subsidiaries, taken as a whole, or purchase or other
acquisition by any such Person of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which, is not (i) reflected in the most recent financial statements
delivered to the Lenders prior to the date hereof or pursuant to Section 7.1 or
in the notes thereto or (ii) otherwise permitted by the terms of this Credit
Agreement and communicated to the Administrative Agent and the Lenders.

                    6.7 Intentionally Omitted.

                    6.8 Disclosure.

          Neither this Credit Agreement, nor any other Credit Document, nor any
financial statements delivered to the Administrative Agent or the Lenders nor
any other document, certificate or statement furnished to the Administrative
Agent or the Lenders by or on behalf of any Credit Party in connection with the
transactions contemplated hereby, taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading.

                    6.9 No Default.

          No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Credit
Agreement and the other Credit Documents.

                    6.10 Litigation.

          Except as set forth in Schedule 6.10, no litigation, investigation,
claim, criminal prosecution, civil investigative demand, imposition of criminal
or civil fines and penalties, or any other proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective Properties (a) with respect to the Credit
Documents or any Loan or any of the transactions contemplated hereby or (b)
which would reasonably be expected to have a Material Adverse Effect.

                    6.11 Taxes.

          The Borrower and each of its Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and has paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary

67

--------------------------------------------------------------------------------



stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

                    6.12 Compliance with Law.

          Except to the extent the same would not have or would not reasonably
be expected to have a Material Adverse Effect:

 

 

 

          (a) The Borrower and each of its Subsidiaries is in compliance with
all Requirements of Law (including, without limitation, Environmental Laws,
ERISA, HIPAA, Medicaid Regulations and Medicare Regulations) and all material
orders, writs, injunctions and decrees applicable to it, or to its Properties.

 

 

 

          (b) (i) Neither the Borrower nor any of its Subsidiaries nor any
individual employed by the Borrower or any of its Subsidiaries has been, or may
reasonably be expected to be, excluded or suspended from participation in any
Medical Reimbursement Program for their corporate or individual actions or
failures to act; and (ii) there is no member of management continuing to be
employed by the Borrower or any of its Subsidiaries who has been, or may
reasonably be expected to have, individual criminal culpability for healthcare
matters under investigation by any Governmental Authority unless such member of
management has been, within a reasonable period of time after discovery of such
actual or potential culpability, either suspended or removed from positions of
responsibility related to those activities under challenge by the Governmental
Authority.

 

 

 

          (c) Current billing policies, arrangements, protocols and instructions
comply with all material requirements of Medical Reimbursement Programs and are
administered by properly trained personnel.

 

 

 

          (d) Current medical director compensation arrangements and other
arrangements with referring physicians comply with state and federal
self-referral and anti-kickback laws, including without limitation 42 U.S.C.
Section 1320a-7b(b)(I) - (b)(2) and 42 U.S.C. Section 1395nn.

                    6.13 Licensing and Accreditation.

          Except to the extent the same would not have or would not be
reasonably expected to have a Material Adverse Effect, each of the Credit
Parties has, to the extent applicable: (a) obtained and maintains in good
standing all required licenses, permits, authorization and approvals of each
Governmental Authority necessary to the conduct of its business; (b) to the
extent prudent and customary in the industry in which it is engaged, obtained
and maintains accreditation from all generally recognized accrediting agencies
(including, but not limited to, CAP); (c) obtained and maintains CLIA
certification; (d) entered into and maintains in good standing its Medicare
Provider Agreements and its Medicaid Provider Agreements; and (e) ensured that
all such required licenses, certifications and accreditations are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited.

68

--------------------------------------------------------------------------------



                    6.14 Title to Properties, Liens.

          The Borrower and each of its Subsidiaries, is the owner of, and has
good title to, or has a valid license or lease to use, all of its material
Properties. All Liens on the Properties of the Borrower and its Subsidiaries are
Permitted Liens.

                    6.15 Insurance.

          The properties of the Borrower and each of its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower (except to the extent that self-insurance is
maintained in reasonable amounts), in such amounts, with such deductibles and
covering such risks, as is reasonable and prudent.

                    6.16 Use of Proceeds.

          The proceeds of the Loans will be used solely for the purposes
specified in Section 7.10. No proceeds of the Loans will be used for the
Acquisition of another Person unless such Acquisition is a Permitted
Acquisition.

                    6.17 Government Regulation.

 

 

 

          (a) “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Subsidiaries. None of the transactions contemplated by the Credit
Documents (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of (i) the
Securities Act, (ii) the Exchange Act or (iii) Regulations T, U or X.

 

 

 

          (b) Neither the Borrower nor any of its Subsidiaries is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940,
each as amended.

                    6.18 ERISA.

          Except as would not result in or would not reasonably be expected to
result in a Material Adverse Effect:

 

 

 

          (a) (i) No ERISA Event has occurred, and, to the best knowledge of the
Borrower, each of its Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) no “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, has occurred with respect to any Plan
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable federal or state laws; (iv) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS

69

--------------------------------------------------------------------------------




 

 

 

with respect thereto and, to the best knowledge of the Borrower, each of its
Subsidiaries and each ERISA Affiliate, nothing has occurred which would prevent,
or cause the loss of, such qualification; and (v) no Lien in favor of the PBGC
or a Plan has arisen or is reasonably likely to arise on account of any Plan.

 

 

 

          (b) Neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan, or any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
Subsidiary of the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of Section
4241 of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or
has been terminated (within the meaning of Title IV of ERISA), and no
Multiemployer Plan is, to the best of each such Person’s knowledge, reasonably
expected to be in reorganization, insolvent, or terminated. Neither the Borrower
nor any Subsidiary of the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

 

 

          (c) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability. There are no pending or, to the
best knowledge of the Borrower, each of its Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.

 

 

 

          (d) Each Plan that is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

                    6.19 Environmental Matters.

 

 

 

 

          (a) Except as would not result in or would not reasonably be expected
to result in a Material Adverse Effect:

 

 

 

 

 

          (i) Each of the real properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Real Properties”) and all operations
at the Real Properties are in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Law with respect to the Real
Properties or the businesses operated by the Borrower or any of its Subsidiaries
(the “Businesses”), and there are no conditions relating to the Businesses or
Real Properties that would reasonably be expected to give rise to liability
under any applicable Environmental Laws.

70

--------------------------------------------------------------------------------




 

 

 

 

 

          (ii) No Credit Party has received any written notice of, or inquiry
from any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of the Borrower or any of its
Subsidiaries, is any such notice being threatened.

 

 

 

 

 

          (iii) Hazardous Materials have not been transported or disposed of
from the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by, or on
behalf or with the permission of, the Borrower or any of its Subsidiaries in a
manner that would give rise to liability under any applicable Environmental
Laws.

 

 

 

 

 

          (iv) No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower or any of its Subsidiaries, the
Real Properties or the Businesses.

 

 

 

 

 

          (v) There has been no release (including, without limitation,
disposal) or threat of release of Hazardous Materials at or from the Real
Properties, or arising from or related to the operations of the Borrower or any
of its Subsidiaries in connection with the Real Properties or otherwise in
connection with the Businesses where such release constituted a violation of, or
would give rise to liability under, any applicable Environmental Laws.

 

 

 

 

 

          (vi) None of the Real Properties contains, or has previously
contained, any Hazardous Materials at, on or under the Real Properties in
amounts or concentrations that, if released, constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.

 

 

 

 

 

          (vii) Neither the Borrower, nor any of its Subsidiaries, has assumed
any liability of any Person (other than among themselves) under any
Environmental Law.

 

 

 

          (b) The Credit Parties have adopted procedures that are designed to
(i) ensure that each Credit Party, any of its operations and each of the Real
Properties complies with applicable Environmental Laws and (ii) minimize any
liabilities or potential liabilities that each Credit Party, any of its
operations and each of the Real Properties may have under applicable
Environmental Laws.

                    6.20 Intellectual Property.

          The Borrower and each of its Subsidiaries owns, or has the legal right
to use, all material patents, trademarks, tradenames, copyrights, technology,
know-how and processes (the “Intellectual

71

--------------------------------------------------------------------------------



Property”) necessary for each of them to conduct its business as currently
conducted other than as would not have or would not be reasonably expected to
have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property owned by
the Borrower or any of its Subsidiaries or that the Borrower or any of its
Subsidiaries has a right to use or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower or any of its Subsidiaries have
knowledge of any such claim, and, to the knowledge of the Borrower and its
Subsidiaries, the use of any Intellectual Property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that in the aggregate, would not have or would not
reasonably be expected to have a Material Adverse Effect.

                    6.21 Subsidiaries.

          As of the date hereof, set forth on Schedule 6.21 is a complete and
accurate list of all Subsidiaries of the Borrower and which of such Subsidiaries
are Material Domestic Subsidiaries.

                    6.22 Solvency.

          Each Credit Party is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

                    6.23 Taxpayer Identification Number.

          The Borrower’s true and correct U.S. taxpayer identification number is
set forth on Schedule 6.23.

SECTION 7

AFFIRMATIVE COVENANTS

          Each Credit Party hereby covenants and agrees that so long as this
Credit Agreement is in effect and until the Loans and LOC Obligations, together
with interest and fees and other obligations then due and payable hereunder,
have been paid in full and the Commitments and Letters of Credit hereunder shall
have terminated:

                    7.1 Information Covenants.

          The Credit Parties will furnish, or cause to be furnished, to the
Administrative Agent and each of the Lenders an electronic (if readily
available) and a hard copy of:

 

 

 

          (a) Annual Financial Statements. As soon as available, and in any
event within the earlier of (i) 95 days after the close of each fiscal year of
the Borrower or (ii) ten Business Days after the date the Borrower files its
Form 10-K with the Securities and Exchange Commission, a consolidated balance
sheet and income statement of the Borrower and its Subsidiaries, as of the end
of such fiscal year, together with related consolidated statements of
operations, cash flows and changes in stockholders’ equity for such fiscal year,
setting forth in comparative form consolidated figures for the preceding

72

--------------------------------------------------------------------------------




 

 

 

fiscal year, all such consolidated financial information described above to be
audited by independent certified public accountants of recognized national
standing and whose opinion shall be to the effect that such financial statements
fairly present in all material respects the consolidated financial position,
results of operations and cash flows of the Borrower and its Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP and shall not be
limited as to the scope of the audit or qualified in any manner.

 

 

 

          (b) Quarterly Financial Statements. As soon as available, and in any
event within the earlier of (i) 50 days after the close of each of the first
three fiscal quarters of the Borrower or (ii) ten Business Days after the date
the Borrower files its Form 10-Q with the Securities and Exchange Commission, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter, together with related
consolidated statements of operations, cash flows and changes in stockholders’
equity for such fiscal quarter setting forth in each case in comparative form
the corresponding consolidated statements of operations and cash flows for the
corresponding period of the preceding fiscal year, and accompanied by a
certificate of an Authorized Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries and in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments. Notwithstanding the above, it is understood and
agreed that delivery of the Borrower’s applicable Form 10-Q shall satisfy the
requirements of this Section 7.1(b).

 

 

 

          (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Authorized Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in Section
7.2 and the covenant requirements in Section 7.12(b) by calculation thereof as
of the end of each such fiscal period, (ii) demonstrating compliance with any
other terms of this Credit Agreement as reasonably requested by the
Administrative Agent, (iii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto and (iv) updating Schedule 6.21 as of the end of such fiscal period.

 

 

 

          (d) Reports. Promptly upon transmission or receipt thereof, copies of
all financial statements, proxy statements, notices and reports as the Borrower
or any of its Subsidiaries shall send to shareholders of the Borrower generally
and, upon request of the Administrative Agent, copies of any filings and
registrations with, and reports to or from, any Governmental Authority which has
regulatory authority with respect to the Borrower and its Subsidiaries.

 

 

 

          (e) Notices. Upon a Credit Party obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent promptly (and in
any event within five Business Days) of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) the occurrence of any of the

73

--------------------------------------------------------------------------------




 

 

 

 

following with respect to the Borrower or any of its Subsidiaries (A) the
pendency or commencement of any litigation, arbitration or governmental
proceeding against the Borrower or any of its Subsidiaries which (x) would have
or would reasonably be expected to have a Material Adverse Effect, or (y) would
result in a significant liability to the Credit Parties or (B) material
non-compliance with, or the institution of any proceedings against the Borrower
or any of its Subsidiaries with respect to, or the receipt of written notice by
such Person of potential liability or responsibility for violation, or alleged
violation of, any Requirement of Law (including, without limitation,
Environmental Laws) the violation of which would have or would reasonably be
expected to have a Material Adverse Effect, (iii) any change to the Debt Rating
of the Borrower, and (iv) any investigation or proceeding against the Borrower
or any of its Subsidiaries to suspend, revoke or terminate, any Medicaid
Provider Agreement, Medicare Provider Agreement, or exclusion from any Medical
Reimbursement Program, which is reasonably expected to have a Material Adverse
Effect.

 

 

 

          (f) ERISA. Upon the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate obtaining knowledge thereof, such Person shall give written
notice to the Administrative Agent and each of the Lenders promptly (and in any
event within two Business Days) of the occurrence of any of the following events
which has had or would be reasonably expected to have a Material Adverse Effect:
(i) any Reportable Event, that constitutes an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that could have a Material
Adverse Effect; in each case together with a description of any such event or
condition or a copy of any such notice and a statement by an Authorized Officer
of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by such Person with respect thereto. Promptly upon
request, the Credit Parties shall furnish the Administrative Agent and the
Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

 

 

 

          (g) Environmental

 

 

 

 

 

          (i) Subsequent to a written notice from any Governmental Authority
that would reasonably be expected to result in a Material Adverse Effect, or
during the existence of an Event of Default, and upon the written request of
Administrative Agent, the Credit Parties will furnish or cause to be furnished
to

74

--------------------------------------------------------------------------------




 

 

 

 

 

the Administrative Agent, at the Credit Parties’ expense, a report of an
environmental assessment of reasonable scope, form and depth, including, where
appropriate, invasive soil or groundwater sampling, by a consultant reasonably
acceptable to the Administrative Agent addressing the subject of such notice or,
if during the existence of an Event of Default, regarding any release or threat
of release of Hazardous Materials on any Property owned, leased or operated by a
Credit Party and the compliance by the Credit Parties with Environmental Laws.
If the Credit Parties fail to deliver such an environmental report within
seventy-five (75) days after receipt of such written request, then the
Administrative Agent may arrange for same, and the Credit Parties hereby grant
to the Administrative Agent and its representatives access to the Real
Properties and a license of a scope reasonably necessary to undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.

 

 

 

 

 

          (ii) Each Credit Party will conduct and complete, or cause to be
conducted and completed, all investigations, studies, sampling, and testing and
all remedial, removal, and other actions necessary to address all Hazardous
Materials on, from, or affecting any Real Properties to the extent necessary to
be in compliance with all Environmental Laws and all other applicable federal,
state, and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
Real Properties to the extent any failure would have or would reasonably be
expected to have a Material Adverse Effect.

 

 

 

          (h) Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower and its Subsidiaries as the Administrative Agent may
reasonably request.

 

 

 

          (i) Public/Private Information. The Borrower hereby acknowledges that
(i) the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to the Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (C) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public”; and (D) the Administrative Agent shall
be entitled to treat any

75

--------------------------------------------------------------------------------




 

 

 

Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked “Public”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

 

 

          (j) Electronic Delivery. Documents required to be delivered pursuant
to Section 7.1(a) or (b) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.1 or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify
(which may be facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by Section 7.1(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

                    7.2 Financial Covenants.

 

 

 

          (a) Leverage Ratio. The Leverage Ratio, as of the last day of each
fiscal quarter of the Borrower, shall be less than or equal to (x) 3.50 to 1.0
through June 30, 2008 and (y) 3.25 to 1.0 thereafter.

 

 

 

          (b) Interest Coverage Ratio. The Interest Coverage Ratio, as of the
last day of each fiscal quarter of the Borrower, shall be greater than or equal
to 3.5 to 1.0.

                    7.3 Preservation of Existence and Franchises.

          The Borrower will, and will cause its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, rights,
franchises, Intellectual Property and authority except as permitted by Section
8.4; provided that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any rights, franchises, Intellectual Property or authority
if the Borrower or such Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of its business and if the loss thereof
would not have or would not reasonably be expected to have a Material Adverse
Effect.

76

--------------------------------------------------------------------------------



                    7.4 Books and Records.

          The Borrower will, and will cause its Subsidiaries to, keep complete
and accurate books and records of its transactions in order to produce its
financial statements in accordance with GAAP (including the establishment and
maintenance of appropriate reserves).

                    7.5 Compliance with Law.

          Except to the extent the failure to do so would not have or would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, (a) comply with all Requirements of Law,
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and its Property (including, without limitation, Environmental
Laws and ERISA), (b) conform with and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any regulatory
authority with respect to the conduct of its business, including without
limitation, HIPAA, Medicare Regulations, Medicaid Regulations, and all laws,
rules and regulations of Governmental Authorities, pertaining to the business of
the Credit Parties; (c) obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and herein
contemplated, including without limitation professional licenses, CLIA
certifications, Medicare Provider Agreements and Medicaid Provider Agreements;
(d) ensure that (i) billing policies, arrangements, protocols and instructions
will comply with reimbursement requirements under Medicare, Medicaid and other
Medical Reimbursement Programs and will be administered by properly trained
personnel; (ii) medical director compensation arrangements and other
arrangements with referring physicians will comply with applicable state and
federal self-referral and anti-kickback laws, including without limitation 42
U.S.C. Section 1320a-7b(b)(1) - (b)(2) 42 U.S.C. and 42 U. S. C. Section 1395nn;
and (iii) no event or related events occur that results in the exclusion of the
Borrower or any of its Subsidiaries from participation in any Medical
Reimbursement Program and (e) make commercially reasonable efforts to implement
policies that are consistent with HIPAA on or before the date that any Credit
Party is required to comply therewith.

                    7.6 Payment of Taxes and Other Indebtedness.

          The Borrower will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all material taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all material lawful claims (including
claims for labor, materials and supplies) which, if unpaid, might give rise to a
Lien upon any of its properties, and (c) all of its other material Indebtedness
as it shall become due (to the extent such repayment is not otherwise prohibited
by this Credit Agreement); provided, however, that a Credit Party shall not be
required to pay any such tax, assessment, charge, levy, claim or Indebtedness
which is being contested in good faith by appropriate proceedings and as to
which adequate reserves therefor have been established in accordance with GAAP,
unless the failure to make any such payment (i) would give rise to an immediate
right to foreclose or collect on a Lien securing such amounts or (ii) would have
or would reasonably be expected to have a Material Adverse Effect.

77

--------------------------------------------------------------------------------



                    7.7 Insurance.

          The Borrower will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation, liability, casualty and business interruption insurance) with
reputable national companies that are not Affiliates of the Borrower (except to
the extent that self-insurance is maintained in reasonable amounts), in such
amounts, covering such risks and liabilities as is reasonable and prudent.

                    7.8 Maintenance of Property.

          The Borrower will, and will cause its Subsidiaries to, maintain and
preserve its properties and equipment in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, in each case to the extent and in the manner customary for
companies in similar businesses.

                    7.9 Performance of Obligations.

          Except to the extent the failure to do so would not have or would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause its Subsidiaries to, perform all of its obligations under the terms
of all contracts, agreements or other agreements not evidencing Indebtedness to
which it is a party or by which it or its Properties may be bound.

                    7.10 Use of Proceeds.

          The Borrower will use the proceeds of the Loans solely for the
Transactions. The Borrower will use the Letters of Credit solely for the
purposes set forth in Section 2.3(a).

                    7.11 Audits/Inspections.

          Upon reasonable notice and during normal business hours, but not more
than once per calendar year, the Borrower will, and will cause each of its
Subsidiaries to, permit representatives appointed by the Administrative Agent or
any Lender, including, without limitation, independent accountants, agents,
attorneys and appraisers to visit and inspect the Borrower’s or any Subsidiary’s
Property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent, any Lender or
its representatives to investigate and verify the accuracy of information
provided to the Administrative Agent or the Lenders and to discuss all such
matters with the officers, employees and representatives of the Borrower and/or
its Subsidiaries; provided, however, during the existence of a Default or Event
of Default, the Administrative Agent and the Lenders may request as many
inspections as reasonable under the circumstances. Any expenses incurred in
connection with this Section 7.11 shall be for the account of the Lenders unless
an Event of Default exists in which case such expenses shall be for the account
of the Borrower. Any representatives appointed by the Administrative Agent shall
sign a confidentiality agreement reasonably acceptable to the Borrower prior to
any visit, investigation, inspection or verification permitted by this Section
7.11.

78

--------------------------------------------------------------------------------




 

 

 

          7.12 Additional Credit Parties.

 

 

 

          (a) At the time any Person becomes a Material Domestic Subsidiary or
at the time any Subsidiary of the Borrower guaranties any Pari Passu Debt (if it
is not already a Guarantor), the Borrower shall so notify the Administrative
Agent and promptly thereafter (but in any event within 30 days) shall cause such
Person to (i) execute a Joinder Agreement in substantially the same form as
Exhibit 7.12, thereby, among other things, causing such Person to become a
Guarantor, and (ii) deliver such other documentation as the Administrative Agent
may reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Person and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

 

 

          (b) If at any time Non-Material Domestic Subsidiaries own assets in an
aggregate amount greater than five percent (5%) of Total Assets or produce
revenues in an aggregate amount greater than five percent (5%) of the total
revenues of the Borrower and its Subsidiaries on a consolidated basis, the
Borrower will designate one or more Non-Material Domestic Subsidiaries to become
a Guarantor (and such Non-Material Domestic Subsidiary shall become a Guarantor
in accordance with clause (a) above) so that after giving effect to such
designation and action, Non-Material Domestic Subsidiaries own assets in the
aggregate of equal to or less than five percent (5%) of Total Assets and produce
revenues in an aggregate amount equal to or less than five percent (5%) of the
total revenues of the Borrower and its Subsidiaries on a consolidated basis.

 

 

 

          7.13 Compliance Program.

          The Borrower will, and will cause each of its Domestic Subsidiaries
that operates a clinical laboratory to, maintain, and be operated in accordance
with, a compliance program which is reasonably designed to provide effective
internal controls that promote adherence to applicable federal and state law and
the program requirements of federal and state health plans, and which includes
the implementation of internal audits and monitoring on a regular basis to
monitor compliance with the requirements of the compliance program and
applicable law, regulations and company policies.

SECTION 8

NEGATIVE COVENANTS

          Each Credit Party hereby covenants and agrees that so long as this
Credit Agreement is in effect and until the Loans and LOC Obligations, together
with interest, fees and other obligations then due and payable hereunder, have
been paid in full and the Commitments and Letters of Credit hereunder shall have
terminated:

79

--------------------------------------------------------------------------------



                    8.1 Indebtedness.

          The Borrower will not permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, other than:

 

 

 

          (a) Guaranty Obligations arising under this Credit Agreement and the
other Credit Documents;

 

 

 

          (b) [Intentionally Omitted];

 

 

 

          (c) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

 

 

 

          (d) Indebtedness owing by a Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower;

 

 

 

          (e) purchase money Indebtedness (including Capital Leases) to finance
the purchase of fixed assets (including equipment); provided that (i) the total
of all such Indebtedness shall not exceed an aggregate principal amount of
$100,000,000 (less any purchase money Indebtedness incurred by the Borrower) at
any one time outstanding; (ii) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed; and (iii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing;

 

 

 

          (f) Indebtedness arising from Permitted Receivables Financings in an
amount not to exceed $600,000,000, in the aggregate (less any Indebtedness
incurred by the Borrower arising from Permitted Receivables Financings), at any
one time outstanding;

 

 

 

          (g) Indebtedness evidenced by Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

 

 

          (h) Any guaranty of Indebtedness of the Borrower;

 

 

 

          (i) Indebtedness incurred after the Closing Date in connection with
the acquisition of a Person or Property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;

 

 

 

          (j) Indebtedness existing on the date hereof as set forth on Schedule
8.1;

 

 

 

          (k) Indebtedness incurred after the Closing Date by Foreign
Subsidiaries in an amount not to exceed $400,000,000 (or the Dollar equivalent
thereof) in the aggregate at any time outstanding; and

 

 

 

          (l) other unsecured Indebtedness in an amount not to exceed
$200,000,000, in the aggregate, at any one time outstanding.

80

--------------------------------------------------------------------------------



                    8.2 Liens.

          The Borrower will not, nor will it permit its Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property of any kind (whether real or personal, tangible or intangible),
whether now owned or after acquired, other than Permitted Liens.

                    8.3 Nature of Business.

          The Borrower will not, nor will it permit its Subsidiaries to, alter
the character of its business from that conducted as of the date hereof or
engage in any substantial manner in any business other than (a) the business
conducted by the Borrower and its Subsidiaries as of the date hereof and (h)
other healthcare-related businesses and businesses reasonably related thereto.

                    8.4 Consolidation and Merger.

          The Borrower will not, nor will it permit any Subsidiary to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself, or suffer any such liquidation, wind-up or dissolution;
provided that (subject to Sections 7.12 and 7.13) (a) a Subsidiary of the
Borrower may merge into the Borrower or another Subsidiary of the Borrower, (b)
a Subsidiary of the Borrower may merge or consolidate with another Person in a
transaction otherwise permitted by Section 8.5 or (c) the Borrower or a
Subsidiary of the Borrower may merge or consolidate with or into another Person
if the following conditions are satisfied:

 

 

 

          (i) if such transaction involves total consideration (cash and
non-cash) in excess of $750,000,000, the Administrative Agent is given prompt
written notice of such action;

 

 

 

          (ii) if the merger or consolidation involves a Credit Party, the
surviving entity of such merger or consolidation shall either (A) be such Credit
Party or (B) be a Subsidiary of the Borrower and expressly assume in writing all
of the obligations of such Credit Party under the Credit Documents; provided
that if the transaction is between the Borrower and another Person, the Borrower
must be the surviving entity;

 

 

 

          (iii) the Credit Parties execute and deliver such documents,
instruments and certificates as the Administrative Agent may reasonably request;
and

 

 

 

          (iv) immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing.

 

 

8.5 Sale or Lease of Assets.

          The Borrower will not, nor will it permit its Subsidiaries to, convey,
sell, lease, transfer or otherwise voluntarily dispose of, in one transaction or
a series of transactions, all or any part of its business or assets whether now
owned or hereafter acquired, including, without limitation, inventory,
receivables, equipment, real property interests (whether owned or leasehold) and
securities, other than a sale, lease, transfer or other disposal of (a) subject
to Sections 7.12 and 7.13, assets from the Borrower or one of its Subsidiaries
to each other; (b) inventory and supplies in the

81

--------------------------------------------------------------------------------



ordinary course of business; (c) obsolete, surplus, slow-moving, idle or
worn-out assets no longer used or useful in the business of such Credit Party or
the trade-in of equipment for equipment in better condition or of better
quality; (d) assets which constitute a Permitted Investment in the ordinary
course of business; (e) Receivables pursuant to a Permitted Receivables
Financing; (f) Investments in the Strategic Investments Portfolio and (g) assets
of the Borrower and its Subsidiaries, in addition to those permitted above in
this Section 8.5; provided that in the case of this clause (g) (i) no Event of
Default exists prior to such transfer, (ii) no Default or Event of Default
exists after giving effect to such transfer and (iii) after giving effect to
such transfer, the aggregate amount of all such transfers, calculated on a net
book value basis, does not exceed ten percent (10%) of Total Assets, as
determined on the last day of the most recently ended fiscal quarter of the
Borrower for which an officer’s certificate has been delivered pursuant to
Section 7.1(c).

                    8.6 Investments.

          The Borrower will not, nor will it permit its Subsidiaries to, make or
permit to exist any Investments except for Permitted Investments.

                    8.7 Transactions with Affiliates.

          The Borrower will not, nor will it permit its Subsidiaries to, enter
into any transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder, Subsidiary or Affiliate, except that,
notwithstanding the foregoing, each of the following shall be permitted: (a)
transactions between or among the Credit Parties; (b) transactions between or
among the Borrower and its wholly owned Subsidiaries as long as such transaction
is not disadvantageous to the Lenders in any material respect; (c) transactions
between or among the Borrower or one or more of its wholly owned Subsidiaries
(on the one hand) and one of the non-wholly owned Subsidiaries of the Borrower
(on the other hand) as long as none of the equity of such non-wholly owned
Subsidiary is owned or controlled by an officer or director of any Credit Party;
(d) advances to employees permitted by clause (f) of the definition of Permitted
Investments; (e) Dividends; (f) fees, compensation and other benefits paid to,
and customary indemnity and reimbursement provided on behalf of, officers,
directors and employees of any Credit Party in the ordinary course of business;
(g) any employment agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (h) any Permitted Receivables
Financing; and (i) transactions and agreements in existence on the date hereof
and listed on Schedule 8.7 and, in each case, any amendment thereto, that is not
disadvantageous to the Lenders in any material respect.

                    8.8 Fiscal Year; Accounting; Organizational Documents.

          The Borrower will not, nor will it permit its Subsidiaries to, unless
such action (i) would not affect the calculation of the financial covenants in
Section 7.2 and (ii) would not or would not reasonably be likely to affect the
rights of the Lenders under the Credit Documents: (a) change its fiscal year
other than changing the fiscal year of a Subsidiary of the Borrower to a
calendar year

82

--------------------------------------------------------------------------------



end, (b) change its accounting procedures, except as a result of changes in GAAP
and in accordance with Section 1.3 or (c) change its organizational or governing
documents.

                    8.9 Stock Repurchases.

          The Borrower will not, nor will it permit its Subsidiaries to,
directly or indirectly, purchase, redeem or otherwise acquire or retire or make
any provisions for redemption, acquisition or retirement of any shares of the
Capital Stock of the Borrower of any class or any warrants or options to
purchase any such shares (collectively, a “Stock Repurchase”); provided that the
Borrower or its Subsidiaries may consummate Stock Repurchases as long as on the
date of such Stock Repurchase and after giving effect to such Stock Repurchase
no Default or Event of Default exists and is continuing.

                    8.10 Sale/Leasebacks.

 

 

 

 

          (a) Except as set forth in clause (b) below, the Borrower will not,
and will not permit any Subsidiary to, enter into any Sale and Leaseback
Transaction with respect to any Principal Property unless:

 

 

 

 

 

          (i) the Sale and Leaseback Transaction is solely with the Borrower or
a Guarantor; or

 

 

 

 

 

 

 

 

          (ii) the lease is for a period not in excess of five years, including
renewal rights; or

 

 

 

 

 

          (iii) prior to or within 270 days after the completion of the sale of
such Principal Property in connection with the Sale and Leaseback Transaction,
the Borrower or its Subsidiary applies the net cash proceeds of the sale of such
Principal Property to: (A) the prepayment of (1) the Term Loans and, once the
principal amount of Term Loans has been repaid in full, to the prepayment of the
Revolving Loans (with a corresponding permanent reduction in the Revolving
Committed Amount) or (2) debt ranking equally with the Loans; or (B) the
acquisition of different property, facilities or equipment or the expansion of
the Borrower and its Subsidiaries’ existing business, including the acquisition
of other businesses.

 

 

 

 

          (b) In addition to the Sale and Leaseback Transactions permitted by
clause (a) above, the Borrower or any of its Subsidiaries may enter into any
Sale and Leaseback Transactions if all Attributable Debt (measured, in each
case, at the time such Sale and Leaseback Transaction is entered into by the
Borrower or its Subsidiary) in respect of such Sale and Leaseback Transactions
(not including any Sale and Leaseback Transactions permitted under clause (a)
above), in the aggregate, does not exceed 5% of Total Assets.

SECTION 9

EVENTS OF DEFAULT

83

--------------------------------------------------------------------------------



                    9.1 Events of Default.

          An Event of Default shall exist upon the occurrence, and during the
continuation, of any of the following specified events (each an “Event of
Default”):

 

 

 

 

          (a) Payment. Any Credit Party shall default in the payment (i) when
due of any principal of any of the Loans or any reimbursement obligation arising
from drawings under Letters of Credit, whether hereunder, under any Guaranty or
otherwise, or (ii) within three Business Days of when due of any interest on the
Loans or any fees or other amounts owing hereunder, under any Guaranty or other
Credit Documents or in connection herewith or therewith.

 

 

 

 

          (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.

 

 

 

 

          (c) Covenants. Any Credit Party shall:

 

 

 

 

 

          (i) default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.2, 7.3, 7.10, or 7.12 or Section 8
inclusive;

 

 

 

 

 

          (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1 (excepting Section 7.1(e) for
which the unremedied period shall only be five Business Days) and 7.11 and such
default shall continue unremedied for a period of ten Business Days; or

 

 

 

 

 

          (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of an Authorized Officer of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

 

 

 

 

          (d) Other Credit Documents. (i) Any Credit Party shall default in the
due performance or observance of any term, covenant or agreement in any of the
other Credit Documents and such default shall continue unremedied for a period
of at least 30 days after the earlier of an Authorized Officer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent, (ii) any Credit Document shall fail to be in full force and effect or any
Credit Party shall so assert or (iii) any Credit Document shall fail to give the
Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created by such Credit Document.

 

 

 

 

          (e) Guaranties. The guaranty given by the Credit Parties hereunder or
by any Additional Credit Party or material provision thereof shall cease to be
in full force and effect, or any Guarantor or any Person acting by or on behalf
of such Guarantor shall

84

--------------------------------------------------------------------------------




 

 

 

deny or disaffirm such Guarantor’s obligations under such guaranty or such
Guarantor shall default in the due payment or performance of such guaranty.

 

 

 

          (f) Bankruptcy, etc. The occurrence of any of the following with
respect to a Credit Party (i) a court or governmental agency having jurisdiction
in the premises shall enter a decree or order for relief in respect of a Credit
Party in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator, administrator or similar official of
a Credit Party or for any substantial part of its Property or ordering the
winding up or liquidation of, or an administrator in respect of, its affairs; or
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against a Credit Party and
such petition remains unstayed and in effect for a period of 60 consecutive
days; or (iii) a Credit Party shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, administrator
or similar official of such Person or any substantial part of its Property or
make any general assignment for the benefit of creditors; or (iv) a Credit Party
shall fail generally, or shall admit in writing its inability, to pay its debts
as they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

 

 

 

          (g) Defaults under Other Indebtedness. With respect to any
Indebtedness in excess of $150,000,000 (other than Indebtedness outstanding
under this Credit Agreement) of the Borrower or any of its Subsidiaries (A) such
Person shall (x) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (y) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders, if any) to require (determined without regard to whether any notice or
lapse of time is required) any such Indebtedness to become due prior to its
stated maturity; or (B) any such Indebtedness shall be declared due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) any such Indebtedness
shall mature and remain unpaid.

 

 

 

          (h) Judgments. One or more judgments, orders, or decrees shall be
entered against any one or more of the Borrower and its Subsidiaries involving a
liability of $150,000,000 or more, in the aggregate, (to the extent not paid,
covered by insurance provided by a carrier who has acknowledged coverage or
covered by an indemnification from Corning Incorporated or SmithKline Beecham
PLC) and such judgments, orders or decrees (i) are the subject of any
enforcement proceeding commenced by any creditor or (ii) shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (A) the last day on which such judgment, order or decree becomes final and
unappealable or (B) 60 days.

85

--------------------------------------------------------------------------------




 

          (i) ERISA. The occurrence of any of the following events or conditions
which individually or in the aggregate has had or would reasonably be expected
to have a Material Adverse Effect: (i) any “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, shall exist with respect to any Plan, other than a
Multiemployer Plan, or any Lien shall arise on the assets of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate in favor of the PBGC or a
Plan, other than a Multiemployer Plan; (ii) an ERISA Event shall occur with
respect to a Single Employer Plan, which is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan,
which is reasonably likely to result in (A) the termination of such plan for
purposes of Title IV of ERISA, or (B) the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
plan; (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any Person against any such
liability; or (v) the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $150,000,000.

 

 

 

          (j) Ownership. There shall occur a Change of Control.

 

 

 

          (k) Borrower Material Adverse Effect. Any event or other circumstance
shall have occurred or come into effect on or prior to the Closing Date which
shall have resulted in a Material Adverse Effect which shall be continuing on
the 45th day following the Closing Date.

 

 

 

          9.2 Acceleration; Remedies.

 

 

          Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may or shall, upon the request and direction
of the Required Lenders, take the following actions without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Credit Parties, except as otherwise specifically provided for herein:

 

 

 

          (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

 

 

 

          (b) Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
under the Credit Documents to be due

86

--------------------------------------------------------------------------------




 

 

 

whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Credit Parties.

 

 

 

          (c) Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), it will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding.

 

 

 

          (d) Enforcement of Rights. To the extent permitted by law, enforce any
and all rights and interests created and existing under the Credit Documents,
including, without limitation, all rights and remedies against a Guarantor and
all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof, all accrued and unpaid fees and other indebtedness
or obligations owing to the Lenders hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders, which notice or other action is expressly waived by the
Credit Parties.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

                    9.3 Allocation of Payments After Event of Default.

          Notwithstanding any other provisions of this Credit Agreement, after
the exercise of any remedies by the Administrative Agent or the Lenders pursuant
to Section 9.2 (or after any Event of Default that causes the Commitments to
terminate and/or all of the Credit Party Obligations to be due hereunder), all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

          FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable Attorney Costs) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents, pro rata as set forth below;

          SECOND, to payment of any fees owed to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any Lender, pro rata as set forth
below;

          THIRD, to the payment of all accrued interest payable to the Lenders
hereunder, pro rata as set forth below;

87

--------------------------------------------------------------------------------



          FOURTH, to the payment of the outstanding principal amount of the
Loans and unreimbursed drawings under Letters of Credit, and to the payment or
cash collateralization of the outstanding LOC Obligations, pro rata as set forth
below;

          FIFTH, to all other obligations which shall have become due and
payable under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

          SIXTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations of amounts available to be applied; and (c) to the
extent that any amounts available for distribution pursuant to clause “FOURTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (i) first, to reimburse the Issuing Lender from
time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FOURTH” and “FIFTH” above in the manner provided
in this Section 9.3.

SECTION 10

AGENCY PROVISIONS

                    10.1 Appointment.

 

 

 

          (a)          Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary or trustee relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

88

--------------------------------------------------------------------------------




 

 

 

          (b) The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time (and except for so long) as the Administrative Agent may agree
at the request of the Required Lenders to act for the Issuing Lender with
respect thereto; provided, however, that the Issuing Lender shall have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Section 10 with respect to any acts taken by or omissions of the Issuing Lender
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Issuing Lender.

 

 

 

          (c) Each of (1) Morgan Stanley in its capacity as Syndication Agent
and (ii) Barclays Bank PLC, JPMorgan Chase Bank, N.A., Merrill Lynch Bank, USA
and Wachovia Bank, National Association in their capacities as Co-Documentation
Agents shall have no duties or obligations whatsoever under this Credit
Agreement or the other Credit Documents.

 

 

 

          10.2 Delegation of Duties.

 

 

          The Administrative Agent may execute any of its duties under this
Credit Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

 

 

 

          10.3 Exculpatory Provisions.

 

 

          No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Credit
Agreement or any other Credit Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Credit Party or any officer thereof, contained herein or in any
other Credit Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Credit Agreement or any other Credit Document,
or the validity, effectiveness, genuineness, enforceability or sufficiency of
this Credit Agreement or any other Credit Document, or for any failure of any
Credit Party or any other party to any Credit Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Credit Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.

89

--------------------------------------------------------------------------------



                    10.4 Reliance on Communications.

 

 

 

          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat each Lender as the owner of its interests hereunder for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been delivered to the Administrative Agent in accordance with Section
11.3(b). The Administrative Agent shall be fully justified in failing or
refusing to take any action under any Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders or all the
Lenders, if required hereunder, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and participants,
and their respective successors and assigns. Where this Credit Agreement
expressly permits or prohibits an action unless the Required Lenders otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.

 

 

 

          (b) For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

                    10.5 Notice of Default.

          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be reasonably directed by the Required Lenders in
accordance with Section 9.2; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall

90

--------------------------------------------------------------------------------



not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

                    10.6 Non-Reliance on Administrative Agent and Other Lenders.

          Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, Property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Affiliates, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

91

--------------------------------------------------------------------------------



                    10.7 Indemnification.

          To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 11.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Agent-Related Person of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Issuing Lender or
such Agent-Related Person, as the case may be, such Lender’s Revolving Loan
Commitment Percentage and/or Term Loan Commitment Loan Percentage, as
applicable, (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Agent-Related Person of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

                    10.8 Administrative Agent in Its Individual Capacity.

          Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
Issuing Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Credit Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or the Issuing Lender, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity.

                    10.9 Successor Agent.

          The Administrative Agent may resign as Administrative Agent upon 30
days’ notice to the Lenders. If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders which successor administrative
agent (such appointment, absent the existence of an Event of Default, to be
subject to the consent of the Borrower, which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 and Sections

92

--------------------------------------------------------------------------------



11.5 and 11.10 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Credit
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

                    10.10 Agent May File Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

 

 

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Credit Party
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceeding; and

 

 

 

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Credit Documents.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Credit Party Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

SECTION 11

MISCELLANEOUS

93

--------------------------------------------------------------------------------



                    11.1 Notices Etc.

 

 

 

          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


 

 

 

          (i) if to a Credit Party or the Administrative Agent to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.1 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

 

 

          (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its administrative
questionnaire provided by the Administrative Agent or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to such Credit Party and the Administrative
Agent.


 

 

 

          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

 

          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section 2 by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website

94

--------------------------------------------------------------------------------




 

 

 

shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

 

 

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT- RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent-Related Person; provided, however, that in no
event shall any Agent-Related Person have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages {as opposed to direct or actual damages).

 

 

 

          (d) Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

 

 

          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of a Credit
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Credit Party. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

95

--------------------------------------------------------------------------------




 

 

 

          (f) Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Lender and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

                    11.2 Right of Set-Off.

          In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation, branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of any Credit Party against obligations and liabilities of such Credit
Party to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Credit Parties hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Sections
11.3(e) or 3.8 may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

                    11.3 Benefit of Agreement.

 

 

 

          (a) Generally. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except

96

--------------------------------------------------------------------------------




 

 

 

(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Loan Participants to
the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

 

 

 

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including participations in LOC Obligations and in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


 

 

 

(i) Minimum Amounts.

 

 

 

          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

 

 

          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

 


 

 

 

          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit

97

--------------------------------------------------------------------------------




 

 

 

any Lender from assigning all or a portion of its Revolving Committed Amount and
Term Loan Committed Amount on a non-pro rata basis;

 

 

 

          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and as set forth below:


 

 

 

          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

 

 

          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Committed Amount or Revolving Committed Amount if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Senior Credit Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

 

 

          (C) the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

 

 

          (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.


 

 

 

          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

 

 

          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

 

 

          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the

98

--------------------------------------------------------------------------------



interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.12, 3.13, 3.14 and 11.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

 

 

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Agency Service Address a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or other substantive change to the Credit Documents
is pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.

 

 

 

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or any competitor of the Borrower or any
affiliate of a competitor of the Borrower) (each, a “Loan Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans;
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Loan Participant, agree to any amendment, waiver
or other modification that would change the amount, interest rate or maturity of
the Loans or any other matter that requires unanimous consent of all of the
Lenders. Subject to subsection (e) of this Section, the Borrower agrees that
each Loan

99

--------------------------------------------------------------------------------




 

 

 

Participant shall be entitled to the benefits of Sections 3.9, 3.13 and 3.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Loan Participant also shall be entitled to the benefits of Section
11.2 as though it were a Lender, provided such Loan Participant agrees to be
subject to Section 3.8 as though it were a Lender.

 

 

 

          (e) Loan Participant’s Rights. A Loan Participant shall not be
entitled to receive any greater payment under Section 3.9 or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Loan Participant, unless the sale of the
participation to such Loan Participant is made with the Borrower’s prior written
consent. A Loan Participant that would be a foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.13 unless the Borrower is
notified of the participation sold to such Loan Participant and such Loan
Participant agrees, for the benefit of the Borrower, to comply with Section 3.13
as though it were a Lender.

 

 

 

          (f) Unrestricted Assignments. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

 

 

          (g) Special Purpose Entities. Notwithstanding anything to the contrary
contained herein, so long as any action in accordance with this Section 11.3(g)
does not cause increased costs or expenses for the Borrower, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 11.6 and (iv) with respect to notices, payments and other
matters hereunder, the Borrower, the Administrative Agent and the Lenders shall
not be obligated to deal with an SPC, but may limit their communications and
other dealings relevant to such SPC to the applicable Granting Lender. The
funding of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent that, and as if, such Loan were funded by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or payment under this Credit Agreement for which a
Lender would otherwise be liable for so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment. Notwithstanding anything
to the contrary contained in this Credit Agreement, any SPC may disclose any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee to such SPC so
long as such disclosure is clearly designated as being made on a confidential
basis. This Section 11.3(g) may not be amended without the prior written consent
of each Granting

100

--------------------------------------------------------------------------------




 

 

 

Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.

 

 

 

          (h) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

                    11.4 No Waiver; Remedies Cumulative.

          No failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any Credit
Party and the Administrative Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Administrative Agent or
any Lender would otherwise have. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

                    11.5 Payment of Expenses; Indemnification.

 

 

 

(a) The Borrower shall pay on demand:

 

 

 

          (i) any and all attorneys’ fees and disbursements and out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
development, drafting, negotiation and administration of the Credit Documents,
any amendments thereto and the syndication and closing of the transactions
contemplated thereby; and

 

 

 

          (ii) all costs and expenses (including fees and disbursements of
in-house and other attorneys, appraisers and consultants) incurred by the Agents
or the Lenders in any workout, restructuring or similar arrangements or, after
an Event of Default, in connection with the protection, preservation, exercise
or enforcement of any of the terms of the Credit Documents or in connection with
any foreclosure, collection or bankruptcy proceedings.

          The foregoing costs and expenses shall include all out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. If requested by the Borrower, the Administrative Agent or a Lender,
as applicable, will furnish to the Borrower, within ten

101

--------------------------------------------------------------------------------



Business Days of such request, a certificate setting forth the basis in
reasonable detail with respect to any amounts requested under this Section
11.5(a). All amounts due under this Section 11.5(a) shall be payable within
twenty Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all Credit Party
Obligations.

 

 

 

(b) Indemnification.

 

 

 

          (i) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (A)
the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (B) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (C) any actual or alleged presence or
release of hazardous materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a final and
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, nor
shall any Indemnitee have any liability for any indirect or consequential
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 11.5(b)
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Credit Party Obligations.

102

--------------------------------------------------------------------------------




 

 

 

          (ii) To the extent that the undertaking to indemnify and hold harmless
set forth in Section 11.5(b)(i) may be unenforceable as violative of any
applicable law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

                    11.6 Amendments, Waivers and Consents.

          Neither this Credit Agreement nor any other Credit Document nor any of
the terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the then Credit Parties; provided
that no such amendment, change, waiver, discharge or termination shall without
the consent of each Lender affected thereby:

 

 

 

          (a) extend the Maturity Date or extend or postpone the time for any
payment or prepayment of principal of any Loan or unreimbursed drawing of any
Letter of Credit;

 

 

 

          (b) reduce the rate or amount or extend the time of payment of
interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or fees hereunder;

 

 

 

          (c) reduce or waive the principal amount of any Loan or unreimbursed
drawing of any Letter of Credit;

 

 

 

          (d) increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

 

 

 

          (e) release the Borrower from its obligations or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents or release (i) all or
substantially all of the Guarantors from their respective obligations under the
Credit Documents or (ii) any material Guaranty;

 

 

 

          (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.4(a), 3.4(b)(i), 3.7 (or any other provision providing for the pro
rata nature of payments or disbursements to Lenders), 3.8, 9.1(a), 11.2, 11.3 or
11.5; or

 

 

 

          (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders.

Notwithstanding the above, (i) no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent, (ii) no provisions of
Section 2.3 may be amended or modified without the consent of the Issuing Lender
and (iii) no provisions of Section 2.4 may be amended or modified without the
consent of the Swing Line Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan

103

--------------------------------------------------------------------------------



that affects the Loans or the Letters of Credit, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein and (y) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding.

If, in connection with any proposed amendment, waiver or consent requiring the
consent of a greater percentage of the Lenders than the Required Lenders and the
consent of the Required Lenders is obtained, but the consent of one or more
other Lenders is not obtained (any such Lender which declares in writing that it
will not provide such consent or whose consent is not obtained within the
applicable period prescribed for such amendment, waiver or consent being
referred to herein as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Borrower may, within 45
days of such Lender becoming a Non-Consenting Lender, give notice in writing to
the Administrative Agent and such Non-Consenting Lender of the Borrower’s
intention to cause such Non-Consenting Lender to sell all of such Non-Consenting
Lenders’ interests in its Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to one or more Assignment and Acceptance Agreements,
such sale being without premium or discount. In the event of any such notice,
such Non-Consenting Lender shall be required to sell and assign such interests
(including all of its related rights and obligations) as provided in this
Section. Any such sale of a Non-Consenting Lender’s Commitments must be to an
Eligible Assignee and, unless otherwise agreed to by the Administrative Agent,
the Borrower shall be solely responsible for sourcing such Eligible Assignee, at
no cost or expense to the Administrative Agent or any Lender. Any such
assignment to an Eligible Assignee pursuant to this Section shall be in
accordance with clause (b)(iv) of Section 11.3. At any time during or after the
period during which a proposed amendment, waiver or consent was pending, upon
the request of the Borrower the Administrative Agent shall promptly provide (but
in any event within one Business Day) the Borrower with the names, contact
information, Commitment percentages, principal balances and any other
information reasonably requested for each Lender which, at the time of such
request, was either a Non-Consenting Lender or had not yet decided whether or
not to approve or consent to such amendment, waiver or consent.

                    11.7 Counterparts.

          This Credit Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

                    11.8 Headings.

          The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

                    11.9 Defaulting Lender.

          Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring

104

--------------------------------------------------------------------------------



the consent of the Required Lenders or to object to any matter requiring the
consent of all the Lenders; provided, however, that all other benefits and
obligations under the Credit Documents shall apply to such Defaulting Lender.

                    11.10 Survival of Indemnification.

          All indemnities set forth herein shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit and the repayment of the Loans, LOC Obligations and other
obligations and the termination of the Commitments hereunder. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Credit Party Obligation
hereunder shall remain unpaid or unsatisfied.

                    11.11 Governing Law; Venue; Jurisdiction.

 

 

 

          (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York
or of the United States sitting in New York City, and, by execution and delivery
of this Credit Agreement, each Credit Party hereby irrevocably accepts for
itself and in respect of its Property, generally and unconditionally, the
jurisdiction of such courts. Each Credit Party irrevocably consents to the
service of process in any action or proceeding with respect to this Credit
Agreement or any other Credit Document by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 10 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against a Credit Party in any other jurisdiction. Each Credit Party
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; provided that nothing in this Section 11.11(a) is
intended to impair a Credit Party’s right under applicable law to appeal or seek
a stay of any judgment.

 

 

 

          (b) Each Credit Party hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

105

--------------------------------------------------------------------------------



                    11.12 Waiver of Jury Trial; Waiver of Consequential Damages.

          EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION. Each Credit Party agrees not to assert any claim against the
Administrative Agent, the Issuing Lenders, any Lender, any of their Affiliates,
or any of their respective directors, officers, employees, attorneys or agents,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to any of the transactions
contemplated herein.

                    11.13 Severability.

          If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

                    11.14 Further Assurances.

          The Credit Parties agree, upon the request of the Administrative
Agent, to promptly take such actions, as reasonably requested, as is necessary
to carry out the intent of this Credit Agreement and the other Credit Documents.

                    11.15 Confidentiality.

          Each of the Administrative Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives, excluding equity security departments and their
members (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Loan Participant in, or any prospective
assignee of or Loan

106

--------------------------------------------------------------------------------



Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Credit Agreement and information about this Credit Agreement
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Credit Agreement, the other Credit
Documents and the Loans.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Credit
Agreement), it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to make available to the public only such Information as such person normally
makes available in the course of its business of assigning identification
numbers. Each of the Administrative Agent and the Lenders acknowledges that (a)
the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including federal and state securities laws.

                    11.16 Entirety.

          This Credit Agreement together with the other Credit Documents and the
Fee Letter represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.

                    11.17 Binding Effect; Continuing Agreement.

 

 

 

          (a) This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise)

107

--------------------------------------------------------------------------------




 

 

 

which, when taken together, bear the signatures of each Lender, and thereafter
this Credit Agreement shall be binding upon and inure to the benefit of the
Borrower, the Guarantors, the Administrative Agent and each Lender and their
respective successors and assigns.

 

 

 

          (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, LOC Obligations, interest, fees
and other Credit Party Obligations have been paid in full and all Commitments
and Letters of Credit have been terminated. Upon termination, the Credit Parties
shall have no further obligations (other than the indemnification provisions
that survive) under the Credit Documents; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.

                    11.18 USA Patriot Act Notice.

          Each Lender that is subject to the Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

                    11.19 No Advisory or Fiduciary Responsibility.

          In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower and each Guarantor acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between the Borrower, each Guarantor and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) each of the Borrower and the Guarantors has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each Guarantor is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A)
each of the Administrative Agent and the Lead Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any Guarantor or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor either Lead
Arranger has any obligation to the Borrower, the Guarantors or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth

108

--------------------------------------------------------------------------------



herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the Guarantors and their respective Affiliates, and neither the
Administrative Agent either Lead Arranger has any obligation to disclose any of
such interests to the Borrower, any Guarantor or any of their respective
Affiliates, it being understood that nothing in the Credit Documents is in any
way intended to limit the scope of the engagement of Morgan Stanley & Co.
Incorporated or the obligations of Morgan Stanley & Co. Incorporated pursuant to
its engagement by you as financial advisor in connection with the Acquisition,
or your rights and remedies in connection therewith.

                    11.20 Judgment Currency.

          If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Credit Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Credit
Party in respect of any such sum due from it to any Agent or the Lenders
hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

109

--------------------------------------------------------------------------------



          Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,
a Delaware corporation

 

 

 

 

By:

-s- Joseph P. Manory [c61116001_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:          Joseph P. Manory

 

Title:          Vice President and Treasurer


--------------------------------------------------------------------------------



Signature Page to Credit Agreement
Quest Diagnostics Incorporated

GUARANTORS:

 

 

 

 

AMERICAN MEDICAL LABORATORIES,

 

 

INCORPORATED,

 

a Delaware corporation

 

 

 

AML INC.,

 

a Delaware corporation

 

 

 

 

APL PROPERTIES LIMITED LIABILITY COMPANY,

 

a Nevada limited liability company

 

 

 

CENTRAL PLAINS HOLDINGS, INC.,

 

a Kansas corporation

 

 

 

CENTRAL PLAINS LABORATORIES, LLC,

 

a Kansas limited liability company

 

 

 

DIAGNOSTIC REFERENCE SERVICES INC.,

 

a Maryland corporation

 

 

 

DPD HOLDINGS INC.,

 

a Delaware corporation

 

 

 

ENTERIX INC.,

 

a Delaware corporation

 

 

 

EXAMONE WORLD WIDE, INC.,

 

a Pennsylvania corporation

 

 

 

EXAMONE WORLD WIDE OF NJ, INC.,

 

a New Jersey corporation

 

 

 

FNA CLINICS OF AMERICA, INC.,

 

a Delaware corporation

 

 

 

FOCUS DIAGNOSTICS, INC.,

 

a Delaware corporation

 

 

 

FOCUS TECHNOLOGIES HOLDINGS COMPANY,

 

a Delaware corporation

 

 

 

LABONE, INC.,

 

a Missouri corporation


--------------------------------------------------------------------------------



Signature Page to Credit Agreement
Quest Diagnostics Incorporated

 

 

 

 

LABONE OF OHIO, INC.,

 

a Delaware corporation

 

 

 

MEDPLUS, INC.,

 

an Ohio corporation

 

 

 

METWEST INC.,

 

a Delaware corporation

 

 

 

NICHOLS INSTITUTE DIAGNOSTICS,

 

a California corporation

 

 

 

OSBORN GROUP INC.,

 

a Delaware corporation

 

 

 

QUEST DIAGNOSTICS CLINICAL

 

 

LABORATORIES, INC.,

 

a Delaware corporation

 

 

 

QUEST DIAGNOSTICS HOLDINGS

 

 

INCORPORATED,

 

a Delaware corporation

 

 

 

QUEST DIAGNOSTICS NICHOLS INSTITUTE,

 

a California corporation

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Maryland corporation

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Michigan corporation

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Nevada corporation

 

 

 

QUEST DIAGNOSTICS LLC,

 

a Connecticut limited liability company

 

 

 

QUEST DIAGNOSTICS LLC,

 

an Illinois limited liability company

 

 

 

QUEST DIAGNOSTICS LLC,

 

a Massachusetts limited liability company


--------------------------------------------------------------------------------




 

 

 

 

Signature Page to Credit Agreement
Quest Diagnostics Incorporated

 

 

 

 

QUEST DIAGNOSTICS NICHOLS INSTITUTE, INC.,

 

a Virginia corporation

 

 

 

 

QUEST DIAGNOSTICS OF PENNSYLVANIA, INC.,

 

a Delaware corporation

 

 

 

 

SYSTEMATIC BUSINESS SERVICES, INC.,

 

a Missouri corporation

 

 

 

 

UNILAB CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

-s- Joseph P. Manory [c61116002_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Joseph P. Manory

 

Title:

Vice President and Treasurer
of each of the above Guarantors

 

 

 

 

PATHOLOGY BUILDING PARTNERSHIP,

 

a Maryland general partnership

 

 

 

 

By:

Quest Diagnostics Incorporated, a Maryland
corporation, its general partner

 

 

 

 

By:

-s- Joseph P. Manory [c61116002_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Joseph P. Manory

 

Title:

Vice President and Treasurer

 

 

 

 

By:

Diagnostic Reference Services Inc., a Maryland corporation, its general partner

 

 

 

 

By:

-s- Joseph P. Manory [c61116002_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Joseph P. Manory

 

Title:

Vice President and Treasurer

 

 

 

 

QUEST DIAGNOSTICS INVESTMENTS INCORPORATED,

 

a Delaware corporation

 

 

 

 

By:

-s- Stephen A. Calamari [c61116005_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Stephen A. Calamari

 

Title:

Treasurer


--------------------------------------------------------------------------------




 

 

 

 

Signature Page to Credit Agreement
Quest Diagnostics Incorporated

 

 

 

 

QUEST DIAGNOSTICS FINANCE INCORPORATED,

 

a Delaware corporation

 

 

 

 

By:

-s- Stephen A. Calamari [c61116006_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Stephen A. Calamari

 

Title:

Treasurer


--------------------------------------------------------------------------------



Signature Page to Credit Agreement
Quest Diagnostics Incorporated

LENDERS:

 

 

 

 

BANK OF AMERICA, N.A.,

 

individually in its capacity as administrative Agent

 

 

 

 

By:

-s- Craig Murlleses [c61116007_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Craig Murlless

 

Title:

Senior Vice President

 

 

 

 

BANK OF AMERICA, N.A.,

 

individually in its capacity as a Lender and in its capacity as Issuing Lender

 

 

 

 

By:

-s- Craig Murlleses [c61116008_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Craig Murlless

 

Title:

Senior Vice President


--------------------------------------------------------------------------------




 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as a Lender,

 

 

 

 

By

-s- Anish Shah [c61116009_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Anish Shah

 

Title:

Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

NORDEA BANK FINLAND PLC,

 

New York and Grand Cayman Branches

 

 

 

 

By

-s- Henrik M. Steffensen [c61116010_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Henrik M. Steffensen

 

Title: Senior Vice President

 

 

 

 

By

-s- Gerald E. Chelius [c61116011_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Gerald E. Chelius

 

Title: SVP Credit


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

Wachovia Bank, National Association

 

 

 

 

By

-s- Jeanette A. Griffin [c61116012_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Jeanette A. Griffin

 

Title:  Director


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

SUNTRUST BANK

 

 

 

 

By

-s- Helen C. Hattz [c61116013_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Helen C. Hartz

 

Title: Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

Union Bank of California, N. A.

 

 

 

 

By

-s- Richard A. Lopart [c61116014_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Richard A. Lopart

 

Title:   Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

By

-s- Louis Alder [c61116015_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Louis Alder

 

Title:  Director


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

Manufacturers and Traders Trust Company

 

 

 

 

By

-s- Laurel LB Magruder [c61116016_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Laurel LB Magruder

 

Title:   Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

KeyBank National Association

 

 

 

 

By

-s- J. T. Taylor [c61116017_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: J. T. Taylor

 

Title: Senior Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

By

-s- David A. Buck [c61116018_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: David A. Buck

 

Title: Senior Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

Calyon New York Branch

 

 

 

 

By

-s- Thomas Randolph [c61116019_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Thomas Randolph

 

Title: Managing Director

 

 

 

 

By

-s- Yuri Muzichenko [c61116020_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Yuri Muzichenko

 

Title: Director


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

FIFTH THIRD BANK

 

 

 

 

By

-s- George B. Davis [c61116021_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: George B. Davis

 

Title: Vice Presient


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

The Royal Bank of Scotland plc

 

 

 

 

By

-s- Jain Stewart [c61116022_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Iain Stewart

 

Title:   Managing Director


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

By

-s- John W. Deegan [c61116023_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: John W. Deegan

 

Title:   Senior Vice President

 

 



 

By

-s- Rachel Lanava [c61116024_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Rachel Lanava

 

Title:   Vice President


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

Taipel Fubon Commercial Bank, New York Agency

 

 

 

 

By

-s- Sophla Jing [c61116025_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Sophia Jing

 

Title: FVP & General manager


 

 

 

Five-Year Credit Agreement


--------------------------------------------------------------------------------




 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

By

-s- Harold V. Garrity [c61116026_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Harold V. Garrity III

 

Title: Vice President

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

COMMERCE BANK, N.A.

 

 

 

 

By

(SIGNATURE) [c61116027_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: ILLEGIBLE

 

Title: Vice President

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH

 

 

 

 

By

-s- Lilliankim [c61116028_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: LILLIAN KIM

 

Title: AUTHORIZED SIGNATORY

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

The Northern Trust Company

 

 

 

 

By

-s- Courtney L. O’Connor [c61116029_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Courtney L. O’Connor

 

Title:   2nd Vice President

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By

-s- Nicholas Bell [c61116030_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Nicholas Bell

 

Title: Director

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

Citibank, N.A.

 

 

 

 

By

-s- Christopher Conway [c61116031_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Christopher Conway

 

Title: Vice President

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.
LOS ANGELES BRANCH

 

 

 

 

By

-s- Wen-Che Chen [c61116032_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Wen-Che Chen

 

Title: VP & General Manager

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

Wells Fargo Bank, N.A.

 

 

 

 

By

-s- Donald P. Schwartz [c61116033_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Donald P. Schwartz

 

Title: Sr. V.P.

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

U.S. Bank, N.A.

 

 

 

 

By

-s- Thomas A. Heckman [c61116034_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Thomas A. Heckman

 

Title: Vice President

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

[NAME OF LENDER]

 

THE BANK OF NEW YORK

 

 

 

 

By

-s- John M. Lokay [c61116035_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: JOHN M. LOKAY, JR.

 

Title: VICE PRESIDENT

Five-Year Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

 

By

-s- Raymond Ventura [c61116036_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Raymond Ventura

 

Title: Deputy General Manager

Five-Year Credit Agreement

--------------------------------------------------------------------------------



Signature Page to Amended and Restated Credit Agreement
Quest Diagnostics Incorporated

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

By:

-s- Michael Richards [c61116037_v2.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

Michael Richards

 

Title:

Senior Vice President


--------------------------------------------------------------------------------



SCHEDULE 1.01

MANDATORY COST FORMULAE

 

 

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

 

 

 

(a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

 

 

 

(b)

the requirements of the European Central Bank.

 

 

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

 

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

 

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

 

 

 

(a)

in relation to any Loan in Sterling:


 

 

 

 

AB+C(B-D)+E × 0.01

 per cent per annum

 

100 - (A+C)


 

 

 

 

(b)

in relation to any Loan in any currency other than Sterling:


 

 

 

 

E × 0.01

 per cent per annum

 

300


 

 

 

Where:

 

 

 

 

“A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to


--------------------------------------------------------------------------------




 

 

 

 

 

maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

 

 

 

“B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

 

 

 

“C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

 

 

“D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 

 

 

“E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

 

 

5.

For the purposes of this Schedule:

 

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

 

 

(b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 

 

 

(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

 

 

 

(d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 

 

 

Capitalized terms used in this Schedule and not otherwise defined herein are
used as defined in this Agreement.

 

 

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as


--------------------------------------------------------------------------------




 

 

 

 

0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

 

 

7.

If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

 

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

 

 

 

(a)

the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 

 

 

 

(b)

any other information that the Administrative Agent may reasonably require for
such purpose.

 

 

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

 

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

 

 

 

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or under-
compensates any Lender and shall be entitled to assume that the information
provided by any Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

 

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.


--------------------------------------------------------------------------------




 

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

 

          The Administrative Agent may from time to time, after consultation
with the Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.


--------------------------------------------------------------------------------



Schedule 1.1(a)
Credit Agreement

COMMITMENT PERCENTAGES
LENDING OFFICE

 

 

 

 

 

 

 

 

 

 

LENDER

 

LENDING OFFICE

 

TERM LOAN
COMMITMENT
AMOUNT

 

REVOLVING
LOAN
COMMITMENT
AMOUNT

 

COMMITMENT
PERCENTAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Morgan Stanley Senior
Funding, Inc.

 

Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036
Attention: Lisa Malone
(718) 754-7425

 

$108,936,170.20

 

$51,063,829.80

 

6.808510638

%

Bank of America, N.A.

 

Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Katrina Linen
(704) 388-3918

 

$108,936,170.20

 

$51,063,829.80

 

6.808510638

%

Merrill Lynch Bank
USA

 

Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attention: Dave Millett
(801) 526-8312

 

$95,319,148.94

 

$44,680,851.06

 

5.957446809

%

Barclays Bank PLC

 

Barclays Bank PLC
200 Park Avenue, 4th FL
New York, NY 10166
Attention: Nicholas Bell
(212) 412-4029

 

$95,319,148.94

 

$44,680,851.06

 

5.957446809

%

JPMorgan Chase Bank,
N.A.

 

JPMorgan Chase Bank, N.A.
277 Park Avenue
New York, NY 10172
Attention: Hal Garrity
(212) 622-3499

 

$95,319,148.94

 

$44,680,851.06

 

5.957446809

%

Wachovia Bank,
National Association

 

Wachovia Bank, National
Association
One South Broad St. PA4152
Philadelphia, PA 19107
Attention: Jeanette Griffin
(267) 321-6615

 

$95,319,148.94

 

$44,680,851.06

 

5.957446809

%

The Bank of Tokyo-
Mitsubishi UFJ, Ltd.,
NY Branch

 

Bank of Tokyo-Mitsubishi UFJ, Ltd
1251 Avenue of the Americas, 12th
FL
New York, NY 10020-1104
Attention: Jose Carlos
(212) 782-4233

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%

Calyon New York
Branch

 

Healthcare Group
1301 Avenue of the Americas
New York, NY 10019
Attention: Tom Randolph
(212) 261-7431

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%

Citibank, N.A.

 

Citibank, N.A.
338 Greenwich St. 21th FL

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

New York, NY 10026
Attention: Mark R. Floyd
(212) 816-2111

 

 

 

 

 

 

 

Mizuho Corporate
Bank, Ltd.

 

Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Vadim Mulodzhanov
(212) 282-3559

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%

PNC Bank National
Association

 

PNC Bank National Association
1950 Rt 70W
Cherryhill, NJ 08003
Attention: Leslie Turkington
(856) 489-2765

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%

The Royal Bank of
Scotland plc

 

The Royal Bank of Scotland plc
101 Park Avenue, 12th FL
New York, NY 10178
Attention: Eugene Shim
(212) 401-3804

 

$81,702,127.66

 

$38,297,872.34

 

5.106382979

%

Fifth Third Bank

 

Fifth Third Bank
707 Grant St. MDAGTB21
Pittsburgh, PA 15219
Attention: George Davis
(412) 291-5703

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

KeyBank National
Association

 

KeyBank National Association
127 Public Square, 6th FL
Cleveland, OH 44114
Attention: J.T. Taylor
(216) 689-4490

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

Nordea Bank Finland
Plc, New York and
Cayman Branches

 

Nordea Bank Finland Plc, New York
Branch
437 Madison Avenue
New York, NY 10022
Attention: Henrik Steffensen
(212) 318-9303

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

Sumitomo Mitsui
Banking Corporation,
New York

 

Sumitomo Mitsui Banking
Corporation, New York
277 Park Avenue
New York, NY 10172
Attention: Ed McColly
(212) 224-4139

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

SunTrust Bank

 

SunTrust Bank
201 Fourth Ave., North
Nashville, TN 37219
Attention: Mark D. Mattson
(615) 748-4831

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

Wells Fargo Bank,
National Association

 

Wells Fargo Bank, National
Association
550 5th Avenue 19th FL
New York, NY 10036
Attention: Megan Donnelly
(212) 805-1613

 

$51,063,829.79

 

$23,936,170.21

 

3.191489362

%

Fortis Capital Corp.

 

Fortis Capital Corp.
C/O 520 Madison Avenue, 3rd FL
New York, NY 10022
Attention: William Rogers
(212) 340-5364

 

$34,042,553.19

 

$15,957,446.81

 

2.127659574

%


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

Manufacturers and
Traders Trust Company

 

M&T Bank
25 S. Charles St. 19th FL
Baltimore, MD 21201
Attention: Laurel Magruder
(410) 244-4297

 

$   34,042,553.19

 

$   15,957,446.81

 

2.127659574

%

U.S. Bank, N.A.

 

U.S. Bank, N.A.
150 4th Ave. North, 3rd FL
Nashville, TN 37219
Attention: Thomas A. Heckman
(615) 251-9214

 

$   34,042,553.19

 

$   15,957,446.81

 

2.127659574

%

Union Bank of
California, N.A.

 

Union Bank of California, N.A.
445 South Figueroa Street, 16th FL
Los Angeles, CA 90071
Attention: Michael Tschida
(213) 236-5273

 

$   27,234,042.55

 

$   12,765,957.45

 

1.702127659

%

The Bank of New York

 

The Bank of New York
One Wall St., 22nd FL
New York, NY 10286
Attention: John Lokay
(212) 635-1172

 

$   20,425,531.91

 

$   9,574,468.09

 

1.276595744

%

The Northern Trust
Company

 

The Northern Trust Company
50 South LaSalle Street, L-8
Chicago, IL 60603
Attention: Courtney L. O’Connor
(312) 557-5126

 

$   20,425,531.91

 

$   9,574,468.09

 

1.276595744

%

Commerce Bank, N.A.

 

Commerce Bank, N.A.
1701 Route 70 East
Cherry Hill, NJ 08034
Attention: Jamison T. Tranfalia
(856) 874-2458

 

$   13,617,021.28

 

$   6,382,978.72

 

.851063829

%

Chang Hwa
Commercial Bank, Ltd.,
Los Angeles Branch

 

Chang Hwa Commercial Bank, Ltd.
333 South Grand Avenue, Suite 600
Los Angeles, California 90071
Attention: Jessy Liu
(213) 620-7200 ext. 230

 

$   10,212,765.96

 

$   4,787,234.04

 

.638297872

%

Taipei Fubon
Commercial Bank, New
York Agency

 

Taipei Fubon Bank, New York Agency
100 Wall St. 14th FL
New York, NY 10005
Attention: Mr. MS Wu
(212) 968-9888 ext: 16

 

$   10,212,765.96

 

$   4,787,234.04

 

.638297872

%

TOTAL AMOUNTS:

 

 

 

$1,600,000,000.00

 

$750,000,000.00

 

100.000000000

%


--------------------------------------------------------------------------------



SCHEDULE 2.3(c)
LETTERS OF CREDIT

None.

--------------------------------------------------------------------------------



SCHEDULE 6.10
LITIGATION

None.

--------------------------------------------------------------------------------



SCHEDULE 6.21

SUBSIDIARIES

MATERIAL DOMESTIC SUBSIDIARIES1

 

 

 

 

 

Subsidiary

 

Ownership

 

Jurisdiction of
Incorporation /
Organization

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

American Medical Laboratories, Incorporated2

 

Quest Diagnostics Incorporated (DE)3

 

Delaware

AML Inc.

 

American Medical Laboratories, Incorporated

 

Delaware

APL Properties Limited Liability Company

 

Quest Diagnostics Incorporated (NV), f/k/a APL Healthcare Group, Inc.

 

Nevada

Central Plains Holdings, Inc.4

 

LabOne, Inc.

 

Kansas

Central Plains Laboratories, LLC5

 

Central Plains Holdings, Inc.

 

Kansas

Diagnostic Reference Services Inc.

 

Quest Diagnostics Incorporated (MD)

 

Maryland

DPD Holdings Inc.

 

Quest Diagnostics Incorporated (DE)

 

Delaware

Enterix Inc.6

 

Quest Diagnostics Incorporated (DE)

 

Delaware

ExamOne World Wide, Inc.7

 

LabOne, Inc.

 

Pennsylvania


 

--------------------------------------------------------------------------------

1 Certain of the subsidiaries listed may not meet the definition of “Material
Subsidiary” but are included as Guarantors. Neither AmeriPath nor any of its
wholly-owned domestic subsidiaries are Material Domestic Subsidiaries as of the
date of the Credit Agreement, based on the last proviso in the definition of
Material Domestic Subsidiary in said Agreement.


2 American Medical Laboratories, Incorporated and its subsidiaries, AML Inc.,
Quest Diagnostics Incorporated (NV) (f/k/a APL Healthcare Group, Inc.), Quest
Diagnostics Nichols Institute, Inc. (f/k/a Medical Laboratories Corporation),
and APL Properties Limited Liability Company, were acquired on 4/1/02.

3 The state designations are included for clarification only and are not part of
the legal name.

4 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

5 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

6 Acquired August 31, 2006.

7 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

--------------------------------------------------------------------------------




 

 

 

 

 

ExamOne World Wide of NJ, Inc.8

 

ExamOne World Wide, Inc.

 

New Jersey

FNA Clinics of America, Inc., f/k/a Unilab Acquisition Corporation

 

Unilab Corporation

 

Delaware

Focus Diagnostics, Inc.9

 

Focus Technologies Holding Company

 

Delaware

Focus Technologies Holding Companyl0

 

Quest Diagnostics Incorporated (DE)

 

Delaware

LabOne, Inc.11

 

Quest Diagnostics Incorporated (DE)

 

Missouri

LabOne of Ohio, Inc.12

 

LabOne, Inc.

 

Delaware

MedPlus, Inc.

 

Quest Diagnostics Incorporated (DE)

 

Ohio

MetWest Inc.

 

DPD Holdings Inc. (DE)

 

Delaware

Nichols Institute Diagnostics

 

Quest Diagnostics Incorporated (DE)

 

California

Osborn Group Inc.13

 

LabOne, Inc.

 

Delaware

Pathology Building Partnership

 

Diagnostic Reference Services Inc. (MD) - 50%; Quest Diagnostics Incorporated
(MD) – 50%

 

Maryland

Quest Diagnostics Clinical Laboratories, Inc.

 

Quest Diagnostics Holdings Incorporated (DE)

 

Delaware

Quest Diagnostics Finance Incorporated

 

Quest Diagnostics Investments Incorporated (DE)

 

Delaware

Quest Diagnostics Holdings Incorporated

 

Quest Diagnostics Incorporated (DE)

 

Delaware


 

--------------------------------------------------------------------------------

8 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.


9 Acquired July 3, 2006.

10 Acquired July 3, 2006.

11 Acquired November 1, 2005.

12 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

13 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

--------------------------------------------------------------------------------




 

 

 

 

 

Quest Diagnostics Nichols Institute, f/k/a Quest Diagnostics Incorporated (CA)

 

Quest Diagnostics Incorporated (DE)

 

California

Quest Diagnostics Incorporated (MD)

 

Quest Diagnostics Incorporated (DE)

 

Maryland

Quest Diagnostics Incorporated (MI)

 

Quest Diagnostics Incorporated (DE)

 

Michigan

Quest Diagnostics Incorporated (NV) (f/k/a APL Healthcare Group, Inc.)

 

AML Inc.

 

Nevada

Quest Diagnostics Investments Incorporated

 

Quest Diagnostics Incorporated (DE)

 

Delaware

Quest Diagnostics LLC (CT)14

 

Quest Diagnostics Incorporated (DE)

 

Connecticut

Quest Diagnostics LLC (IL)

 

Quest Diagnostics Incorporated (DE)

 

Illinois

Quest Diagnostics LLC (MA)15

 

Quest Diagnostics Incorporated (DE) 3

 

Massachusetts

Quest Diagnostics Nichols Institute, Inc., f/k/a Medical Laboratories
Corporation

 

AML Inc.

 

Virginia

Quest Diagnostics of Pennsylvania Inc.

 

Quest Diagnostics Incorporated (DE)

 

Delaware

Systematic Business Services, Inc.16

 

LabOne, Inc.

 

Missouri

Unilab Corporation17

 

Quest Diagnostics Incorporated (DE)

 

Delaware


 

--------------------------------------------------------------------------------

14 Successor to Quest Diagnostics Incorporated, a Connecticut corporation, which
has dissolved.


15 Successor by merger to Quest Diagnostics Incorporated, a Massachusetts
corporation.

16 Acquired November 1, 2005 as part of the LabOne, Inc. acquisition.

17 Incorporated 3/20/02 as Quest Diagnostics Newco Incorporated (“Newco”).
Borrower acquired Unilab Corporation and its subsidiary, Unilab Acquisition
Corporation, on 2/28/03. The acquired Unilab was merged into Newco on 2/28/02
and Newco changed its name to Unilab Corporation.

--------------------------------------------------------------------------------



List of all Subsidiaries and Joint Ventures of Borrower as of the Closing Date

 

 

 

 

 

100%

Quest Diagnostics Holdings Incorporated (f/k/a SBCL, Inc.) (DE)

 

100%

Quest Diagnostics Clinical Laboratories, Inc. (f/k/a SmithKline Beecham Clinical
Laboratories, Inc.) (DE)

 

 

(33-113%)

Compunet Clinical Laboratories (OH)

 

 

(44%)

Mid America Clinical Laboratories (IN)

 

 

(51%)

Diagnostic Laboratory of Oklahoma LLC (OK)

 

 

100%

Quest Diagnostics Nichols Institute (f/k/a Quest Diagnostics Incorporated) (CA)

 

 

 

 

 

100%

Quest Diagnostics Incorporated (MD)

 

 

100%

Diagnostic Reference Services Inc. (MD)

 

 

 

50%

Pathology Building Partnership (MD) (gen.

 

 

 

 

ptnrshp.) (other 50% is owned by Quest

 

 

 

 

Diagnostics Incorporated (MD))

 

 

 

 

 

100%

Quest Diagnostics Incorporated (MI)

 

 

100%

Quest Diagnostics Investments Incorporated (DE)

 

100%

Quest Diagnostics Finance Incorporated (DE

 

 

 

100%

Quest Diagnostics LLC (IL)

100%

Quest Diagnostics LLC (MA)

100%

Quest Diagnostics LLC (CT)

 

 

 

100%

Unilab Corporation (DE)

 

100%

FNA Clinics of America, Inc. (f/k/a Unilab Acquisition Corporation) (DE)

100%

Quest Diagnostics of Pennsylvania Inc. (DE)

 

51%

Quest Diagnostics Venture LLC (PA)

 

 

53.5%

Associated Clinical Laboratories (PA) (gen. ptnrshp.)

 

 

 

100%

North Coast General Services, Inc. (PA)

 

 

 

 

 

100%

Quest Diagnostics of Puerto Rico, Inc

100%

Quest Diagnostics Receivables Inc. (DE)

 

 

100%

Quest Diagnostics Ventures LLC (DE)

 

 

100%

DPD Holdings, Inc. (DE)

 

100%

MetWest Inc. (DE)

 

 

100%

Diagnostic Path Lab, Inc. (TX)

 

 

100%

Quest Diagnostics Provider Network, LLC (CO)

 

 

49%

Sonora Quest Laboratories LLC (AZ)


--------------------------------------------------------------------------------




 

 

 

 

 

100%

American Medical Laboratories, Incorporated (DE)

 

100%

AML Inc. (DE)

 

 

100%

Quest Diagnostics Nichols Institute, Inc. (f/kla Medical Laboratories
Corporation) (VA)

 

 

100%

Quest Diagnostics Incorporated (NV)

 

 

 

100%

APL Properties Limited Liability Company (NV)

 

 

 

 

 

100%

Enterix Inc. (DE)

 

100%

Enterix (Australia) Pty Limited (Australia)

 

100%

Enterix Pty Limited (Australia)

 

 

100%

Enterix UK Limited (UK)

 

 

 

 

100%

Focus Technologies Holding Company (DE)

 

100%

Focus Diagnostics, Inc. (DE)

 

 

 

100%

HemoCue, Inc. (CA)

100%

QDI Acquisition AB (Sweden)

 

100%

POCT Holding AB (Sweden)

 

 

100%

HemoCue Holding AB (Sweden)

 

 

 

100%

HemoCue AB (Sweden)

 

 

 

 

100%     HemoCue Oy (Finland)

 

 

 

100%

HemoCue GmbH (Germany)

 

 

 

99.7%

HemoCue AG (Switzerland) (other 0.3% held by Glanzmann Muller and Bauman in
trust for HemoCue Holding AB)

 

 

 

100%

Biotest Medizintechnik GmbH (Germany)

 

 

 

100%

HemoCue Diagnostics B.V. (The Netherlands)

 

 

 

100%

HC Diagnostics, Limited (UK)

 

 

 

 

 

100%

Lab Portal, Inc. (DE)

 

 

100%

LabOne, Inc. (MO)

 

100%

ExamOne World Wide, Inc. (PA)

 

 

100%

ExamOne World Wide of NJ, Inc. (NJ)

 

100%

Systematic Business Services, Inc. (MO)

 

 

100%

Scan Tech Solutions, LLC (MO)

 

100%

LabOne, L.L.C. (KS)

 

100%

Central Plains Holdings, Inc. (KS)

 

 

100%

Central Plains Laboratories, LLC (KS)

 

100%

Lab One Canada, Inc. (Ontario)

 

 

100%

ExamOne Canada, Inc. (Ontario)

 

 

 

100%

Rapid-Med Plus Franchise Corporation (Ontario)

 

100%

LabOne of Ohio, Inc. (DE)

 

100%

Osborn Group Inc. (DE)

 

 

100%

Intellisys, Inc. (GA)


--------------------------------------------------------------------------------




 

 

 

 

 

100%

Lifepoint Medical Corporation (DE)

 

100%

C&S Clinical Laboratory, Inc. (d/b/a Clinical Diagnostic Services) (NJ)

 

 

 

100%

MedPlus, Inc. (OH)

 

100%

Worktiviti, Inc. (fka Universal Document Management Systems, Inc.) (OH)

 

100%

Valcor Associates Inc. (PA)

 

 

 

100%

Nichols Institute Diagnostics (CA)

 

 

100%

Nichols Institute Diagnostics Limited (UK)

 

 

100%

Nichols Institute Diagnostics Trading AG (Switzerland)

 

 

100%

Nichols Institute Diagnostika GmbH (Germany)

 

100%

Nichols Institute Diagnostika GmbH (Austria)

 

 

 

100%

Nichols Institute International Holding B.V. (Netherlands)

 

100%

Nichols Institute Diagnostics B.V. (Netherlands)

 

100%

Nichols Institute Diagnostics SARL (France)

 

 

 

100%

Nomad Massachusetts, Inc. (MA)

 

100%

Quest Diagnostics Mexico, S.A. de C.V. (f/k/a Laboratorios Clinicos de Mexico,
S.A.de C.V.) (Mexico)**

 

100%

Laboratorio de Analisis Biomedicos, S.A. (Mexico)

 

 

 

100%

Quest Diagnostics do Brasil Ltda. (Brazil)

 

 

100%

Quest Diagnostics India Private Limited (India)

 

 

100%

Quest Diagnostics Limited (UK)

 

100%

The Pathology Partnership plc (UK)

 

 

 

19.9%

Clinical Genomics Pty Ltd. (Australia)


 

--------------------------------------------------------------------------------

** successor by merger with Quest Diagnostics, S.A. de C.V., Analisis, S. A.,
Servicios de Laboratorio, S.A. de C.V., and Laboratorios de Frontera Polanco,
S.A. de C.V.


--------------------------------------------------------------------------------



List of all Persons that will become Subsidiaries of the Borrower as of 11:59
p.m. on the
Closing Date, as a result of consummation of the Acquisition

 

 

 

 

 

Subsidiary

 

Jurisdiction of
Incorporation

 

Ownership

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AmeriPath Holdings, Inc.

 

Delaware

 

AmeriPath Group Holdings, Inc. (100%)

AmeriPath Intermediate Holdings, Inc.

 

Delaware

 

AmeriPath Holdings, Inc. (100%)

AmeriPath, Inc.

 

Delaware

 

AmeriPath Intermediate Holdings, Inc. (100%)

A. Bernard Ackerman, M.D. Dermatopathology, P.C.

 

New York

 

*

AmeriPath 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Cincinnati, Inc.

 

Ohio

 

AmeriPath Ohio Trust, dated 9/30/96, David R. Barron, M.D., Trustee for the
benefit of AmeriPath, Inc.

AmeriPath Cleveland, Inc.

 

Ohio

 

AmeriPath Ohio Trust, dated 9/30/96, David R. Barron, M.D., Trustee for the
benefit of AmeriPath, Inc.

AmeriPath Consolidated Labs, Inc.

 

Florida

 

AmeriPath, Inc. (100%)

AmeriPath Consulting Pathology Services, P.A.

 

North Carolina

 

*

AmeriPath Florida, LLC

 

Delaware

 

AmeriPath, Inc., sole member

AmeriPath Hospital Services Florida, LLC

 

Delaware

 

AmeriPath, Inc., sole member

AmeriPath Indemnity, Ltd.

 

Cayman Islands

 

AmeriPath, Inc. (100%)

AmeriPath Indiana, LLC

 

Indiana

 

AmeriPath, Inc., sole member

AmeriPath Indianapolis, P.C.

 

Indiana

 

*

AmeriPath Institute of Urological Pathology, P.C. (f/k/a J.J. Humes M.D. and
Assoc.)

 

Michigan

 

*

AmeriPath Kentucky, Inc.

 

Kentucky

 

AmeriPath, Inc. (100%)

AmeriPath Lubbock 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Lubbock Outpatient 5.01(a) Corporation (f/k/a Simpson Pathology
5.01(a) Corporation)

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Marketing USA, Inc.

 

Florida

 

AmeriPath, Inc. (100%)

AmeriPath Michigan, Inc.

 

Michigan

 

AmeriPath, Inc. (100%)

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.


--------------------------------------------------------------------------------




 

 

 

 

 

Subsidiary

 

Jurisdiction of
Incorporation

 

Ownership

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AmeriPath Milwaukee, S.C.

 

Wisconsin

 

*

AmeriPath Mississippi, Inc.

 

Mississippi

 

AmeriPath, Inc. (100%)

AmeriPath New York, LLC

 

Delaware

 

AmeriPath, Inc., sole member

AmeriPath North Carolina, Inc.

 

North Carolina

 

AmeriPath, Inc. (100%)

AmeriPath Ohio, Inc.

 

Delaware

 

AmeriPath, Inc. (100%)

AmeriPath PAT 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Pennsylvania, LLC

 

Pennsylvania

 

AmeriPath, Inc., sole member

AmeriPath Philadelphia, Inc.

 

New Jersey

 

AmeriPath, Inc. (100%)

AmeriPath Pittsburgh, P.C.

 

Pennsylvania

 

*

AmeriPath San Antonio 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath SC, Inc.

 

South Carolina

 

AmeriPath, Inc. (100%)

AmeriPath Severance 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Texarkana 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

AmeriPath Texas, LP

 

Delaware

 

AmeriPath, LLC, general partner (1%) API No. 2, LLC, limited partner (99%)

AmeriPath Wisconsin, LLC

 

Wisconsin

 

AmeriPath, Inc., sole member

AmeriPath Youngstown Labs, Inc.

 

Ohio

 

AmeriPath Ohio, Inc. (100%)

AmeriPath Youngstown, Inc.

 

Ohio

 

AmeriPath Ohio Trust, dated 9/30/96, David R. Barron, M.D., Trustee for the
benefit of AmeriPath, Inc.

AmeriPath, LLC

 

Delaware

 

AmeriPath, Inc., sole member

Anatomic Pathology Services, Inc.

 

Oklahoma

 

AmeriPath, Inc. (100%)

API No. 2, LLC

 

Delaware

 

AmeriPath, Inc., sole member

Arizona Pathology Group, Inc.

 

Arizona

 

Strigen, Inc. (100%)

Arlington Pathology Association 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

Colorado Diagnostic LLC Laboratory

 

Colorado

 

Colorado Pathology Consultants, P.C.

Colorado Pathology Consultants, P.C.

 

Colorado

 

*

Consulting Pathologists of Pennsylvania, P.C.

 

Pennsylvania

 

*

Dermatopathology of Wisconsin, S.C.

 

Wisconsin

 

*

Dermatopathology Services, Inc.

 

Alabama

 

AmeriPath, Inc. (100%)

DFW 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.


--------------------------------------------------------------------------------




 

 

 

 

 

Diagnostic Pathology Management Services, LLC

 

Oklahoma

 

AmeriPath, Inc., sole member

Diagnostic Pathology Services, P.C.

 

Oklahoma

 

*

Institute for Dermatopathology, P.C.

 

Pennsylvania

 

*

Jill A. Cohen, M.D., Inc.

 

Arizona

 

*

Kailash B. Sharma, M.D., Inc.

 

Georgia

 

AmeriPath, Inc. (100%)

Kilpatrick Pathology, P.A.

 

North Carolina

 

*

Nuclear Medicine and Pathology Associates

 

Georgia

 

Kailash B Sharma, M.D., Inc. (33.333%)
Sharon G. Daspit, M.D., Inc. (33.333%)
Peter G. Klacsmann, M.D., Inc. (33.333%

NAPA 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

Ocmulgee Medical Pathology Association, Inc

 

Georgia

 

AmeriPath, Inc. (100%)

O’Quinn Medical Pathology Association, LLC

 

Georgia

 

AmeriPath, Inc., sole member

PCA of Denver, Inc.

 

Tennessee

 

AmeriPath, Inc. (100%)

PCA of Nashville, Inc.

 

Tennessee

 

AmeriPath, Inc. (100%)

PCA Southeast II, Inc.

 

Tennessee

 

AmeriPath, Inc. (100%)

Peter G. Klacsmann, M.D., Inc.

 

Georgia

 

AmeriPath, Inc. (100%)

Regional Pathology Consultants, LLC

 

Utah

 

Strigen, Inc., sole member

Rocky Mountain Pathology, LLC

 

Utah

 

Strigen, Inc., sole member

Rose Pathology Associates, P.C.

 

Colorado

 

*

Sharon G. Daspit, M.D., Inc.

 

Georgia

 

AmeriPath, Inc. (100%)

Shoals Pathology Associates, Inc.

 

Alabama

 

AmeriPath, Inc. (100%)

Southwest Diagnostic Laboratories, P.C.

 

Colorado

 

*

Specialty Laboratories, Inc.

 

California

 

AmeriPath, Inc. (100%)

St. Luke’s Pathology Associates, P.A.

 

Kansas

 

*

Strigen, Inc.

 

Utah

 

AmeriPath, Inc. (100%)

TID Acquisition Corp.

 

Delaware

 

AmeriPath, Inc. (100%)

Tulsa Diagnostics, P.C.

 

Oklahoma

 

*

TXAR 5.01(a) Corporation

 

Texas

 

AmeriPath, Inc., sole member

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.


--------------------------------------------------------------------------------



SCHEDULE 6.23
Taxpayer Identification Number of Borrower

The Borrower’s true and correct U.S. taxpayer identification number is:

16-1387862

--------------------------------------------------------------------------------



SCHEDULE 8.1
INDEBTEDNESS

Set forth in an attachment is a listing of the Indebtedness of the Borrower and
its
Subsidiaries outstanding at April 30, 2007. All of such Indebtedness will remain
outstanding at
and after the Closing Date except for the Interim Credit Facility, which will be
retired at closing.

Quest Diagnostics Incorporated
April 30, 2007
($ in 000’s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest
Rate

 

Maturity

 

Long Term

 

Short Term

 

Total

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Notes Payable:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receivable Financing

 

 

5.580%

 

 

7/2007

 

 

0

 

 

300,000

 

 

300,000

 

Sumitomo Mitsui Term Loan due December 2008

 

 

5.820%

 

 

12/2008

 

 

45,000

 

 

15,000

 

 

60,000

 

5.125% Senior Notes due November 2010

 

 

5.125%

 

 

11/2010

 

 

399,474

 

 

0

 

 

399,474

 

5.45% Senior Notes due November 2015

 

 

5.450%

 

 

11/2015

 

 

498,640

 

 

0

 

 

498,640

 

3.5% Debentures due June 2034

 

 

3.500%

 

 

6/2034

 

 

2,976

 

 

0

 

 

2,976

 

Industrial Revenue Bonds due September 2009

 

 

5.525%

 

 

9/2009

 

 

3,579

 

 

1,800

 

 

5,379

 

Interim Credit Facility

 

 

5.720%

 

 

1/2008

 

 

(0

)

 

450,000

 

 

450,000

 

7.50% Senior Notes due July 2011

 

 

7.500%

 

 

7/2011

 

 

274,539

 

 

0

 

 

274,539

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Notes Payable

 

 

 

 

 

 

 

 

1,224,208

 

 

766,800

 

 

1,991,008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other 3rd Party:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Focus Lease

 

 

10.000%

 

 

6/2010

 

 

42

 

 

24

 

 

66

 

Enterix Debt / Lease Obligation

 

 

11.374%

 

 

11/2008

 

 

2

 

 

4

 

 

6

 

AML Leases

 

 

8.500%

 

 

12/2016

 

 

(5

)

 

(5

)

 

(10

)

HemoCue Lease Obligation

 

 

 

 

 

 

 

 

14,622

 

 

222

 

 

14,844

 

LabOne

 

 

15.070%

 

 

8/2008

 

 

3

 

 

1

 

 

4

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

14,664

 

 

246

 

 

14,909

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Long Term / Short Term Debt

 

 

 

 

 

 

 

 

1,238,872

 

 

767,046

 

 

2,005,918

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Standby Letters of Credit ($, as of May 31, 2007)

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Amount

 

Outstanding

 

Availability

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

SunTrust Banks

 

$

60,000,000

 

$

49,744,624

 

$

10,255,376

 

KeyBank, NA

 

$

25,000,000

 

$

12,604,485

 

$

12,395,515

 

Wachovia, NA

 

 

 

 

$

11,650,215

 

 

 

 

No additional debt has been incurred since April 30, 2007.

All Ameripath debt will be retired in accordance with terms including tender for
the 10.50% notes and the redemption of the PIK Notes with proceeds deposited on
the Closing Date with the trustee of the Notes.

The receivables financing facility has been increased from $300 million to $375
million. At closing, borrowings under the facility are $300 million.

$500 million revolving credit facility has no borrowings outstanding; will be
terminated concurrent with the establishment of the new facility.

--------------------------------------------------------------------------------



SCHEDULE 8.2
LIENS

 

 

 

 

Description

 

Amount of Secured
Indebtedness
as of April 30, 2007

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

A. Quest Diagnostics

 

 

 

 

 

 

1.

Receivable financing (Wachovia Bank, N.A. has a lien on receivables that Quest
Diagnostics Receivables Inc. has purchased from Borrower and its wholly owned
Subsidiaries)

 

$300 million

 

 

 

 

2.

Capitalized leases (debt assumed in connection with the Acquisition of American
Medical Laboratories, Inc., LabOne, Focus Diagnostics, Enterix and HemoCue)

 

$14.9 million


--------------------------------------------------------------------------------



SCHEDULE 8.6

Investments as of April 30, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment

 

Date Invested

 

Amount
Invested

 

Book Value
at 4/30/2007

 

Unrealized
Gain/(Loss)

 

DGX
Ownership %

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vasogen, Inc.

 

 

*

(1)

$

*

 

$

*

 

$

*

 

*

 

 

Q-Med, Inc.

 

 

*

(2)

 

*

 

 

*

 

 

*

 

*

 

 

Ciphergen Biosystems, Inc.

 

 

*

(3)

 

*

 

 

*

 

 

*

 

*

 

 

 

Ciphergen Biosystems, Inc. Warrants

 

 

*

(4)

 

*

 

 

*

 

 

*

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

*

 

 

 

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMP Companies Inc

 

 

*

 

$

*

 

$

—

 

 

 

 

 

 

 

Cengent Therapeutics Inc (Formerly SBI)

 

 

*

 

 

*

 

 

—

 

 

 

 

 

 

 

Enterix (non-colon cancer)

 

 

*

(5)

 

*

 

 

*

 

 

 

 

*

 

 

Correlogic

 

 

*

 

 

*

 

 

*

 

 

 

 

*

 

 

Somalogic

 

 

*

(6)

 

*

 

 

*

 

 

 

 

*

 

 

DNA Genotek

 

 

*

 

 

*

 

 

*

 

 

 

 

*

 

 

Test My Health LabOne

 

 

 

(7)

 

*

 

 

*

 

 

 

 

*

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

*

 

 

 

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CompuNet Clinical Labs (CCL)

 

 

Laboratory JV

 

 

—

 

$

*

 

 

 

 

33

%

 

 

Mid-America Clinical Labs (MACL)

 

 

Laboratory JV

 

 

—

 

 

*

 

 

 

 

44

%

 

Sonora Quest Labs (SQL)

 

 

Laboratory JV

 

 

 

 

 

*

 

 

 

 

49

%

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

*

 

 

 

 

 

—

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UPMC

 

 

 

 

 

—

 

 

—

 

 

 

 

51

%

 

DLO

 

 

 

 

 

—

 

 

—

 

 

 

 

51

%

 

Erie

 

 

 

 

 

—

 

 

—

 

 

 

 

54

%

 

Clinical Genomics Pty Ltd

 

 

 

(5)

 

—

 

 

—

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ciphergen Biosystems, Inc. (Loan)

 

 

 

 

$

*

 

$

*

 

 

 

 

 

 

 


(1)   Initial Investment of * was made in *, with additional investments of *
and * in * and *, respectively. A * was recorded in *. (2)   Initial Investment
of * was made in *, with an additional investment of * in *. (3)   A * was
recorded in *. Future market value changes are recorded as * or * in the *. (4)
  Market value changes of the Ciphergen warrants are recognized in the income
statement on a * basis. (5)   The investments in these entities were established
in connection with the acquisition of * in *. The consolidated entity is R&D
related to * and the cost investment is for all other R&D. (6)   A * was
recorded in *. (7)   The investment in Test My Health was acquired in connection
with the acquisition of * in *.

 

 

 

 

 

 

*   Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.      

--------------------------------------------------------------------------------



SCHEDULE 8.7

AFFILIATE TRANSACTIONS

 

 

 

 

1.

GlaxoSmithKline plc — Acquisition of SmithKline Beecham Clinical Laboratories,
Inc.

 

 

 

 

 

A.

Stock and Asset Purchase Agreement dated as of February 9, 1999, among
SmithKline Beecham plc (“SSB”), and SmithKline Beecham Corporation, as sellers,
and Borrower, as buyer, for the purchase of SSB’s U.S. and certain non-U.S.
clinical laboratory business.

 

 

 

 

 

B.

Related Agreements:

 

 

 

 

 

 

(i)

Stockholders Agreement;

 

 

 

 

 

 

(ii)

Clinical Trials Agreement (amended and restated in December 2002); and

 

 

 

 

 

 

(iii)

Intellectual Property Agreements, including assignments, licenses, etc.

 

 

 

 

2.

Coming Incorporated

 

 

 

 

 

In connection with the 1996 spin-off from Coming Incorporated (“Corning”),
Borrower and Covance, Inc. (another former Corning subsidiary) entered into a
tax sharing agreement with Corning that allocates responsibility for federal
income and various other taxes for 1996 and prior years among the three
Companies. Coming no longer holds any stock of Borrower.


--------------------------------------------------------------------------------



SCHEDULE 11.1

NOTICES

Borrower and other Credit Parties:

Quest Diagnostics Incorporated
1290 Wall Street West
Lyndhurst, New Jersey 07071
Attn: Michael G. Lukas
               Vice President, Finance

Telephone:          (201) 729-8158
Facsimile:           (201) 393-5903

Administrative Agent:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Katrina Linen
Telephone: 704-388-3918
Telecopier: 704-719-8132
Electronic Mail: katrina.linen@bankofamerica.com

Bank of America, N.A.
New York, NY
Account No. (for Dollars): *
ABA# 026009593
Attn: Credit Services
Ref: Quest Diagnostics Incorporated

Bank of America, London
Account No. (for Euro): *
Swift Address: BOFAGB22
Attn: Credit Services
Ref: Quest Diagnostics Incorporated

Bank of America, London
Account No. (for Sterling): *
London Sort Code: 16-50-50
Swift Address: BOFAGB22

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------



Attn: Credit Services
Ref: Quest Diagnostics Incorporated

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Angela Lau
Telephone: 415-436-4000
Telecopier: 415-503-5008
Electronic Mail: angela.lau@bankofamerica.com

with a copy to:

Bank of America, N.A.
Portfolio Management
100 N. Tryon Street
Mail Code: NC1-007-17-11
Charlotte, NC 28255
Attention: Richard Hardison
Telephone: 704-386-1185
Telecopier: 704-388-6002
Electronic Mail: richard.c.hardison@bankofamerica.com

ISSUING LENDER:

Bank of America, N.A.
Trade Finance Services
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: John Yzeik
Telephone: 570-330-4315
Telecopier: 570-330-4186
Electronic Mail: john.p.yzeik@bankofamerica.com

SWING LINE LENDER:

Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39

--------------------------------------------------------------------------------



Charlotte, NC 28255
Attention: Katrina Linen
Telephone: 704-388-3918
Telecopier: 704-719-8132
Electronic Mail: katrina.linen@bankofamerica.com

Bank of America, N.A.
New York, NY
Account No.: *
ABA# 026009593
Attn: Credit Services
Ref: Quest Diagnostics Incorporated

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------



Exhibit 2.1(c) to
Credit Agreement

 

FORM OF TERM NOTE

May 31, 2007

          FOR VALUE RECEIVED, QUEST DIAGNOSTICS INCORPORATED, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of (the
“Lender”), at the office of Bank of America, N.A. (the “Administrative Agent”)
as set forth in that certain Credit Agreement dated as of May 31, 2007 among
Quest Diagnostics Incorporated, as Borrower, certain Subsidiaries of the
Borrower, as Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”) (or at such other place or
places as the holder of this Term Note may designate), the aggregate amount of
all advances made by the Lender as Term Loans (and not otherwise repaid), in
Dollars and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each Term Loan made by the Lender, at such office, in like
money and funds, for the period commencing on the date of each Term Loan until
each Term Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

          This Term Note is one of the Term Notes referred to in the Credit
Agreement and evidences Term Loans made by the Lender thereunder. The Lender
shall be entitled to the benefits of the Credit Agreement. Capitalized terms
used in this Tenn Note have the respective meanings assigned to them in the
Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.

          The Credit Agreement provides for the acceleration of the maturity of
the Term Loans evidenced by this Term Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of Term Loans upon the terms and conditions specified therein. In
the event this Term Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorney fees.

          Except as permitted by Section 11.3(b) of the Credit Agreement, this
Term Note may not be assigned by the Lender to any other Person.

          The date, amount, type, interest rate and duration of Interest Period
(if applicable) of each Tenn Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Administrative Agent and the Lender on its books; provided that the failure of
the Administrative Agent or the Lender to make any such recordation shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing hereunder or under the Credit Agreement in

--------------------------------------------------------------------------------



respect of the Term Loans to be evidenced by this Term Note, and each such
recordation shall be prima facie evidence of the obligations owing under this
Term Note absent manifest error.

          THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the Borrower has caused this Term Note to be
executed as of the date first above written.

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Delaware corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



FORM OF NOTICE OF BORROWING

 

 

 

TO:

BANK OF AMERICA, N.A., as Administrative Agent

 

101 North Tryon Street

 

NC1-001-04-39

 

Charlotte, North Carolina 28255

 

 

RE:

Credit Agreement dated as of May 31, 2007 among Quest Diagnostics Incorporated
(the “Borrower”), certain Subsidiaries of the Borrower as Guarantors, the
Lenders identified therein and Bank of America, N.A., as Administrative Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

_________________

____________________________________________________________________________________________________________

______

 

 


 

 

 

 

 

This Notice of Borrowing is made pursuant to the terms of the Credit Agreement.
All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Credit Agreement.

 

 

2.

Please be advised that the Borrower is requesting a [Revolving][Term] Loan in
the amount of ___________ [insert type of currency] to be funded on
____________, ____ at the interest rate option set forth in paragraph 3 below.

 

 

3.

The interest rate option applicable to the requested [Revolving][Term] Loan
shall be equal to:

 

 

 

 

a.

_________

the Base Rate

 

 

 

 

 

b.

 

the Eurocurrency Rate plus the Applicable Percentage for an Interest Period of:

 

 

 

 

 

 

 

 

_________

one month

 

 

 

_________

two months

 

 

 

_________

three months

 

 

 

_________

six months

 

 

 

4.

[Immediately after giving effect to the making of the requested Revolving Loan
and the application of the proceeds thereof, (i) the sum of the outstanding
Revolving Loans plus outstanding LOC Obligations plus outstanding Swing Line


--------------------------------------------------------------------------------




 

 

 

Loans plus outstanding Competitive Bid Loans will be $__________, which is less
than or equal to the Revolving Committed Amount, (ii) the sum of outstanding LOC
Obligations shall not exceed the LOC Committed Amount, (iii) the sum of
outstanding Swing Line Loans shall not exceed the Swing Line Committed Amount
and (iv) the sum of outstanding Competitive Bid Loans shall not exceed
$500,000,000.]1

 

 

5.

The representations and warranties made by the Credit Parties in any Credit
Document are true and correct in all material respects at and as if made on the
date the requested [Revolving][Term] Loan is made except to the extent they
expressly and exclusively relate to an earlier date.

 

 

6.

No Default or Event of Default shall exist and be continuing either prior to or
after giving effect to the [Revolving][Term] Loan made pursuant to this Notice
of Borrowing.


 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Delaware corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

[Applicable to Revolving Credit Loan only].

 

 

 

2

Notice of Borrowing


--------------------------------------------------------------------------------



FORM OF REVOLVING NOTE

May 31, 2007

          FOR VALUE RECEIVED, QUEST DIAGNOSTICS INCORPORATED, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of (the
“Lender”), at the office of Bank of America, N.A. ( the “Administrative Agent”)
as set forth in that certain Credit Agreement dated as of May 31, 2007 among
Quest Diagnostics Incorporated, as Borrower, certain Subsidiaries of the
Borrower, as Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”) (or at such other place or
places as the holder of this Revolving Note may designate), the aggregate amount
of all advances made by the Lender as Revolving Loans (and not otherwise
repaid), in Dollars and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each Revolving Loan made by the Lender, at such
office, in like money and funds, for the period commencing on the date of each
Revolving Loan until each Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

          This Revolving Note is one of the Revolving Notes referred to in the
Credit Agreement and evidences Revolving Loans made by the Lender thereunder.
The Lender shall be entitled to the benefits of the Credit Agreement.
Capitalized terms used in this Revolving Note have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

          The Credit Agreement provides for the acceleration of the maturity of
the Revolving Loans evidenced by this Revolving Note upon the occurrence of
certain events (and for payment of collection costs in connection therewith) and
for prepayments of Revolving Loans upon the terms and conditions specified
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.

          Except as permitted by Section 11.3(b) of the Credit Agreement, this
Revolving Note may not be assigned by the Lender to any other Person.

          The date, amount, type, interest rate and duration of Interest Period
(if applicable) of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Administrative Agent and the Lender on its books; provided that the failure of
the Administrative Agent or the Lender to make any such recordation shall not
affect the obligations of the Borrower to make a

--------------------------------------------------------------------------------



payment when due of any amount owing hereunder or under the Credit Agreement in
respect of the Revolving Loans to be evidenced by this Revolving Note, and each
such recordation shall be prima facie evidence of the obligations owing under
this Revolving Note absent manifest error.

          THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
executed as of the date first above written.

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Delaware corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




 

 

 

 

 

FORM OF
SWING LINE LOAN REQUEST

 

 

 

TO:

BANK OF AMERICA, N.A., as Swing Line Lender
101 North Tryon Street
NC1-001-04-39
Charlotte, North Carolina 28255

 

 

 

 

 

Credit Agreement dated as of May 31, 2007 among Quest Diagnostics Incorporated
(the “Borrower”), certain Subsidiaries of the Borrower, as Guarantors, Bank of
America, N.A., as Administrative Agent, and the Lenders party thereto (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”)

 

 

 

 

DATE:

_____________________

 

 

 

 

 

 

 

_____________________________________________________________________________________________________________________________

 


 

 

 

 

 

 

 

This Swing Line Loan Request is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

 

 

 

 

2.

 Please be advised that the Borrower is requesting a Swing Line Loan on the
terms set forth below:

 

 

 

 

 

 

 

(A)

 

Principal amount of requested Swing Line Loan

__________________________

 

 

 

 

 

 

 

(B)

 

Date of requested Swing Line Loan

__________________________

 

 

 

 

 

 

 

 

 

 

3.

Immediately after giving effect to the making of the requested Swing Line Loan
and the application of the proceeds thereof, (i) the sum of the outstanding
Revolving Loans plus outstanding LOC Obligations plus outstanding Swing Line
Loans plus outstanding Competitive Bid Loans will be $     , which is less than
or equal to the Revolving Committed Amount, (ii) the sum of outstanding LOC
Obligations shall not exceed the LOC Committed Amount, (iii) the sum of
outstanding Swing Line Loans shall not exceed the Swing Line


--------------------------------------------------------------------------------




 

 

 

Committed Amount and (iv) the sum of outstanding Competitive Bid Loans shall not
exceed $500,000,000.


 

 

4.

The representations and warranties made by the Credit Parties in any Credit
Document are true and correct in all material respects at and as if made on the
date the requested Swing Line Loan is made except to the extent they expressly
and exclusively relate to an earlier date.

 

 

5.

No Default or Event of Default shall exist and be continuing either prior to or
after giving effect to the Swing Line Loans made pursuant to this Swing Line
Loan Request.


 

 

 

QUEST DIAGNOSTICS
INCORPORATED,

 

a Delaware corporation


 

 

 

 

 By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 Name: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

   Title: 

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



FORM OF
SWING LINE LOAN NOTE

 

 

$50,000,000

May 31, 2007

          FOR VALUE RECEIVED, QUEST DIAGNOSTICS INCORPORATED, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of Bank of
America, N.A. (the “Swing Line Lender”), at the office of the Swing Line Lender,
as set forth in that certain Credit Agreement, dated as of May 31, 2007, among
the Borrower, the Subsidiaries of the Borrower as Guarantors, the Lenders party
thereto (including the Swing Line Lender) and Bank of America, N.A. as
Administrative Agent (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), the principal amount of FIFTY MILLION DOLLARS
($50,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Swing Line Loans made by the Swing Line Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Swing Line Loan, at such office, in like money and
funds, for the period commencing on the date of each Swing Line Loan until each
Swing Line Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

          This Note is the Swing Line Loan Note referred to in the Credit
Agreement and evidences Swing Line Loans made by the Swing Line Lender
thereunder. Capitalized terms used in this Swing Line Loan Note and not
otherwise defined shall have the respective meanings assigned to them in the
Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.

          The Credit Agreement provides for the acceleration of the maturity of
the Swing Line Loans evidenced by this Swing Line Loan Note upon the occurrence
of certain events (and for payment of collection costs in connection therewith)
and for prepayments of Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Loan Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable,
documented attorney fees.

          The date, amount and interest rate of each Swing Line Loan made by the
Swing Line Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swing Line Lender on its books;
provided that the failure of the Swing Line Lender to make any such recordation
or endorsement shall not affect the


--------------------------------------------------------------------------------



obligation of the Borrower to make a payment when due of any amount owing
hereunder or under this Swing Line Loan Note in respect of the Swing Line Loans
to be evidenced by this Swing Line Loan Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.

          THIS SWING LINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the Borrower has caused this Swing Line Loan Note
to be executed as of the date first above written.

 

 

 

QUEST DIAGNOSTICS INCORPORATED,

 

a Delaware corporation


 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



FORM OF COMPETITIVE BID REQUEST

 

 

 

TO:

BANK OF AMERICA, N.A., as Administrative Agent
101 North Tryon Street
NC 1-001-04-39
Charlotte, North Carolina 28255

 

 

 

 

RE:

Credit Agreement dated as of May 31, 2007 among Quest Diagnostics Incorporated
(the “Borrower”), certain Subsidiaries of the Borrower, as Guarantors, Bank of
America, N.A., as Administrative Agent, and the Lenders party thereto (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”)

 

 

 

 

DATE: ______________, 200

 

 

_____________________________________________________________________________________________________________________________


 

 

 

This Competitive Bid Request is made pursuant to the terms of the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

 

 

2.

Please be advised that the Borrower is requesting quotes for a proposed
Competitive Bid Loan and in connection therewith sets forth below the terms of
such proposed Competitive Bid Loan:


 

 

 

 

 

 

 

 

(A)

Date of requested Competitive Bid Loan

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(B)

Principal amount of requested Competitive Bid Loan

$

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(C)

Interest Period(s) and the last day thereof

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

3.

Immediately after giving effect to the making of the requested Competitive Bid
Loan and the application of the proceeds thereof, (i) the sum of the outstanding
Revolving Loans plus outstanding LOC Obligations plus outstanding Swing Line
Loans plus outstanding Competitive Bid Loans will be $     , which is less than
or equal to the Revolving Committed Amount, (ii) the sum of


--------------------------------------------------------------------------------




 

 

 

outstanding LOC Obligations shall not exceed the LOC Committed Amount, (iii) the
sum of outstanding Swing Line Loans shall not exceed the Swing Line Committed
Amount and (iv) the sum of outstanding Competitive Bid Loans shall not exceed
$500,000,000.

 

 

4.

The representations and warranties made by the Credit Parties in any Credit
Document are true and correct in all material respects at and as if made on the
date the requested Competitive Bid Loan is made except to the extent they
expressly and exclusively relate to an earlier date.

 

 

5.

No Default or Event of Default shall exist and be continuing either prior to or
after giving effect to the Competitive Bid Loan made pursuant to this
Competitive Bid Request.


 

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




 

 

 

Exhibit 2.5(g) to
Credit Agreement

FORM OF
COMPETITIVE BID LOAN NOTE

___________, 200

          FOR VALUE RECEIVED, QUEST DIAGNOSTICS INCORPORATED, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of (the
“Lender”), at the office of Bank of America, N.A. (the “Administrative Agent”)
as set forth in that certain Credit Agreement dated as of May 31, 2007 among the
Borrower, certain Subsidiaries of the Borrower, as Guarantors, the Lenders named
therein (including the Lender) and Bank of America, N.A., as Administrative
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) (or at such other place or places as the holder of
this Competitive Bid Loan Note may designate), the aggregate amount of all
advances made by the Lender as Competitive Bid Loans (and not otherwise repaid)
in lawful money and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each Competitive Bid Loan made by the Lender, at such
office, in like money and funds, for the period commencing on the date of each
Competitive Bid Loan until each Competitive Bid Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

          This Note is one of the Competitive Bid Loan Notes referred to in the
Credit Agreement and evidences Competitive Bid Loans made by the Lender
thereunder. The Lender shall be entitled to the benefits of the Credit
Agreement. Capitalized terms used in this Competitive Bid Loan Note have the
respective meanings assigned to them in the Credit Agreement and the terms and
conditions of the Credit Agreement are expressly incorporated herein and made a
part hereof

          The Credit Agreement provides for the acceleration of the maturity of
the Competitive Bid Loans evidenced by this Competitive Bid Loan Note upon the
occurrence of certain events (and for payment of collection costs in connection
therewith) and for prepayments of Competitive Bid Loans upon the teams and
conditions specified therein. In the event this Competitive Bid Loan Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to the principal and interest, all costs of collection, including
reasonable attorney fees.

          Except as permitted by Section 11.3(b) of the Credit Agreement, this
Competitive Bid Loan Note may not be assigned by the Lender to any other Person.

--------------------------------------------------------------------------------



          THIS COMPETITIVE BID LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the Borrower has caused this Competitive Bid Loan
Note to be executed as of the date first above written.

 

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



FORM OF NOTICE OF CONTINUATION/CONVERSION

 

 

 

TO:

BANK OF AMERICA, N.A., as Administrative Agent
101 North Tryon Street
NC 1-001-04-39
Charlotte, North Carolina 28255

 

 

 

 

RE:

Credit Agreement dated as of May 31, 2007 among Quest Diagnostics Incorporated
(the “Borrower”), certain Subsidiaries of the Borrower, as Guarantors, Bank of
America, N.A., as Administrative Agent, and the Lenders party thereto (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”)

 


DATE:       __________________

 

 

 

_____________________________________________________________________________________________________________________________________

 

 

 

 

This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

 

2.

Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans in the amount of $ __________ currently accruing
interest at __________ be extended or converted as of ________ at the interest
rate option set forth in paragraph 3 below.

 

 

 

3.

The interest rate option applicable to the continuation or conversion of all or
part of the existing Revolving Loans (as set forth above) shall be equal to:

 

 

 

a.

___________ the Base Rate

 

 

 

 

b.

                       the Eurocurrency Rate plus the Applicable Percentage for
an Interest Period of:


 

 

 

 

____________

one month

 

____________

two months

 

____________

three months

 

____________

six months


--------------------------------------------------------------------------------




 

 

4.

As of the date hereof, no Default or Event of Default has occurred and is
continuing.


 

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



FORM OF JOINDER AGREEMENT

          THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
is entered into between, a (the “Subsidiary”), and BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of May 31, 2007 among Quest Diagnostics Incorporated
(the “Borrower”), certain Subsidiaries of the Borrower as Guarantors, the
Lenders identified therein and Bank of America, N.A. as Administrative Agent (as
the same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

          The Subsidiary and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

          1. The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a Credit
Party under the Credit Agreement and a “Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Credit Party and
Guarantor thereunder as if it had executed the Credit Agreement. The Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement, including
without limitation (a) all of the representations and warranties of the Credit
Parties set forth in Section 6 of the Credit Agreement, (b) all of the
affirmative and negative covenants set forth in Sections 7 and 8 of the Credit
Agreement and (c) all of the guaranty obligations set forth in Section 4 of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the Subsidiary, subject to the limitations set forth in Section 4.7
of the Credit Agreement, hereby guarantees, jointly and severally with the other
Guarantors, to the Administrative Agent and the Lenders, as provided in Section
4 of the Credit Agreement, the prompt payment when due, by mandatory prepayment,
acceleration, as a mandatory cash collateralization or otherwise, of the Credit
Party Obligations, including in the case of any extension of time of payment or
renewal of any of the Credit Party Obligations, the prompt payment and
perfolinance in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

--------------------------------------------------------------------------------



          1. The address of the Subsidiary for purposes of Section 11.1 of the
Credit Agreement is as follows:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

          2. The Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Subsidiary under the Credit Agreement
upon the execution of this Agreement by the Subsidiary.

          3. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

          4. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

 

 

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A,
as Administrative Agent

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



Exhibit 11.3(b) to
Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized tennis used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

 

1.

Assignor: ________________________________

 

 

2.

Assignee: ___________________________________ [and is an Affiliate/Approved Fund
of [identify Lender]

 

 

3.

Borrower(s): Quest Diagnostics Incorporated

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.


--------------------------------------------------------------------------------




 

 

 

5.

Credit Agreement:

The Credit Agreement, dated as of May 31, 2007 among Quest Diagnostics
Incorporated (the “Borrower”), certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto, the Guarantors parties thereto and Bank
of America, N.A., as Administrative Agent.

 

 

 

6.

Assigned Interest:


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP
Number

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

1

 

 

 

 

[Tenn Loan]

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Revolving Loan]

 

$

 

 

$

 

 

 

 

 

 

 

 


 

 

[7.

Trade Date: ____________________]2

Effective Date: ___________________, 20 __ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

      Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

      Title:

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------



Consented to and Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

By:

 

 

--------------------------------------------------------------------------------

      Title:

 

 

[Consented to:]

 

 

[QUEST DIAGNOSTICS INCORPORATED]

 

 

By:

 

 

--------------------------------------------------------------------------------

      Title:

 

 

[BANK OF AMERICA, N.A., as Issuing Lender and Swing Line Lender]

 

 

By:

 

 

--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

 

1

Representations and Warranties.

                    1.1. Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

                    1.2. Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “Foreign Lender’), attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the telins of the
Credit Documents are required to be performed by it as a Lender.

                    2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

--------------------------------------------------------------------------------



                    3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

--------------------------------------------------------------------------------